Exhibit 10.1

EXECUTION VERSION

 

  Published CUSIP Number:    68066LAV3   Revolving Advance CUSIP Number:   
68066LAW1   Term Loan CUSIP Number:    68066LAX9

 

 

 

US$2,000,000,000

CREDIT AGREEMENT

Dated as of July 16, 2019

among

OLIN CORPORATION,

as Borrower

BLUE CUBE SPINCO LLC,

as a Guarantor

THE LENDERS NAMED HEREIN,

as Lenders

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A.,

SUMITOMO MITSUI BANKING CORPORATION, CITIBANK, N.A. and

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agents

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., THE TORONTO-DOMINION BANK and ING

BANK N.V., DUBLIN BRANCH,

as Documentation Agents

WELLS FARGO SECURITIES, LLC, JPMORGAN CHASE BANK, N.A.,

and BOFA SECURITIES, INC.,

as Lead Arrangers and Lead Bookrunners

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1  

Section 1.01

  Certain Defined Terms      1  

Section 1.02

  Other Definitions and Provisions      31  

Section 1.03

  Computation of Time Periods      32  

Section 1.04

  Accounting Terms      32  

Section 1.05

  Currency Translation      32  

Section 1.06

  Divisions      32   ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS
OF CREDIT      32  

Section 2.01

  The Revolving Advances, Letters of Credit and Initial Term Loans      32  

Section 2.02

  Making the Advances      33  

Section 2.03

  Fees      43  

Section 2.04

  Reduction, Increase and Extension of the Commitments/Incremental Term
Loans/Substitution of Lenders      43  

Section 2.05

  Repayment      48  

Section 2.06

  Interest      49  

Section 2.07

  Additional Interest on Eurodollar Rate Advances      50  

Section 2.08

  Interest Rate Determination      50  

Section 2.09

  Prepayments      51  

Section 2.10

  Increased Costs      52  

Section 2.11

  Payments and Computations      54  

Section 2.12

  Evidence of Indebtedness      56  

Section 2.13

  Sharing of Payments, Etc.      56  

Section 2.14

  Taxes      57  

Section 2.15

  Interest Elections      60  

Section 2.16

  [Reserved]      62  

Section 2.17

  Mitigation Obligations; Replacement of Lenders      62  

Section 2.18

  Cash Collateral      63  

Section 2.19

  Defaulting Lenders      63   ARTICLE III CONDITIONS OF LENDING      66  

Section 3.01

  Condition Precedent to Closing      66  

Section 3.02

  Conditions Precedent to Each Borrowing Increasing the Aggregate Amount of
Advances and each Letter of Credit Issuance      67  

Section 3.03

  Conditions Precedent to Each Bid Borrowing      67  

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page   ARTICLE IV REPRESENTATIONS AND WARRANTIES      68  

Section 4.01

 

Representations and Warranties of the Company

     68   ARTICLE V COVENANTS OF THE COMPANY      70  

Section 5.01

 

Affirmative Covenants

     70  

Section 5.02

 

Negative Covenants

     72   ARTICLE VI EVENTS OF DEFAULT      75  

Section 6.01

 

Events of Default

     75  

Section 6.02

 

Actions in Respect of the Letters of Credit upon Event of Default

     77  

Section 6.03

 

Administrative Agent May File Proofs of Claim

     78   ARTICLE VII GUARANTY      78  

Section 7.01

 

Guaranty

     78  

Section 7.02

 

Guaranty Absolute

     79  

Section 7.03

 

Waivers and Acknowledgments

     80  

Section 7.04

 

Subrogation

     80  

Section 7.05

 

Subordination

     81  

Section 7.06

 

Continuing Guaranty; Assignments

     82  

Section 7.07

 

Release of Guarantees

     82   ARTICLE VIII THE AGENT      82  

Section 8.01

 

Appointment and Authority

     82  

Section 8.02

 

Reliance by the Administrative Agent

     83  

Section 8.03

 

Rights as a Lender

     83  

Section 8.04

 

Exculpatory Provisions

     83  

Section 8.05

 

Non-Reliance on Administrative Agent and Other Lenders

     84  

Section 8.06

 

Indemnification

     84  

Section 8.07

 

Successor Agent

     85  

Section 8.08

 

No Other Duties, Etc.

     86  

Section 8.09

 

Delegation of Duties

     86  

Section 8.10

 

Other Agents

     86   ARTICLE IX SUCCESSORS, ASSIGNS AND PARTICIPATIONS      86  

Section 9.01

 

Binding Effect

     86  

Section 9.02

 

Assignments

     86  

Section 9.03

 

Participations

     88  

Section 9.04

 

Pledge

     89  

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page   ARTICLE X MISCELLANEOUS      90  

Section 10.01

 

Amendments, Etc.

     90  

Section 10.02

 

Notices, Effectiveness, Electronic Communication

     91  

Section 10.03

 

No Waiver; Remedies

     93  

Section 10.04

 

Costs and Expenses; Damage Waiver

     93  

Section 10.05

 

Right of Set-off

     94  

Section 10.06

 

Indemnification by Company

     94  

Section 10.07

 

Governing Law

     95  

Section 10.08

 

Execution in Counterparts; Integration; Effectiveness

     95  

Section 10.09

 

Special Prepayment Right

     95  

Section 10.10

 

Jurisdiction, Etc.

     96  

Section 10.11

 

No Liability of the Issuing Banks

     97  

Section 10.12

 

Confidentiality

     97  

Section 10.13

 

Patriot Act, Etc.

     98  

Section 10.14

 

Judgment

     98  

Section 10.15

 

Waiver of Jury Trial

     99  

Section 10.16

 

Acknowledgments

     99  

Section 10.17

 

Additional Borrowers

     99  

Section 10.18

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     102  

Section 10.19

 

Certain ERISA Matters

     102  

 

-iii-



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedule I      -      List of Commitments and Applicable Lending Offices
Schedule 10.02      -      Notice Addresses Exhibit A-1      -      Revolving
Note Exhibit A-2      -      Bid Note Exhibit A-3      -      Term Loan Note
Exhibit B-1      -      Notice of Borrowing Exhibit B-2      -      Notice of
Bid Borrowing Exhibit C      -      Assignment and Assumption Exhibit D      -
     Assumption Agreement Exhibit E      -      Tax Compliance Certificates
Exhibit F      -      [Reserved] Exhibit G-1      -      Borrowing Subsidiary
Agreement Exhibit G-2      -      Borrowing Subsidiary Termination

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of July 16, 2019

OLIN CORPORATION, a Virginia corporation (the “Company”), BLUE CUBE SPINCO, LLC,
a Delaware limited liability company (“Spinco”), the lenders and issuers of
letters of credit that are party to this Agreement or become party to this
Agreement pursuant to the terms hereof and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent (the
“Administrative Agent”) for the Lenders and Issuing Banks, hereby agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“30-Day Eurodollar Rate” has the meaning set forth in the definition of “Base
Rate”.

“Acquisition” means any acquisition by the Company or any of its Subsidiaries of
all or substantially all of the capital stock of, or all or a substantial part
of the assets of, or of a business unit or division of, any Person.

“Act” has the meaning specified in Section 10.13.

“Additional Borrower” means, subject to Section 10.17(b), any Subsidiary of the
Company that becomes a party hereto as a Borrower pursuant to Section 10.17.

“Administrative Agent” has the meaning set forth in the introductory paragraph
hereto.

“Administrative Agent’s Account” means the account(s) of the Administrative
Agent, as applicable, designated in writing by the Administrative Agent.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a Revolving Advance, a Bid Advance or a Term Loan.

“Affiliate” means, when used with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person. The term “control” (including the terms “controlled by” or “under
common control with”) means the possession, directly or indirectly, of the
power, whether or not exercised, to direct or cause the direction of the
management and policies of any Person, whether through ownership of voting
securities or by contract or otherwise.

“Agreement” means this Credit Agreement, as amended, restated or otherwise
modified from time to time.



--------------------------------------------------------------------------------

“Alternative Currency” means any currency other than US Dollars which is
(a) readily available and freely transferable and convertible into US Dollars
and (b) available in the London interbank deposit market.

“Alternative Currency Sublimit” means US$150,000,000.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Anti-Money Laundering Laws” means all laws, rules or regulations in any
jurisdiction in which the Company or any of its Subsidiaries or Affiliates is
located or is doing business that are applicable to the Company or any of its
Subsidiaries and that relate to money laundering, including any applicable
provision of the Patriot Act and The Currency and Foreign Transactions Reporting
Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C.
§§ 1818(s), 1820(b) and 1951-1959).

“Applicable Lending Office” means, with respect to each Revolving Lender or Term
Loan Lender, such Lender’s Domestic Lending Office in the case of a Base Rate
Advance and such Lender’s Eurodollar Lending Office in the case of a Eurodollar
Rate Advance.

“Applicable Margin” means, as of any date of determination, a rate per annum
determined by reference to the applicable Pricing Level on such date as set
forth below:

(a)    At all times while an Investment Grade Rating Period is not in effect:

 

Pricing
Level

  

Consolidated Net Leverage Ratio

   Applicable Margin    Commitment/
Ticking Fee
Rate    Eurodollar
Rate    Base
Rate I    £ 1.50:1.00    1.125%    0.125%    0.175% II    > 1.50:1.00 but £
2.50:1.00    1.375%    0.375%    0.200% III    > 2.50:1.00 but £ 3.50:1.00   
1.625%    0.625%    0.250% IV    > 3.50:1.00    1.875%    0.875%    0.300%

(b)    At all times while an Investment Grade Rating Period is in effect:

 

Pricing
Level

  

Debt Ratings

(S&P/Moody’s/Fitch)

   Applicable Margin    Commitment/
Ticking Fee
Rate    Eurodollar
Rate    Base
Rate I    A- / A3 / A- or higher    1.000%    0.000%    0.100% II    BBB+ / Baa1
/ BBB+    1.125%    0.125%    0.125% III    BBB / Baa2 / BBB    1.250%    0.250%
   0.150% IV    BBB- / Baa3 / BBB-    1.375%    0.375%    0.200%

provided that, at all times while an Investment Grade Rating Period is in
effect, if the Debt Ratings fall within different levels: (a) if only two Rating
Agencies provide a rating, (i) if one

 

2



--------------------------------------------------------------------------------

rating is one level higher than the other rating, the Applicable Margin will be
based on the higher Debt Rating (with the Debt Rating for Pricing Level I being
the highest and the Debt Rating for Pricing Level IV being the lowest) and
(ii) otherwise, the Applicable Margin will be based on the Debt Rating that is
one level lower than the higher Debt Rating, (b) otherwise, (i) if two of the
Debt Ratings are at the same level, the Applicable Margin will be based on such
level and (ii) if each of the three ratings fall within different levels, then
the Applicable Margin will be based on the Debt Rating that is in between the
highest and lowest rating and (c) if no Debt Ratings exist or the Company fails
to maintain an Investment Grade Rating from at least two of the Rating Agencies,
then the Applicable Margin determination shall revert to the pricing grid based
on the Consolidated Net Leverage Ratio set forth above.

The Applicable Margin and the Commitment/Ticking Fee Rate shall be determined
based on Level II of the pricing grid based on the Consolidated Net Leverage
Ratio set forth above until the first calculation date following the receipt by
the Administrative Agent of the financial information and related compliance
certificate referred to in Section 5.01(i)(iv) for the fiscal quarter ending
September 30, 2019. Thereafter, the Applicable Margin and the Commitment/Ticking
Fee Rate shall be determined (x) at all times while an Investment Grade Rating
Period is not in effect, based upon the calculation of the Consolidated Net
Leverage Ratio for such Reference Period and adjusted (if necessary) upward or
downward on the first day following delivery of the certificate referred to in
Section 5.01(i)(iv) (provided that if the Company fails to provide the
certificate when due as required by Section 5.01(i)(iv) for any Reference
Period, Pricing Level IV of the pricing grid based on the Consolidated Net
Leverage Ratio set forth above shall apply until such time as such certificate
is delivered, at which time the Pricing Level shall be determined by reference
to the Consolidated Net Leverage Ratio as of the last day of the applicable
Reference Period) or (y) at all times while an Investment Grade Rating Period is
in effect, based on the Debt Rating at such time and adjusted (if necessary)
upward or downward on the first day following the date of a publicly announced
change in any Debt Rating, as applicable.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A. and
BofA Securities, Inc., in their capacities as lead arrangers and lead
bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.02), and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent and otherwise in accordance with Article IX.

“Assuming Lender or Lenders” has the meaning specified in Section 2.04(c).

“Assumption Agreement” has the meaning specified in Section 2.04(c).

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

3



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time which rate per annum shall at all times be equal
to the highest of:

(a)    The rate of interest per annum publicly announced from time to time by
the Administrative Agent as its prime rate;

(b)    The sum (adjusted to the nearest 1/100 of one percent or, if there is no
nearest 1/100 of one percent, to the next higher 1/100 of one percent) of (i)
1/2 of one percent per annum, plus (ii) the Federal Funds Rate; or

(c)    The sum of (i) the Eurodollar Rate for an interest period of one month
determined as if the relevant Base Rate Advance were a Eurodollar Rate Advance
(the “30-Day Eurodollar Rate”), plus (ii) one percent per annum.

Each change in the prime rate, the Federal Funds Rate or the 30-Day Eurodollar
Rate shall be effective as of the opening of business on the day such change
occurs. The parties hereto acknowledge that the rate announced publicly by the
Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

“Base Rate Advance” means any Term Loan or Revolving Advance denominated in US
Dollars which bears interest as provided in Section 2.06(a).

“Benchmark” means, initially, the CDOR Screen Rate, the EURIBOR Screen Rate or
the LIBO Screen Rate (or, if applicable, the Interpolated Rate), as applicable;
provided that if a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred with
respect to the then-current Benchmark, then “Benchmark” means the applicable
Benchmark Replacement to the extent that such Benchmark Replacement has become
effective pursuant to Section 2.08(c).

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Company giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the then existing Benchmark for syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then existing Benchmark with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the

 

4



--------------------------------------------------------------------------------

Administrative Agent and the Company giving due consideration to (a) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the then existing
Benchmark with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (b) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the then existing Benchmark with the
applicable Unadjusted Benchmark Replacement for syndicated credit facilities at
such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent reasonably decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent reasonably decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the then existing Benchmark:

(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the applicable Benchmark permanently or indefinitely ceases to
provide the applicable Benchmark; and

(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then existing Benchmark:

(a)    a public statement or publication of information by or on behalf of the
administrator of the applicable Benchmark announcing that such administrator has
ceased or will cease to provide the applicable Benchmark, permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the applicable
Benchmark;

(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Benchmark, the central bank
for the currency of the applicable Benchmark, an insolvency official with
jurisdiction over the administrator for the applicable Benchmark, a resolution
authority with jurisdiction over the administrator for the applicable Benchmark
or a court or an entity with similar insolvency or resolution authority over the
administrator for the applicable Benchmark, which states that the administrator
of the applicable Benchmark has ceased or will cease to provide the applicable
Benchmark permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the applicable Benchmark; or

 

5



--------------------------------------------------------------------------------

(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Benchmark announcing that the
applicable Benchmark is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Majority Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the then
existing Benchmark and solely to the extent that the then existing Benchmark has
not been replaced with a Benchmark Replacement, the period (a) beginning at the
time that such Benchmark Replacement Date has occurred if, at such time, no
Benchmark Replacement has replaced the then existing Benchmark for all purposes
hereunder in accordance with Section 2.08(c) and (b) ending at the time that a
Benchmark Replacement has replaced the then existing Benchmark for all purposes
hereunder pursuant to Section 2.08(c).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Bid Advance” means an advance by a Revolving Lender to the Company pursuant to
the auction bidding procedure described in Section 2.02(d).

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Advances from
each of the Revolving Lenders whose offer to make such Bid Advances has been
accepted under the auction bidding procedure described in Section 2.02(d).

“Bid Note” means a promissory note of the Company payable to any Revolving
Lender and its registered assigns, in substantially the form of Exhibit A-2
hereto, evidencing the Indebtedness of the Company to such Lender resulting from
a Bid Advance made by such Lender.

“Borrowers” means, collectively, the Company and any Additional Borrower.

“Borrowing Minimum” means (a) in respect of Advances denominated in US Dollars,
US$10,000,000, (b) in respect of Advances denominated in Canadian Dollars,
CN$5,000,000, (c) in respect of Advances denominated in Euros, €10,000,000,
(d) in respect of Advances denominated in Swiss Francs, SFr10,000,000 and (e) in
the case of Advances denominated in any Designated Alternative Currency, the
smallest amount of such currency that is an integral multiple of 5,000,000 units
of currency and that has a US Dollar Equivalent in excess of US$10,000,000.

 

6



--------------------------------------------------------------------------------

“Borrowing Multiple” means (a) in respect of Advances denominated in US Dollars,
US$1,000,000, (b) in respect of Advances denominated in Canadian Dollars,
CN$1,000,000, (c) in respect of Advances denominated in Euros, €1,000,000,
(d) in respect of Advances denominated in Swiss Francs, SFr1,000,000 and (e) in
the case of Advances denominated in any Designated Alternative Currency, the
smallest amount of such currency that is an integral multiple of 1,000,000 units
of currency.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit G-1, with such changes thereto as may be
reasonably acceptable to the Administrative Agent and the Company.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit G-2, with such changes thereto as may be
reasonably acceptable to the Administrative Agent and the Company.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurodollar Rate
Advance denominated in US Dollars, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in US Dollar deposits in the
London interbank market, (b) a Eurodollar Rate Advance denominated in Euros, the
term “Business Day” shall also exclude any day that is not a TARGET Day and
(c) a Eurodollar Rate Advance denominated in any Committed Alternative Currency
other than Euros, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in such Committed Alternative Currency deposits
in the interbank market in the capital city of the country whose lawful currency
is such Committed Alternative Currency.

“Calculation Date” has the meaning set forth in Section 1.05.

“Canadian Dollars” and “CN$” each means lawful currency of Canada.

“Canadian Interbank Rate” means the interest rate, expressed as a percentage per
annum, which is customarily used by the Administrative Agent when calculating
interest due by it or owing to it arising from or in connection with correction
of errors between it and other Canadian chartered banks.

“Cash Collateralize” means, to deposit in a L/C Cash Collateral Account or to
pledge and deposit with, or deliver to, the Administrative Agent, for the
benefit of the applicable Issuing Banks or the Revolving Lenders, as collateral
for L/C Obligations or obligations of the Revolving Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Bank shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable Issuing Banks. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“CDOR Screen Rate” has the meaning set forth in the definition of “Eurodollar
Rate”.

 

7



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a Change in Law, regardless of the date enacted,
adopted or issued.

“Closing Date” means July 16, 2019.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

“Commitment” means a Term Loan Commitment, a Revolving Commitment or a Letter of
Credit Commitment.

“Commitment Date” has the meaning specified in Section 2.04(d)(ii).

“Commitment/Ticking Fee Rate” means the rate per annum determined in accordance
with the definition of “Applicable Margin”.

“Committed Alternative Currencies” means Canadian Dollars, Euros, Swiss Francs
and any Designated Alternative Currencies.

“Company” has the meaning set forth in the introductory paragraph hereto.

“Confidential Information” has the meaning specified in Section 10.12.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cost Savings” means, for any period, those synergies, operating
expense reductions and cost-savings of the Company and its Subsidiaries that are
reasonably identifiable, factually supportable and projected by the Company in
good faith to be realized following the Closing Date as a result of
restructurings, reorganizations, divestitures, cost savings initiatives,
production rationalizations and other similar initiatives, in each case to the
extent not prohibited by this Agreement (collectively, “Initiatives”)
(calculated on a pro forma basis as if such synergies, operating expense
reductions and cost-savings had been realized on the first day of such period,
and net of the amount of actual benefits realized during such period from such
Initiatives to the extent already included in Consolidated Net Income for such
period); provided that (i) no synergies, operating expense reductions or
cost-savings shall be added to Consolidated EBITDA pursuant to clause
(e) thereof to the extent duplicative of any expenses or charges otherwise added
to (or excluded from) Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period and (ii) projected amounts (and not yet
realized) (x) may be added (the date on which such amounts are added, the
“Initiative Commencement Date”) once

 

8



--------------------------------------------------------------------------------

actions in respect of such Initiative have been taken or are expected to be
taken (in the good faith determination of the Company) within 12 months and
(y) may no longer be added back in calculating Consolidated EBITDA pursuant to
clause (e) thereof to the extent occurring more than six full fiscal quarters
after the Initiative Commencement Date.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period (adjusted to exclude all extraordinary or unusual items and any gains or
losses on sales of assets outside the ordinary course of business) plus, without
duplication and (except with respect to synergies included in Consolidated Cost
Savings) to the extent deducted in calculating such Consolidated Net Income for
such period, the sum of:

(a)    income tax expense,

(b)    interest expense, amortization or writeoff of debt discount with respect
to Indebtedness (including the Advances),

(c)    depreciation and amortization expense,

(d)    amortization of intangibles (including, but not limited to, goodwill) and
organization costs,

(e)    Consolidated Cost Savings; provided that with respect to any period, the
aggregate amount added back in the calculation of Consolidated EBITDA for such
period pursuant to this clause (e) and clause (f) below shall not exceed (x) for
any period ended on or prior to December 31, 2018, 20% of Consolidated EBITDA
and (y) otherwise, 15% of Consolidated EBITDA (calculated prior to giving effect
to any add-backs pursuant to this clause (e) and clause (f) below); provided
further that for any period ended after December 31, 2019, no such Consolidated
Cost Savings pursuant to this clause (e) may be added back,

(f)    costs and expenses incurred in connection with the implementation of
Initiatives; provided that with respect to any period, the aggregate amount
added back in the calculation of Consolidated EBITDA for such period pursuant to
this clause (f) and clause (e) above shall not exceed (x) for any period ended
on or prior to December 31, 2018, 20% of Consolidated EBITDA and (y) otherwise,
15% of Consolidated EBITDA (calculated prior to giving effect to any add-backs
pursuant to this clause (f) and clause (e) above); provided further that for any
period ended after December 31, 2019, no such costs or expenses pursuant to this
clause (f) may be added back, and

(g)    any other non-cash charges,

minus, (i) any cash payments made during such period in respect of items
described in clause (g) above subsequent to the fiscal quarter in which the
relevant non-cash charge was reflected as a charge in the statement of
Consolidated Net Income and (ii) to the extent included in calculating such
Consolidated Net Income for such period, any non-cash income (other than amounts
accrued in the ordinary course of business under accrual-based revenue
recognition procedures in accordance with GAAP).

For the purposes of calculating Consolidated EBITDA for any Reference Period
pursuant to any determination of the Consolidated Net Leverage Ratio, if during
such Reference Period the Company or any Subsidiary shall have made a Material
Acquisition or a Material Disposition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition or Material Disposition, as applicable, occurred on the
first day of such Reference Period.

 

9



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, for any Reference Period, the
ratio of (a) Consolidated EBITDA for such Reference Period to (b) Consolidated
Interest Expense for such Reference Period.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to capitalized lease obligations) of the Company
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries (including all commissions,
discounts and other fees and charges accrued with respect to letters of credit
and bankers’ acceptance financing allocable to such period in accordance with
GAAP), minus (in the case of net benefits) or plus (in the case of net costs)
the net benefits or net costs under all Hedging Agreements in respect of
Indebtedness of the Company and its Subsidiaries to the extent such net benefits
or net costs are allocable to such period in accordance with GAAP.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or any law applicable to such
Subsidiary.

“Consolidated Net Leverage Ratio” means, as at the last day of any Reference
Period, the ratio of (a) (i) Consolidated Total Debt on such date minus (ii) the
amount of all unrestricted cash on such date in excess of $50,000,000 in each
case that is held in deposit accounts owned by and under the control of the
Company or any of its Subsidiaries and not subject to any restriction as to its
use, to (b) Consolidated EBITDA, for such Reference Period. The Consolidated Net
Leverage Ratio shall be calculated on the date on which the Company delivers to
the Administrative Agent the financial statements required to be delivered
pursuant to Section 5.01(i)(i) or (ii), as the case may be, and the certificate
required to be delivered pursuant to Section 5.01(i)(iv) demonstrating such
ratio.

“Consolidated Net Tangible Assets” means, at any date, the total assets of the
Company and its Subsidiaries at such date, determined on a consolidated basis,
minus (a) the consolidated current liabilities (excluding interest-bearing
liabilities) of the Company and its Subsidiaries as of such date,
(b) unamortized debt discount and expense, goodwill, trademarks, brand names,
patents and other intangible assets, and (c) any write-up of the value of any
assets (other than an allocation of purchase price in an acquisition) after
December 31, 2014; all as determined in accordance with GAAP.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Company and its Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP; provided that “Consolidated Total
Debt” shall exclude the amount of any Indebtedness under any Permitted
Receivables Facilities on such date in an aggregate amount not to exceed
$250,000,000.

 

10



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Credit Party” means the Administrative Agent, the syndication agents and
documentation agents listed on the cover page to this Agreement, the Arrangers,
the Issuing Banks or any other Lender.

“DCP” has the meaning assigned to such term in the Form S-4.

“Debt Rating” means, as of any date of determination, the rating as determined
by the Rating Agencies of the Company’s non-credit-enhanced, senior unsecured
long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event which, with the giving of notice or lapse of time, or
both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Advances, Bid Advances,
Term Loans or participations in Letters of Credit required to be funded by it
hereunder within two Business Days of the date such Advances or participations
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Bank or any Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent or the Issuing Banks in writing,
or has made a public statement to the effect, that it does not intend to comply
with its funding obligations hereunder (unless such writing or public statement
relates to such Lender’s obligation to fund an Advance hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Administrative Agent or the Company, to confirm in writing to the Administrative
Agent and the Company that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Company), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting

 

11



--------------------------------------------------------------------------------

Lender solely by virtue of (i) the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority or (ii) if such Lender or such parent company is Solvent,
the appointment of a receiver, custodian, conservator, trustee, administrator or
similar Person by a supervisory authority or regulator under or based on the law
in the country where such Lender or such parent company is subject to home
jurisdiction, if applicable law requires that such appointment not be disclosed,
in each case so long as such ownership interest does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.19(b)) upon delivery of written notice
of such determination to the Company, each Issuing Bank and each Lender.

“Designated Alternative Currency” means any Alternative Currency (other than
Canadian Dollars, Euro and Swiss Francs) (a) for which Eurodollar Rates can be
determined by reference to the applicable Reuters screen as provided in the
definition of “Eurodollar Rate” and (b) that has been designated by the
Administrative Agent as a Designated Alternative Currency at the request of the
Company and with the consent of (i) the Administrative Agent, (ii) each Issuing
Bank and (iii) each Revolving Lender.

“Designated Jurisdiction” has the meaning specified in Section 4.01(k).

“Domestic Lending Office” means, with respect to any Revolving Lender or Term
Loan Lender, the office of such Lender specified as its “Domestic Lending
Office” opposite its name on Schedule I hereto or in the Assignment and
Assumption pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Company and the
Administrative Agent.

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of any
State of the United States, substantially all of the assets of which are
located, and substantially all of the business of which is conducted, in the
United States.

“Early Opt-in Election” means the occurrence of:

(a)    (i) a determination by the Administrative Agent or (ii) a notification by
the Majority Lenders to the Administrative Agent (with a copy to the Company)
that the Majority Lenders have determined that syndicated credit facilities
being executed at such time, or that include language similar to that contained
in Section 2.08(c) are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace the then existing Benchmark,
and

(b)    (i) the election by the Administrative Agent or (ii) the election by the
Majority Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders or by the Majority Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

12



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

“Eligible Assignee” means (a) any Lender, (b) any Affiliate of any Lender,
(c) any Approved Fund, (d) any commercial bank and (e) any other financial
institution or investment fund engaged as a primary activity in the ordinary
course of its business in making or investing in commercial loans or debt
securities; provided, however, that neither the Company, any Affiliate of the
Company, any natural Person, any Defaulting Lender or any subsidiary of a
Defaulting Lender shall qualify as an Eligible Assignee.

“EMU Legislation” means the legislative measures of the European Council
(including the European Council regulations) for the introduction of, changeover
to or operation of the Euro in one or more member states.

“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, injunctions, permits, grants, franchises, licenses
or governmental restrictions relating to (i) the effect of the environment on
human health, (ii) the environment or (iii) emissions, discharges or releases of
Hazardous Substances into the environment, including ambient air, surface water,
groundwater, or land, or otherwise relating to the effect on the environment of
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances or the remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of the Company’s controlled group or is under common control with the
Company, in each case, within the meaning of Section 414 of the Code.

“ERISA Event” means (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, unless the 30-day notice requirement with respect
thereto has been waived by the PBGC; (ii) the provision by the administrator of
any Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (iii) the cessation of
operations at a facility by the Company or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA and with respect to a Plan;
(iv) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (v) the failure by the Company or any
ERISA Affiliate to make a payment to a Plan required under Section 302 of ERISA,
which failure could result in the imposition of a Lien under Section 303(k)(1)
of ERISA; or (vi) the institution by the PBGC of proceedings to terminate a
Plan, pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition which would constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, a Plan.

 

13



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBOR Screen Rate” has the meaning set forth in the definition of “Eurodollar
Rate”.

“Euro” and “€” mean the lawful currency of the Participating Member States of
the European monetary union.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Company and the Administrative Agent.

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising part of the same Revolving Borrowing, each Eurodollar Rate
Advance comprising part of the same Term Loan Borrowing, and, in the case of
each Bid Advance comprising part of the same Bid Borrowing, for the period from
the date of such Bid Advance to its maturity date as specified in the applicable
Notice of Bid Borrowing, an interest rate per annum equal to:

(a)    with respect to any such Eurodollar Rate Advance denominated in Canadian
Dollars (subject to the implementation of a Benchmark Replacement in accordance
with Section 2.08(c)), the interbank offered rate administered by Thomson
Reuters (or any other Person that takes over the administration of such rate)
for Canadian Dollars for a period equal in length to such Interest Period as
displayed on page CDOR of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “CDOR
Screen Rate”);

(b)    with respect to any such Eurodollar Rate Advance denominated in Euros
(subject to the implementation of a Benchmark Replacement in accordance with
Section 2.08(c)), the interbank offered rate administered by the European Money
Markets Institute (or any other Person which takes over the administration of
such rate) for Euros for a period equal in length to such Interest Period as
displayed on page EURIBOR01 of the Reuters screen (or, in the event such rate
does not appear on such Reuters page, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the
“EURIBOR Screen Rate”); and

(c)    with respect to any such Eurodollar Rate Advance in US Dollars or any
Committed Alternative Currency (other than Canadian Dollars or Euros) or any Bid
Advance (subject to the implementation of a Benchmark Replacement in accordance
with Section 2.08(c)), the London interbank offered rate as administered by the
ICE Benchmark Administration (or any

 

14



--------------------------------------------------------------------------------

other Person that takes over the administration of such rate) for the relevant
currency for a period equal in length to the applicable period as displayed on
page LIBOR01 of the Reuters Screen that displays such rate (or, in the event
such rate does not appear on such Reuters page, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion; in each case, the
“LIBO Screen Rate”), in each case as of the Specified Time on the Quotation Day
for such period; provided that if the applicable Screen Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, that if the applicable Screen Rate shall not be available at
such time for such Interest Period or applicable period (an “Impacted Interest
Period”) with respect to the relevant currency, then the Eurodollar Rate shall
be the Interpolated Rate at such time (provided that if the Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement).

Notwithstanding the foregoing, (i) unless otherwise specified in any amendment
to this Agreement entered into in accordance with Section 2.08(c), in the event
that a Benchmark Replacement with respect to the Eurodollar Rate is implemented
then all references herein to “Eurodollar Rate” shall be deemed references to
such Benchmark Replacement and (ii) except as set forth in clause (i) above, if
at the time that the Administrative Agent shall seek to determine the relevant
Screen Rate on the Quotation Day for any Interest Period for a Eurodollar Rate
Advance or any period for a Bid Advance, the applicable Screen Rate shall not be
available for such Interest Period for any reason and the Administrative Agent
shall determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then,
subject to Section 2.08, the Reference Bank Rate shall be the Eurodollar Rate
for such Interest Period for such Eurodollar Rate Advance or such period for
such Bid Advance, as applicable; provided that if any Reference Bank Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Eurodollar Rate Advance” means any Term Loan or Revolving Advance which bears
interest as provided in Section 2.06(b).

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Exchange Rate” means on any date, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day as set forth
on the Reuters WRLD Page for such currency; provided that if such rate does not
appear on any Reuters WRLD Page, such exchange rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company, or, in the
absence of such an agreement, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.

 

15



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Company under Section 2.17(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(g) and
(d) any United States federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of October 5, 2015 (as amended, restated, supplemented or otherwise
modified from time to time prior to the Closing Date) among the Company, Spinco,
Olin Canada ULC, the banks named therein and Wells Fargo, as administrative
agent.

“Facility” means each of (a) the Revolving Credit Facility, (b) the Initial Term
Loan Commitments, including the Initial Term Loans made thereunder, and (c) the
Incremental Term Loan Commitments and the Incremental Term Loans made
thereunder, as the context requires. Upon any extension of a Termination Date
pursuant to Section 2.04(b), the Commitments or Term Loans so extended shall be
a separate Facility from the non-extended Commitments or Term Loans.

“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of the Company and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published in Federal Reserve Statistical Release H.15(519), for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day which is a Business Day, the average of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it; provided that if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

16



--------------------------------------------------------------------------------

“Finance Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as finance leases on
a balance sheet of such Person under GAAP. The amount of such obligations shall
be the recognized amount thereof determined in accordance with GAAP. For the
avoidance of doubt, the definition of “Finance Lease Obligations” excludes any
obligations classified and accounted for as operating lease obligations in
accordance with GAAP.

“Fitch” means Fitch Ratings, Inc. and any successor thereto.

“Foreign Lender” means (a) if the applicable Borrower is a US Person, a Lender
that is not a US Person, and (b) if the applicable Borrower is not a US Person,
a Lender that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

“Foreign Subsidiary” shall mean any Subsidiary other than a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, with respect to any Issuing Bank, such Defaulting Lender’s Pro
Rata Share of the outstanding Letters of Credit other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“GAAP” has the meaning specified in Section 1.04.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee Release Date” has the meaning specified in Section 7.07.

 

17



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guarantors” means the Company, Spinco and any Additional Borrower that is a
Domestic Subsidiary, for so long as each such Person is required to provide a
Guaranty.

“Guaranty” means the guaranty of the Company, Spinco and any Additional Borrower
set forth in Article VII.

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, material or waste, including petroleum, its derivatives,
by-products and other hydrocarbons, in each case regulated by Environmental
Laws.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Identified Contingent Liabilities” means the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the Company and its Subsidiaries taken as a whole, as identified and explained
in terms of their nature and estimated magnitude by responsible officers of the
Company.

“Impacted Interest Period” has the meaning set forth in the definition of
“Eurodollar Rate”.

“Increase Date” has the meaning specified in Section 2.04(d)(i).

“Incremental Lender” has the meaning specified in Section 2.04(d)(ii).

“Incremental Loan Commitments” has the meaning specified in Section 2.04(d)(i).

“Incremental Term Loan” has the meaning specified in Section 2.04(d)(i).

“Incremental Term Loan Commitment” has the meaning specified in
Section 2.04(d)(i).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, excluding deferred compensation of officers and
directors, (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Finance Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, other
than letters of credit and letters of guaranty issued to support obligations
(other than Indebtedness) incurred in the ordinary course of business, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (k) all Invested

 

18



--------------------------------------------------------------------------------

Amounts. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Costs” has the meaning specified in Section 8.06(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made or amount credited by or on account of any
obligation of the Borrowers under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

“Initial Term Loan Commitment” means, with respect to any Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Initial Term Loan Commitment” or, if such Lender has entered into one
or more Assignment and Assumptions, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.02 as such Lender’s
“Initial Term Loan Commitment”, as such amount may be reduced at or prior to
such time pursuant to Section 2.04. The aggregate Initial Term Loan Commitments
of all the Initial Term Loan Lenders as of the Closing Date shall be
US$1,200,000,000.

“Initial Term Loan Funding Date” means the earlier of (a) the third funding of
Initial Term Loans hereunder and (b) the date on which the Initial Term Loans
are funded in full.

“Initial Term Loan Funding Deadline” means November 29, 2020.

“Initial Term Loan Lender” means any Person with an Initial Term Loan Commitment
or outstanding Initial Term Loans.

“Initial Term Loans” means the term loans made to the Company by the Term Loan
Lenders pursuant to Section 2.01(c).

“Initiatives” has the meaning specified in the definition of “Consolidated Cost
Savings”.

“Insufficiency” means, with respect to any Plan, the amount of unfunded benefit
liabilities, as defined in Section 4001(a)(18) of ERISA, if any.

“Interest Election Request” means a request by a Borrower to convert or continue
a Term Loan Borrowing or Revolving Borrowing in accordance with Section 2.15.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Borrowing or Term Loan Borrowing, the period commencing on the
date of such Advance (or on the effective date of any election applicable to
such Borrowing pursuant to Section 2.15) and ending the last day of the period
selected by the applicable Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be 1, 2, 3 or 6 months or, with the
consent of all the Lenders required to fund such Advance, twelve months, in each
case as the applicable Borrower may select, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period; provided, however,
that:

(A)    the Borrowers may not select any Interest Period which ends after the
applicable Termination Date;

 

19



--------------------------------------------------------------------------------

(B)    Interest Periods commencing on the same date for Advances comprising part
of the same Revolving Borrowing shall be of the same duration; and

(C)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day on such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.

“Interpolated Rate” means, at any time and with respect to any currency, the
rate per annum (rounded to the same number of decimal places as the relevant
Screen Rate) determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate (for the shortest period for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, as of the Specified Time on the
Quotation Day for such Interest Period or period, as applicable. When
determining the rate for a period which is less than the shortest period for
which the applicable Screen Rate is available, the Screen Rate for purposes of
clause (a) above shall be deemed to be the overnight screen rate, where
“overnight screen rate” means, in relation to any currency, the overnight rate
for such currency determined by the Administrative Agent from such service as
the Administrative Agent may select.

“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Company in connection with a receivables securitization
program and paid to the Company or any of its Subsidiaries, as reduced by the
aggregate amounts received by such investors from the payment of receivables and
applied to reduce such invested amounts.

“Investment Grade Rating” means a Debt Rating equal to or higher than BBB- (or
the equivalent) by Fitch, Baa3 (or the equivalent) by Moody’s and BBB- (or the
equivalent) by S&P.

“Investment Grade Rating Period” means any period of time in which the Company
has achieved an Investment Grade Rating from any two of S&P, Moody’s and Fitch.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means Wells Fargo, JPMorgan Chase Bank, N.A., Bank of America,
N.A. and any Eligible Assignee to which any Letter of Credit Commitment
hereunder has been assigned pursuant to Section 9.02 and any other Revolving
Lender approved in writing by the Company and the Administrative Agent (which
approval by the Administrative Agent shall not be unreasonably withheld) so long
as such Eligible Assignee or such other Lender expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its Applicable Lending Office (which information shall
be recorded by the Administrative Agent in the Register), for so long as such
Issuing Bank or Eligible Assignee, as the case may be, shall have a Letter of
Credit Commitment.

 

20



--------------------------------------------------------------------------------

“L/C Cash Collateral Account” means an interest-bearing cash collateral account
to be established and maintained by the Administrative Agent, over which the
Administrative Agent shall have sole dominion and control, upon terms as may be
satisfactory to the Administrative Agent.

“L/C Exposure” means, with respect to any Revolving Lender, its Pro Rata Share
of the L/C Obligations at such time.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate Available Amount of all Letters of Credit outstanding at such time and
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to Section 2.02(b)(iii). For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“L/C Related Documents” has the meaning specified in Section 2.05(d)(i).

“Lenders” means each Person executing this Agreement as a Lender on the Closing
Date (in each case until such Lender or Issuing Bank shall have assigned or had
assumed all interests hereunder as provided in Sections 9.02 or 2.04(c)), each
Eligible Assignee or Assuming Lender that shall become a party hereto pursuant
to Sections 9.02 or 2.04(c), and each Incremental Lender or New Lender that
shall become a party hereto pursuant to Section 2.04(d).

“Letter of Credit Agreement” has the meaning specified in Section 2.02(b)(i).

“Letter of Credit Commitment” means, with respect to each Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Assumptions or has assumed the role
of an Issuing Bank after the Closing Date, set forth for such Issuing Bank in
the Register maintained by the Administrative Agent pursuant to Section 9.02 as
such Issuing Bank’s “Letter of Credit Commitment”, as such amount may be reduced
at or prior to such time pursuant to Section 2.04, or such other amount as
agreed to by such Issuing Bank and the Company.

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) US$100,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.04. The Letter of Credit Facility is part of,
and not in addition to, the Revolving Credit Facility.

“Letters of Credit” has the meaning specified in Section 2.01(b).

“LIBO Screen Rate” has the meaning set forth in the definition of “Eurodollar
Rate”.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement).

 

21



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement and the Notes.

“Loan Parties” means the Borrowers and the Guarantors.

“Local Time” means (a) with respect to an Advance denominated in US Dollars, New
York City time, and (b) with respect to an Advance denominated in a Committed
Alternative Currency, local time to the Principal Financial Center of the
applicable Committed Alternative Currency.

“Majority Facility Lenders” means, at any time and with respect to any Facility,
Lenders holding at least a majority of (a) until the Closing Date, the
Commitments with respect to such Facility then in effect and (b) thereafter,
(i) with respect to any Facility that is a term loan facility, the aggregate
unpaid principal amount of the Term Loans of such Facility then outstanding and
(ii) with respect to any facility that is a revolving credit facility, the
Revolving Commitments of such Facility then in effect (or if the Revolving
Commitments of such Facility have been terminated, the sum of (x) the US Dollar
Equivalent of the aggregate principal amount of Revolving Advances of such
Facility then outstanding (other than Revolving Advances made by an Issuing Bank
pursuant to Section 2.02(b)(iii) which have not then been reimbursed), (y) the
L/C Exposure for all Lenders then outstanding in respect of such Facility and
(z) the Bid Advances for all Lenders then outstanding in respect of such
Facility); provided that the unused Commitments of, and the portion of the Term
Loans, Revolving Advances and Bid Advances held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Facility Lenders.

“Majority Lenders” means, at any time, Lenders holding more than 50% of the sum
of (a) the aggregate principal amount of the unfunded Term Loan Commitments then
in effect, (b) the aggregate unpaid principal amount of the Term Loans then
outstanding and (c) the Revolving Commitments then in effect (or if the
Revolving Commitments have been terminated, the sum of (x) the US Dollar
Equivalent of the aggregate principal amount of Revolving Advances then
outstanding (other than Revolving Advances made by an Issuing Bank pursuant to
Section 2.02(b)(iii) which have not then been reimbursed), (y) the L/C Exposure
for all Lenders then outstanding and (z) the Bid Advances then outstanding);
provided that the unused Commitments of, and the portion of the Term Loans,
Revolving Advances and Bid Advances held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Majority
Lenders.

“Margin Stock” shall have the meaning given such term under Regulation U issued
by the Board of Governors of the Federal Reserve System.

“Material Acquisition” means any Acquisition that involves the payment of
consideration by the Company and its Subsidiaries in excess of $250,000,000.

“Material Disposition” means any means any sale, transfer or other disposition
of property or series of related sales, transfers or other dispositions of
property that yields gross proceeds to the Company or any of its Subsidiaries in
excess of $250,000,000.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has, within any of
the preceding five plan years, made or accrued an obligation to make
contributions.

 

22



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and for at least one Person that is not an
employee of the Company or any ERISA Affiliate or (b) was so maintained and in
respect of which the Company or any ERISA Affiliate could have liability under
Section 4064 or 4069 of ERISA in the event that such plan has been or were to be
terminated.

“New Lender” has the meaning specified in Section 2.04(d)(ii).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment or other modification that (i) requires the approval of all
Lenders or all affected Lenders in accordance with the terms of Section 10.01
and (ii) has been approved by the Majority Lenders.

“Non-Defaulting Lender” means, at any time, each Revolving Lender or Term Loan
Lender that is not a Defaulting Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.04(b).

“Note” means a Revolving Note, Bid Note or Term Loan Note.

“Notice of Bid Borrowing” has the meaning specified in Section 2.02(d)(i)(A).

“Notice of Borrowing” has the meaning specified in Section 2.02(a)(i)(A).

“Notice of Issuance” has the meaning specified in Section 2.02(b)(i).

“Officer’s Certificate” means a certificate signed in the name of the Company by
its President, one of its Vice Presidents, its Treasurer or its Controller.

“Other Borrowers” means (a) with respect to the Company, any Additional
Borrower, and (b) with respect to any Additional Borrower that is a Guarantor,
the Company and each other Additional Borrower.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.17(b)).

 

23



--------------------------------------------------------------------------------

“Participant” has the meaning assigned to such term in Section 9.03.

“Participant Register” has the meaning assigned to such term in Section 9.03.

“Participating Member State” means a member of the European Communities that
adopts or has adopted the Euro as its currency in accordance with EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Encumbrances” means:

(a)    Liens imposed by law for taxes that are not yet due or are being
contested in good faith by appropriate proceedings;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith by appropriate proceedings;

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 6.01(f); and

(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Receivables Facility” means one or more accounts receivable
securitization facilities established by a Receivables Subsidiary and one or
more of the Company or its Subsidiaries, whereby the Company or one or more of
its Subsidiaries shall sell, assign, contribute or otherwise transfer accounts
receivables of the Company or its Subsidiaries to such Receivables Subsidiary in
exchange for cash, subordinated indebtedness of the Receivables Subsidiary, the
issuance of letters of credit and other appropriate consideration, and the
Receivables Subsidiary in turn shall sell, assign, pledge or otherwise transfer
such accounts receivable (or undivided fractional interests therein) to buyers,
purchasers or lenders (or shall otherwise borrow against such accounts
receivable), so long as (a) except as set forth in clause (b) of this
definition, no portion of the Indebtedness or any other obligation (contingent
or otherwise) under such Permitted Receivables Facility shall be guaranteed by
the Company or any of its Subsidiaries (other than the Receivables Subsidiary),
(b) there shall be no recourse or obligation

 

24



--------------------------------------------------------------------------------

to the Company or any of its Subsidiaries (other than the Receivables
Subsidiary) whatsoever other than pursuant to representations, warranties,
covenants, indemnities and performance guarantees or undertakings (which shall
exclude any guarantees of principal of, and interest on such Permitted
Receivables Facility) entered into in connection with such Permitted Receivables
Facility that in the reasonable opinion of the Company are customary for
securitization transactions and (c) none of the Company nor any of its
Subsidiaries (other than the Receivables Subsidiary) shall have provided, either
directly or indirectly, any other credit support of any kind in connection with
such Permitted Receivables Facility, except as set forth in clause (b) of this
definition.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single-Employer Plan or a Multiple Employer Plan.

“Post-Petition Interest” has the meaning specified in Section 7.05(b).

“Present Fair Salable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the Company and its Subsidiaries taken as a whole
are sold on a going concern basis with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

“Principal Financial Center” means, in the case of any Committed Alternative
Currency, the principal financial center where such currency is cleared and
settled, as determined by the Administrative Agent.

“Pro Rata Share” of any amount means, with respect to any Revolving Lender at
any time, the product of such amount times a fraction the numerator of which is
the amount of such Lender’s Revolving Commitment at such time (or, if the
Revolving Commitments shall have been terminated pursuant to Section 2.04 or
6.01, such Lender’s Revolving Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Commitments at such time (or, if the Revolving Commitments shall have
been terminated pursuant to Section 2.04 or 6.01, the aggregate amount of all
Revolving Commitments as in effect immediately prior to such termination).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quotation Day” means (a) with respect to any Eurodollar Rate Advance
denominated in Canadian Dollars for any Interest Period, the first day of such
Interest Period, (b) with respect to any Eurodollar Rate Advance denominated in
Euros for any Interest Period, two TARGET Days before the first day of such
Interest Period, (c) with respect to any Eurodollar Rate Advance denominated in
any currency other than Canadian Dollars or Euros for any Interest Period, two
Business Days prior to the commencement of such Interest Period (unless, in each
case, market practice differs in the relevant market where the Eurodollar Rate
for such currency is to be determined, in which case the Quotation Day will be
determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days)) and (d) with respect to
any Bid Advance for any period, two Business Days prior to the date of such Bid
Borrowing.

 

25



--------------------------------------------------------------------------------

“Rating Agencies” means, collectively, S&P, Moody’s and Fitch.

“Receivables Related Assets” means, collectively, accounts receivable,
instruments, chattel paper, obligations, general intangibles and other similar
assets, in each case relating to receivables subject to a Permitted Receivables
Facility, including interests in merchandise or goods, the sale or lease of
which gave rise to such receivables, related contractual rights, guarantees,
insurance proceeds, collections and proceeds of all of the foregoing.

“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Company that has
been established as a “bankruptcy remote” Subsidiary for the sole purpose of
acquiring accounts receivable under a Permitted Receivables Facility and that
shall not engage in any activities other than in connection with a Permitted
Receivables Facility.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reference Bank Rate” means, with respect to any Eurodollar Rate Advance in any
currency for any Interest Period or any Bid Advance for the period from the date
of such Bid Advance to its maturity date as specified in the applicable Notice
of Bid Borrowing, the arithmetic mean of the Submitted Reference Bank Rates
(rounded upward to four decimal places) in respect thereof.

“Reference Banks” means with respect to any currency, such banks as may be
appointed by the Administrative Agent as Reference Banks in respect of such
currency in consultation with the Company and as consented to by such bank.

“Reference Period” means any period of four consecutive fiscal quarters of the
Company.

“Register” has the meaning specified in Section 9.02(d).

“Regulation FD” has the meaning specified in Section 10.12.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, representatives, controlling
persons and agents, including accountants, legal counsel and other advisors of
such Person and of such Person’s Affiliates.

“Relevant Governmental Body” means for any Benchmark, (a) the central bank for
the currency in which the applicable Benchmark is denominated or any central
bank or other supervisor which is responsible for supervising either the
applicable Benchmark or the administrator of the applicable Benchmark or (b) any
working group or committee officially endorsed or convened by (i) the central
bank for the currency in which the applicable Benchmark is denominated, (ii) any
central bank or other supervisor which is responsible for supervising either the
applicable Benchmark or the administrator of the applicable Benchmark, (iii) a
group of those central banks or other supervisors or (iv) the Financial
Stability Board or any part thereof.

“Replaced Revolving Commitments” has the meaning assigned to such term in
Section 10.01.

“Replacement Revolving Commitments” has the meaning assigned to such term in
Section 10.01.

 

26



--------------------------------------------------------------------------------

“Replaced Term Loan” has the meaning assigned to such term in Section 10.01.

“Replacement Term Loan” has the meaning assigned to such term in Section 10.01.

“Revolving Advance” means an advance (other than a Bid Advance) by a Revolving
Lender to a Borrower pursuant to Section 2.02(a) or (b)(iii), and refers to
(i) in the case of Revolving Advances denominated in US Dollars, a Base Rate
Advance or a Eurodollar Rate Advance (each of which shall be a “Type” of
Revolving Advance for Revolving Advances denominated in US Dollars) and (ii) in
the case of Revolving Advances denominated in any Committed Alternative
Currency, a Eurodollar Rate Advance (which shall be the “Type” of Revolving
Advance for Revolving Advances denominated in such currency).

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same currency, the same Type (and, in the case of a borrowing
consisting of Eurodollar Rate Advances, having the same Interest Period) made by
the Revolving Lenders.

“Revolving Commitment” means, with respect to any Revolving Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Revolving Commitment” or, if such Lender has entered into one or more
Assignment and Assumptions, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 9.02 as such Lender’s “Revolving
Commitment”, as such amount may be reduced or increased at or prior to such time
pursuant to Section 2.04. The aggregate Revolving Commitments of all the
Revolving Lenders as of the Closing Date shall be US$800,000,000.

“Revolving Commitment Increase” has the meaning specified in Section 2.04(d)(i).

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Section 2.01(a)(i) (including any increase in such revolving credit
facility established pursuant to Section 2.04(d)).

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of (a) the outstanding principal amount of the US Dollar Equivalent of
such Lender’s Revolving Advances and (b) such Lender’s L/C Exposure.

“Revolving Lender” means a Lender with a Revolving Commitment and/or outstanding
Revolving Advances, Bid Advances and/or participations in Letters of Credit.

“Revolving Note” means a promissory note of a Borrower payable to any Lender and
its registered assigns, in substantially the form of Exhibit A-1 hereto,
evidencing the aggregate Indebtedness of such Borrower to such Lender resulting
from the Revolving Advances made to such Borrower by such Lender.

“Revolving Termination Date” means the date that is five years after the Closing
Date (or the earlier date on which the termination in whole of the Commitments
occurs pursuant to Sections 2.04(a) or 6.01).

“S&P” means S&P Global Ratings and any successor thereto.

“Sanctioned Person” means any Person described in Section 4.01(k)(i)(x), (y) or
(z).

“Sanctions” has the meaning specified in Section 4.01(k).

 

27



--------------------------------------------------------------------------------

“Screen Rate” means the CDOR Screen Rate, the EURIBOR Screen Rate and the LIBO
Screen Rate, collectively and individually, as the context may require.

“SEC” means the Securities and Exchange Commission.

“Significant Subsidiary” means each Subsidiary, but excludes any Subsidiary the
US Dollar value (or equivalent thereof) of whose assets is less than 5% of the
total assets of the Company and the Subsidiaries, on a consolidated basis.

“Single-Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained by the Company or any ERISA
Affiliate solely for employees of the Company or any ERISA Affiliate or (b) was
so maintained and in respect of which the Company or any ERISA Affiliate could
have liability under Section 4069 of ERISA in the event that such plan has been
or were to be terminated.

“Solvent” means (a) each of the Fair Value and the Present Fair Salable Value of
the assets of the Company and its Subsidiaries taken as a whole exceed their
Stated Liabilities and Identified Contingent Liabilities, (b) the Company and
its Subsidiaries taken as a whole do not have Unreasonably Small Capital and
(c) the Company and its Subsidiaries taken as a whole can pay their Stated
Liabilities and Identified Contingent Liabilities as they mature. For the
purposes of this definition, “do not have Unreasonably Small Capital,” means the
Company and its Subsidiaries taken as a whole have sufficient capital to ensure
that it is a going concern.

“Specified Time” means (a) in relation to an Advance in Canadian Dollars,
11:00 A.M., Toronto, Ontario time and (b) otherwise, 11:00 A.M., London time.

“Spinco” has the meaning specified in the introductory paragraph hereto.

“Stated Liabilities” means the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Company and
its Subsidiaries taken as a whole, determined in accordance with GAAP
consistently applied.

“Submitted Reference Bank Rate” means, as to any Reference Bank:

(a)    in relation to any Revolving Advances denominated in Canadian Dollars for
any Interest Period, the rate supplied to the Administrative Agent at its
request by such Reference Bank as of the Specified Time on the Quotation Day for
Revolving Advances denominated in Canadian Dollars and the applicable Interest
Period as the rate at which such Reference Bank is willing to extend credit by
the purchase of bankers’ acceptances which have been accepted by banks which are
for the time being customarily regarded as being of appropriate credit standing
for such purpose with a term to maturity equal to the relevant period;

(b)    in relation to Revolving Advances denominated in Euros for any Interest
Period, the rate supplied to the Administrative Agent at its request by such
Reference Bank as of the Specified Time on the Quotation Day for Revolving
Advances denominated in Euros and the applicable Interest Period as the rate
which such Reference Bank assesses to be the rate at which interbank term
deposits in Euros and for the relevant period are offered for spot value (T+2)
by one prime bank to another prime bank within the EMU zone;

 

28



--------------------------------------------------------------------------------

(c)    in relation to Revolving Advances or Term Loans denominated in any
currency other than Canadian Dollars or Euros, the rate (rounded upward to four
decimal places) supplied to the Administrative Agent at its request by such
Reference Bank as of the Specified Time on the Quotation Day for Revolving
Advances or Term Loans in the relevant currency and the applicable Interest
Period as the rate at which such Reference Bank could borrow funds in the London
interbank market in such currency and for the relevant period, were it to do so
by asking for and then accepting interbank offers in reasonable market size in
that currency and for that period; provided that upon supplying such Submitted
Reference Bank Rate to the Administrative Agent pursuant to this clause (c),
such Reference Bank shall certify that it has not submitted or shared such
Submitted Reference Bank Rate with any individual who is formally designated as
being involved in the ICE LIBOR submission process; and

(d)    in relation to Bid Advances, the rate (rounded upward to four decimal
places) supplied to the Administrative Agent at its request by such Reference
Bank as the rate at which deposits in US Dollars are offered by the principal
office of such Reference Bank in London, England to prime banks in the London
interbank market at the Specified Time on the Quotation Day in an amount
substantially equal to the aggregate amount of such Bid Borrowing and for a
period equal to the period from the date of such Bid Advance to its maturity
date as specified in the applicable Notice of Bid Borrowing.

“Subordinated Obligations” has the meaning specified in Section 7.05.

“Subsidiary” means, as at any particular time, any Person controlled by the
Company the accounts of which would be consolidated with those of the Company in
the Company’s consolidated financial statements if such financial statements
were to be prepared at such time in accordance with GAAP.

“Swiss Franc” and the “SFr” sign each means lawful currency of Switzerland.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Tax-Exempt Financing” means a transaction with a governmental unit or
instrumentality which involves (i) the issuance by such governmental unit or
instrumentality to Persons other than the Company or a Subsidiary of bonds or
other obligations on which the interest is exempt from Federal income taxes
under Section 103 of the Code and the proceeds of which are applied to finance
or refinance the cost of acquisition of equipment or facilities of the Company
or any of its subsidiaries, and (ii) participation in the transaction by the
Company or a Subsidiary in any manner permitted by this Agreement.

“Term Loan Borrowing” means a borrowing consisting of Term Loans of the same
Type (and, in the case of a borrowing consisting of Eurodollar Rate Advances,
having the same Interest Period) made by the Term Loan Lenders.

 

29



--------------------------------------------------------------------------------

“Term Loan Commitment” means an Initial Term Loan Commitment or an Incremental
Term Loan Commitment.

“Term Loan Lender” means any Person with a Term Loan Commitment or an
outstanding Term Loan.

“Term Loan Note” means a promissory note of the Company payable to any Term Loan
Lender and its registered assigns, in substantially the form of Exhibit A-3
hereto, evidencing the portion of the Term Loans made to the Company by such
Term Loan Lender.

“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans (and “Term Loan” means any of such Term Loans) and refers to a Base
Rate Advance or a Eurodollar Rate Advance (each of which shall be a “Type” of
Term Loan).

“Termination Date” means (a) with respect to the Revolving Commitments and the
Letter of Credit Commitments, the Revolving Termination Date, (b) with respect
to the Initial Term Loans, the date that is five years after the Closing Date
(or the earlier date on which the Initial Term Loans have been accelerated
pursuant to Section 6.01), and (c) with respect to any Incremental Term Loans,
the date determined by the applicable Term Loan Lenders pursuant to
Section 2.04(d) (or the earlier date on which the Initial Term Loans have been
accelerated pursuant to Section 6.01).

“Type” shall have the meaning given such term in the definitions of Term Loan
and Revolving Advance.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“United States” or “U.S.” means the United States of America.

“Unused Revolving Commitment” means, with respect to each Revolving Lender at
any time, (a) such Revolving Lender’s Revolving Commitment at such time minus
(b) the sum of (i) the US Dollar Equivalent of the aggregate principal amount of
all Revolving Advances made by such Revolving Lender (in its capacity as a
Revolving Lender) and outstanding at such time, plus (ii) such Revolving
Lender’s L/C Exposure then outstanding.

“US Dollar Equivalent” means, on any date, (a) with respect to any amount in US
Dollars, such amount, and (b) with respect to any amount in any currency other
than US Dollars, the equivalent in US Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such currency at such time in effect under the provisions of such
Section 1.05.

“US Dollars” and the “US$” sign each means lawful currency of the United States.

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

30



--------------------------------------------------------------------------------

“US Tax Compliance Certificate” has the meaning assigned thereto in
Section 2.14(g).

“Usage” means, at any time, the sum of the aggregate principal amount of the
US Dollar Equivalent of the Revolving Advances and the Bid Advances then
outstanding plus the Available Amount of the outstanding Letters of Credit.

“Voting Rights” means, as to any corporation or any other entity, ordinary
voting power (whether associated with outstanding common stock or outstanding
preferred stock, or both, or other outstanding equity interests, as applicable)
to elect members of the Board of Directors of such corporation or other entity
(irrespective of whether or not at the time capital stock of any class or
classes of such corporation or entity shall or might have voting power or
additional voting power upon the occurrence of any contingency).

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Wholly Owned” means, with respect to any corporation or other entity, a
corporation or other entity of which 100% of the Voting Rights (other than
Voting Rights represented by directors’ qualifying shares or shares required by
law to be owned by a resident of the relevant jurisdiction) are at the time
directly or indirectly owned by the Company, by the Company and one or more
other Wholly Owned Subsidiaries, or by one or more other Wholly Owned
Subsidiaries.

“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrowers and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document or the context otherwise requires: (a) the definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined, (b) whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein), (f) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(g) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

31



--------------------------------------------------------------------------------

Section 1.03    Computation of Time Periods. (a) In this Agreement and the other
Loan Documents in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.

(b)    In this Agreement and the other Loan Documents each reference to a year
shall be a reference to the twelve consecutive months beginning January 1 in
such year and ending December 31 in such year and each reference to a quarter
shall be a reference to one of the three consecutive month periods beginning
January 1, April 1, July 1 or October 1, in each year.

Section 1.04    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. “GAAP” shall mean generally
accepted accounting principles as in effect from time to time; provided that if
the Company notifies the Administrative Agent that the Company requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date of this Agreement in GAAP, or in the application
thereof, on the operation of such provision (or if the Administrative Agent
notifies the Company that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP, or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance with
Section 10.01.

Section 1.05    Currency Translation. The Administrative Agent shall determine
the US Dollar Equivalent of each Revolving Advance denominated in a Committed
Alternative Currency as of (x) the last Business Day of each fiscal quarter and
(y) the date of any borrowing or continuation of any Revolving Advances
denominated in a Committed Alternative Currency (each such date, a “Calculation
Date”), in each case using the Exchange Rate for such currency in relation to US
Dollars in effect on the date that is three Business Days prior to such
Calculation Date, and each such amount shall be the US Dollar Equivalent of such
Revolving Advance until the next required calculation thereof pursuant to this
sentence. The Administrative Agent shall notify the Company and the Revolving
Lenders of each calculation of the US Dollar Equivalent of each Revolving
Advance.

Section 1.06    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

Section 2.01    The Revolving Advances, Letters of Credit and Initial Term
Loans. (a) Revolving Advances. Each Revolving Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Revolving Advances in US
Dollars and any Committed Alternative Currency to the Company or any Additional
Borrower from time to time on any Business Day during the period from the
Closing Date until the Revolving Termination Date in an aggregate amount such
that the US Dollar Equivalent thereof does not exceed such Lender’s Unused
Revolving Commitment; provided that, immediately following the making of such
Revolving Advance, the Usage shall not exceed the aggregate amount of the
Revolving Commitments of the Revolving Lenders; provided further that, following
the

 

32



--------------------------------------------------------------------------------

making of any such Revolving Advance denominated in a Committed Alternative
Currency, the US Dollar Equivalent of the aggregate amount of Revolving Advances
outstanding in any currency other than US Dollars shall not exceed the
Alternative Currency Sublimit. Each Revolving Borrowing shall be in an aggregate
amount not less than the Borrowing Minimum or the Borrowing Multiple in excess
thereof and shall consist of Advances of the same Type and currency made on the
same day by the Revolving Lenders ratably according to their respective
Revolving Commitments. Within the limits of each Revolving Lender’s Revolving
Commitment, the Borrowers may borrow, repay pursuant to Section 2.05, prepay
pursuant to Section 2.09, and reborrow, prior to the Revolving Termination Date,
under this Section 2.01(a).

(b)    Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue letters of credit (each a “Letter of Credit”)
denominated in US Dollars for the account of the Company from time to time on
any Business Day during the period from the Closing Date until 30 days before
the Revolving Termination Date in an amount such that (i) the L/C Obligations
for all Letters of Credit issued by such Issuing Bank do not exceed at any time
the lesser of (x) the Letter of Credit Facility at such time and (y) such
Issuing Bank’s Letter of Credit Commitment at such time, (ii) the Available
Amount for each such Letter of Credit does not exceed an amount equal to the
aggregate Unused Revolving Commitments of the Revolving Lenders at the time of
issuance thereof and (iii) following the issuance of any such Letter of Credit,
the Usage does not exceed the aggregate amount of the Revolving Commitments of
the Revolving Lenders. No Letter of Credit shall have an expiration date later
than the earlier of (x) the first anniversary of its date of issuance and
(y) five Business Days before the Revolving Termination Date; provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above). Within the limits referred to above, the
Company may request the issuance of Letters of Credit under this
Section 2.01(b), repay any Revolving Advances resulting from drawings thereunder
pursuant to Section 2.05 or prepay pursuant to Section 2.09 and request the
issuance of additional Letters of Credit under this Section 2.01(b). With
respect to each letter of credit designated by the Company in writing to the
Administrative Agent no later than five Business Days prior to the Closing Date
(or such later date as agreed by the Administrative Agent) as an “Existing
Letter of Credit” for which the issuer thereof is a Revolving Lender who is
either an Issuing Bank or has agreed to be an Issuing Bank in respect of such
letter of credit, such letter of credit shall be deemed to constitute a Letter
of Credit issued hereunder on the Closing Date and the Revolving Lender that is
an issuer of such Letter of Credit shall be deemed to be an Issuing Bank for
such letter of credit; provided that after giving effect to such deemed
issuance, in no event shall the Usage exceed the Revolving Commitments of the
Revolving Lenders; provided further that any renewal or replacement of any such
letter of credit shall be issued by an Issuing Bank pursuant to the terms of
this Agreement.

(c)    Initial Term Loans. Each Initial Term Loan Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Initial Term Loans in US
Dollars to the Company in up to three (3) separate draws from time to time on
any Business Day during the period from the Closing Date until the Initial Term
Loan Funding Deadline in an aggregate principal amount not to exceed such
Lender’s Initial Term Loan Commitment. Each Term Loan Borrowing of Initial Term
Loans shall be in an aggregate amount not less than the Borrowing Minimum or the
Borrowing Multiple in excess thereof and shall consist of Advances of the same
Type made on the same day by the Initial Term Loan Lenders ratably according to
their respective Initial Term Loan Commitments. Any unfunded portion of the
Initial Term Loan Commitments shall automatically terminate in its entirety on
the earlier to occur of the Initial Term Loan Funding Date and the Initial Term
Loan Funding Deadline.

Section 2.02    Making the Advances. (a) Making the Term Loans and Revolving
Advances. (i) (A) Each Term Loan Borrowing and each Revolving Borrowing shall be
made on notice, given not later than 11:00 A.M. Local Time, (x) in the case of
Eurodollar Rate Advances denominated in

 

33



--------------------------------------------------------------------------------

US Dollars, on the third Business Day prior to the date of the proposed
Borrowing, (y) in the case of Eurodollar Rate Advances denominated in a
Committed Alternative Currency, on the fourth Business Day prior to the date of
the proposed Revolving Borrowing or (z) in the case of Base Rate Advances, on
the day of the proposed Borrowing, by the applicable Borrower to the
Administrative Agent, which shall give to each appropriate Lender prompt notice
thereof by telecopier. Each such notice of a Term Loan Borrowing or Revolving
Borrowing (as applicable, a “Notice of Borrowing”) shall be by telephone,
confirmed immediately in writing, in substantially the form of Exhibit B-1
hereto, specifying therein the requested (I) date of such Term Loan Borrowing or
Revolving Borrowing, (II) Type of Advances comprising such Term Loan Borrowing
or Revolving Borrowing, (III) aggregate amount of such Term Loan Borrowing or
Revolving Borrowing, (IV) in the case of a Revolving Borrowing, the applicable
Borrower and the currency in which such Revolving Advance is to be made and
(V) in the case of a Eurodollar Rate Advance, the Interest Period for each such
Term Loan or Revolving Advance. Each Lender shall, before 1:00 P.M. (Local Time)
on the date of such Term Loan Borrowing or Revolving Borrowing make available
for the account of its Applicable Lending Office to the Administrative Agent, in
the Administrative Agent’s Account, in same day funds, such Lender’s ratable
portion of such Term Loan Borrowing or Revolving Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent, as
applicable, will make such funds available to the applicable Borrower at the
Administrative Agent’s address set forth on Schedule 10.02. Notwithstanding
anything to the contrary contained herein, each Lender at its option may make
any Advance by causing any domestic or foreign branch or Affiliate of such
Lender to make such Advance; provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Advances in accordance with
the terms of this Agreement and shall not cause the Borrowers to incur as of the
date of the exercise of such option any greater liability than it shall then
have under Section 2.10 or Section 2.14.

(B)    The failure of any Lender to make the Term Loan or Revolving Advance to
be made by it as part of any Term Loan Borrowing or Revolving Borrowing shall
not relieve any other Lender of its obligation, if any, hereunder to make its
Term Loan or Revolving Advance on the date of such Term Loan Borrowing or
Revolving Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Term Loan or Revolving Advance to be made by such other
Lender on the date of any Term Loan Borrowing or Revolving Borrowing.

(C)    Any Incremental Term Loans shall be borrowed pursuant to, and in
accordance with, Section 2.04(d).

(ii)    Anything in subsection (i) above to the contrary notwithstanding,

(A)    if any Lender shall, at least one Business Day before the date of any
requested Term Loan Borrowing or Revolving Borrowing comprised of Eurodollar
Rate Advances, notify the Administrative Agent (with a copy to the applicable
Borrower) that the introduction of or any change in or in the interpretation of
any law or regulation by any court, authority or agency, or any other
governmental, judicial or regulatory body, makes it unlawful, or that any
central bank or other Governmental Authority asserts that it is unlawful, for
such Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (1) with respect to Advances to be denominated in US
Dollars, the right of such Borrower to select Eurodollar Rate Advances for such
Term Loan Borrowing or Revolving Borrowing or any subsequent Term Loan Borrowing
or Revolving Borrowing, with respect to such Lender (only), shall be suspended
until such Lender shall notify the Administrative Agent (with a copy to the
applicable Borrower)

 

34



--------------------------------------------------------------------------------

that the circumstances causing such suspension no longer exist or such Lender
shall cease to be a party hereto, and each Term Loan or Revolving Advance
comprising such Term Loan Borrowing or Revolving Borrowing shall, with respect
to such Lender (only), be a Base Rate Advance of an equivalent amount and for an
approximately equivalent term, provided that if all the Lenders so notify the
Administrative Agent, the Administrative Agent shall so notify the applicable
Borrower and the Notice of Borrowing in respect of such requested Term Loan
Borrowing or Revolving Borrowing shall be automatically revoked and (2) with
respect to Revolving Advances to be denominated in a Committed Alternative
Currency, such Advances shall bear interest at an interest rate reasonably
determined by the Administrative Agent, after consultation with the Company and
such Lender, to compensate such Lender for the actual costs of obtaining the
funds for such Advance in such currency for the applicable period (which
interest rate shall in no event be less than zero) plus the Applicable Margin
with respect to Eurodollar Rate Advances; provided that if all the Lenders so
notify the Administrative Agent, the Administrative Agent shall so notify the
applicable Borrower and the Notice of Borrowing in respect of such requested
Revolving Borrowing shall be automatically revoked; provided further that if the
circumstances giving rise to such notice affect only Eurodollar Rate Advances in
certain Committed Alternative Currencies, then Revolving Borrowings in other
Committed Alternative Currencies will not be affected by the provisions of this
Section. Each Lender giving a notice under this subclause (A) shall, promptly
after giving such notice, provide the Company (with a copy to the Administrative
Agent) with an explanation, in reasonable detail, as to the circumstances
causing such suspension;

(B)    in the event that it is necessary to determine the Eurodollar Rate with
reference to the Reference Banks, and if none of the Reference Banks furnish
timely information to the Administrative Agent for determining the Eurodollar
Rate for Eurodollar Rate Advances comprising any requested Term Loan Borrowing
or Revolving Borrowing, (1) the right of the Borrowers to select Eurodollar Rate
Advances for any such Term Loan Borrowing or Revolving Borrowing denominated in
US Dollars or any subsequent Term Loan Borrowing or Revolving Borrowing
denominated in US Dollars shall be suspended until the Administrative Agent
shall notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Term Loan Borrowing
or Revolving Borrowing shall be a Base Rate Advance and (2) any such Revolving
Borrowing denominated in a Committed Alternative Currency or any subsequent
Revolving Borrowing denominated in a Committed Alternative Currency shall bear
interest at an interest rate reasonably determined by the Administrative Agent,
after consultation with the Company and the applicable Lenders, to compensate
the applicable Lenders for the actual costs of obtaining the funds for such
Revolving Borrowing in such currency for the applicable period (which interest
rate shall in no event be less than zero) plus the Applicable Margin with
respect to Eurodollar Rate Advances; and

(C)    if Term Loan Lenders or Revolving Lenders having more than 50% of the
Term Loan Commitments or Revolving Commitments, as applicable, shall, at least
one Business Day before the date of any requested Term Loan Borrowing or
Revolving Borrowing comprised of Eurodollar Rate Advances, notify the
Administrative Agent (with a copy to the applicable Borrower) that the
Eurodollar Rate for Eurodollar Rate Advances comprising such Term Loan Borrowing
or Revolving Borrowing will not adequately reflect the cost to such Lenders of
making or funding their respective Eurodollar Rate Advances for such Term Loan
Borrowing or Revolving Borrowing, (1) in respect of any such Term Loan Borrowing
or Revolving Borrowing denominated in

 

35



--------------------------------------------------------------------------------

US Dollars, the Notice of Borrowing given in respect of such requested Term Loan
Borrowing or Revolving Borrowing shall be automatically revoked and the right of
the Borrowers to select Eurodollar Rate Advances for such Term Loan Borrowing or
Revolving Borrowing or any subsequent Term Loan Borrowing or Revolving Borrowing
shall be suspended until such Lenders shall notify the Administrative Agent
(with a copy to the applicable Borrower) and the other Lenders that the
circumstances causing such suspension no longer exist and (2) in respect of any
such Revolving Borrowing denominated in a Committed Alternative Currency, such
Revolving Borrowing shall be made as a Revolving Borrowing bearing interest at
an interest rate reasonably determined by the Administrative Agent, after
consultation with the Company and the applicable Lenders, to compensate the
applicable Lenders for the actual costs of obtaining the funds for such
Revolving Borrowing in such currency for the applicable period (which interest
rate shall in no event be less than zero) plus the Applicable Margin with
respect to Eurodollar Rate Advances until such Lenders shall notify the
Administrative Agent (with a copy to the applicable Borrower) and the other
Lenders that the circumstances causing such adjustment no longer exist. The
Lenders giving a notice under this subclause (C) shall, promptly after giving
such notice, provide the Company (with a copy to the Administrative Agent) with
an explanation, in reasonable detail, as to the circumstances causing such
suspension.

(D)    Anything in subsection (i) above to the contrary notwithstanding, (1) the
Borrowers may not select Eurodollar Rate Advances for any Term Loan Borrowing or
Revolving Borrowing if the aggregate amount of such Term Loan Borrowing or
Revolving Borrowing is less than the Borrowing Minimum and (2) the Eurodollar
Rate Advances may not be outstanding as part of more than ten separate Revolving
Borrowings and Term Loan Borrowings.

(iii)    Each Notice of Borrowing (subject to (ii)(A) and (ii)(C) above) shall
be irrevocable and binding on the Borrower giving such notice. In the case of
any Term Loan Borrowing or Revolving Borrowing which the related Notice of
Borrowing specifies is to be comprised of Eurodollar Rate Advances, the
applicable Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Term Loan
Borrowing or Revolving Borrowing the applicable conditions set forth in
Article III, including any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Term Loan Borrowing or Revolving Borrowing when such
Advance, as a result of such failure, is not made on such date. Each Lender
claiming indemnity for any such loss, cost or expense under this clause
(iii) shall provide, at the time of making such claim, the applicable Borrower
(with a copy to the Administrative Agent) with reasonable details, including the
basis for the calculation thereof, of such loss, cost or expense, provided that,
in the absence of manifest error, the amount of such claims so notified shall be
conclusive and binding upon such Borrower.

(iv)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Term Loan Borrowing or Revolving Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Term Loan Borrowing or Revolving Borrowing, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the date of such Term Loan Borrowing or Revolving
Borrowing in accordance with subsection (i) of this Section 2.02(a) and the
Administrative Agent may, in reliance upon such assumption, make available to
the

 

36



--------------------------------------------------------------------------------

applicable Borrower on such date a corresponding amount. If and to the extent
that such Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and such Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each date from the date such amount is made available
to such Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of a Borrower, the Base Rate and (ii) in the case of
such Lender, (1) in the case of Advances denominated in US Dollars, the Federal
Funds Rate, (2) in the case of Advances denominated in Canadian Dollars, the
Canadian Interbank Rate and (3) in the case of Advances denominated in any other
Committed Alternative Currency, a rate determined by the Administrative Agent in
accordance with banking rules on interbank compensation in the relevant
currency. If the applicable Borrower shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the applicable Borrower the amount of such
interest paid by the applicable Borrower for such period. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Advance as part of such Term Loan
Borrowing or Revolving Borrowing for purposes of this Agreement. Any payment by
a Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(b)    Issuance of and Drawings and Reimbursement Under Letters of Credit.

(i)    Request for Issuance. (A) Each Letter of Credit shall be issued or
amended, as the case may be, upon notice, given not later than 11:00 A.M. (New
York City time) on the fifth Business Day prior to the date of the proposed
issuance of such Letter of Credit (or such shorter notice period as may be
agreed by the applicable Issuing Bank), by the Company to any Issuing Bank,
which shall give the Administrative Agent prompt written notice thereof. Each
such notice of issuance of a Letter of Credit (a “Notice of Issuance”) shall be
by telephone (or as otherwise agreed between the Company and the applicable
Issuing Bank), confirmed immediately in writing, specifying therein the
requested (I) date of such issuance (which shall be a Business Day),
(II) Available Amount of such Letter of Credit, (III) expiration date of such
Letter of Credit, (IV) name and address of the beneficiary of such Letter of
Credit, (V) form of such Letter of Credit, (VI) the full text of any certificate
to be presented by such beneficiary in case of any drawing thereunder; (VII) the
purpose and nature of the requested Letter of Credit and (VIII) such other
matters as the applicable Issuing Bank may require and shall be accompanied by
such application and agreement for letter of credit (if any) and other documents
related to such Letter of Credit as such Issuing Bank may reasonably specify to
the Company for use in connection with such requested Letter of Credit (a
“Letter of Credit Agreement”). If the requested form of such Letter of Credit is
acceptable to the applicable Issuing Bank in its reasonable discretion, such
Issuing Bank will, upon fulfillment of the applicable conditions set forth in
Article III and provided such Issuing Bank has not received written notice from
any Revolving Lender by at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit notifying such Issuing
Bank that one or more applicable conditions contained in Article III shall not
then be satisfied, enter into the applicable amendment or issue such Letter of
Credit in accordance with such Issuing Bank’s usual and customary business
practices or as otherwise agreed with the Company in connection with such
issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.

(ii)    Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of any Issuing Bank or the Revolving Lenders, each Issuing
Bank hereby grants to each Revolving Lender, and

 

37



--------------------------------------------------------------------------------

each Revolving Lender hereby acquires from such Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Pro Rata Share of the aggregate
Available Amount of such Letter of Credit. The Company hereby agrees to each
such participation. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Share of each drawing made under a Letter of Credit funded by the Issuing
Bank and not reimbursed by the Company on the date made, or of any reimbursement
payment required to be refunded to the Company for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or an Event of Default, or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender further acknowledges and agrees that its participation in each
Letter of Credit will be automatically adjusted to reflect such Lender’s Pro
Rata Share of such Letter of Credit at each time such Lender’s Revolving
Commitment is amended pursuant to Section 2.04, pursuant to an assignment in
accordance with Section 9.02 or otherwise pursuant to this Agreement.

(iii)    Drawing and Reimbursement. Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable Issuing Bank shall notify the Company and the Administrative Agent
thereof. The payment by any Issuing Bank of a draft drawn under any Letter of
Credit shall constitute for all purposes of this Agreement the making by such
Issuing Bank of a Revolving Advance, which shall be a Base Rate Advance, in the
amount of such draft. The Administrative Agent shall promptly notify each
Revolving Lender of such notice, and each Revolving Lender shall pay to the
Administrative Agent such Lender’s Pro Rata Share of such outstanding Revolving
Advance, by making available for the account of its Applicable Lending Office to
the Administrative Agent for the account of such Issuing Bank, by deposit to the
Administrative Agent, in the Administrative Agent’s Account, in same day funds,
an amount equal to the portion of the outstanding principal amount of such
Revolving Advance to be funded by such Lender. Promptly after receipt thereof,
the Administrative Agent shall transfer such funds to such Issuing Bank. Each
Revolving Lender agrees to fund its Pro Rata Share of an outstanding Revolving
Advance made by an Issuing Bank as a result of a drawing under the Letter of
Credit on (A) the Business Day on which demand therefor is made by the Issuing
Bank, provided that notice of such demand is given not later than 1:00 P.M. (New
York City time) on such Business Day, or (B) the first Business Day next
succeeding such demand if notice of such demand is given after such time. If and
to the extent that any Revolving Lender shall not have so made the amount of
such Revolving Advance available to the Administrative Agent, such Lender agrees
to pay to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by the applicable Issuing
Bank until the date such amount is paid to the Administrative Agent, at the
Federal Funds Rate for its account or the account of such Issuing Bank, as
applicable. If such Lender shall pay to the Administrative Agent such amount for
the account of such Issuing Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Revolving Advance made by such Lender on
such Business Day for purposes of this Agreement, and the outstanding principal
amount of the Revolving Advance made by the applicable Issuing Bank shall be
reduced by such amount on such Business Day. The applicable Issuing Bank may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

38



--------------------------------------------------------------------------------

(iv)    Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the
Administrative Agent on the first Business Day of each week a written report
summarizing issuance and expiration dates of Letters of Credit issued by it
during the previous week and drawings during such week under all Letters of
Credit issued by it and (B) to the Administrative Agent on the first Business
Day of each calendar quarter a written report setting forth the average daily
aggregate Available Amount during the preceding calendar quarter of all Letters
of Credit issued by it.

(v)    Failure to Make Revolving Advances. The failure of any Revolving Lender
to make the Revolving Advance to be made by it on the date specified in
Section 2.02(b)(iii) shall not relieve any other Revolving Lender of its
obligation hereunder to make its Revolving Advance on such date, but no
Revolving Lender shall be responsible for the failure of any other Revolving
Lender to make the Revolving Advance to be made by such other Revolving Lender
on such date.

(c)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable Issuing Bank and the Company when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, the applicable Issuing Bank shall not be
responsible to the Company for, and such Issuing Bank’s rights and remedies
against the Company shall not be impaired by, any action or inaction of such
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the law or any order of a jurisdiction where such Issuing Bank or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(d)    Making the Bid Advances.

(i)    Each Revolving Lender severally agrees that the Company may make Bid
Borrowings denominated in US Dollars under this Section 2.02(d) from time to
time on any Business Day during the period from the Closing Date until the date
occurring one day prior to the Revolving Termination Date in the manner set
forth below; provided that, following the making of each Bid Borrowing, the
Usage shall not exceed the aggregate amount of the Revolving Commitments of the
Revolving Lenders.

(A)    The Company may request a Bid Borrowing under this Section 2.02(d) by
delivering to the Administrative Agent, by telephone, confirmed immediately in
writing, a notice of a Bid Borrowing (a “Notice of Bid Borrowing”), in
substantially the form of Exhibit B-2 hereto, specifying (I) the date and
aggregate amount of the proposed Bid Borrowing, (II) the type of interest rate
applicable to such Bid Borrowing (which shall be a margin above or below the
Eurodollar Rate or a fixed rate), (III) the interest period or periods
applicable to such Bid Borrowing (which shall be from 14 days up to 12 months in
the case of Eurodollar Rate related Bid Borrowings and from seven days up to
365 days in the case of fixed rate Bid Borrowings), (IV) the maturity date for
repayment of each Bid Advance to be made as part of such Bid Borrowing (which
maturity date may not be later than the Revolving Termination Date), (V) the
interest payment date or dates relating thereto, (VI) the time after which the
offer of any Revolving Lender bidding for such Bid Borrowing cannot be accepted
by the Company (which shall not be later than 10:30 A.M., New York City time, on
the date of the proposed Bid Borrowing in the case

 

39



--------------------------------------------------------------------------------

of a fixed rate Bid Borrowing and on the third Business Day prior to the date of
the proposed Bid Borrowing in the case of a Eurodollar Rate Bid Borrowing), and
(VII) any other terms to be applicable to such Bid Borrowing, not later than
9:00 A.M. (New York City time) (x) at least one Business Day prior to the
proposed Bid Borrowing if the Company shall specify in the Notice of Bid
Borrowing that the rates of interest to be offered by Revolving Lenders shall be
fixed rates and (y) at least three Business Days prior to the proposed Bid
Borrowing, if the Company shall instead specify in the Notice of Bid Borrowing
that the rates to be offered by the Revolving Lenders shall be a margin above or
below the Eurodollar Rate. The Administrative Agent shall in turn notify each
Revolving Lender of each request for a Bid Borrowing received by it from the
Company by sending such Lender a copy of the related Notice of Bid Borrowing.

(B)    Each Revolving Lender shall, if, in its sole discretion, it elects to do
so, irrevocably offer to make one or more Bid Advances to the Company as part of
such proposed Bid Borrowing at a rate or rates of interest, with maturity date
or dates, and with a maximum principal amount that may be accepted by the
Company, each as specified by such Lender in its sole discretion, by notifying
the Administrative Agent (which shall give prompt notice thereof to the Company)
by telephone before 9:30 A.M. (New York City time), confirmed in writing before
10:30 A.M. (New York City time), (I) on the date of such proposed Bid Borrowing,
if the Company shall have specified in the Notice of Bid Borrowing that the
rates of interest to be offered by the Revolving Lenders were to be fixed rates
per annum and (II) on the second Business Day prior to the proposed Bid
Borrowing, if the Company shall have instead specified in the Notice of Bid
Borrowing that the rates of interest to be offered by the Revolving Lenders were
to be Eurodollar Rates, of the maximum amount of each Bid Advance which such
Lender would be willing to make as part of such proposed Bid Borrowing (which
amounts may, subject to the proviso to the first sentence of this
Section 2.02(d)(i), exceed such Lender’s Revolving Commitment), the rate or
rates of interest and maturity date or dates therefor and such Lender’s
Applicable Lending Office with respect to such Bid Advance; provided that if the
Administrative Agent in its capacity as a Revolving Lender shall, in its sole
discretion, elect to make any such offer, it shall notify the Company of such
offer at least 30 minutes before the time and on the date on which notice of
such election is to be given to the Administrative Agent by the other Revolving
Lenders. If any Revolving Lender shall elect not to make such an offer, such
Lender shall so notify the Administrative Agent by telephone, confirmed
immediately in writing, before 9:30 A.M. (New York City time) on the date on
which notice of such election is to be given to the Administrative Agent by the
other Revolving Lenders and such Lender shall not be obligated to, and shall
not, make any Bid Advance as part of such Bid Borrowing; provided that the
failure by any Revolving Lender to give such notice shall not cause such Lender
to be obligated to make any Bid Advance as part of such proposed Bid Borrowing.

(C)    The Company shall, in turn, not later than the time after which the
Company cannot accept the bid of any Revolving Lender, as specified by the
Company in the Notice of Bid Borrowing delivered by it in respect of such
proposed Bid Borrowing, (I) on the date of such proposed Bid Borrowing, if the
Company shall have specified in the Notice of Bid Borrowing that the rates of
interest to be offered by the Revolving Lenders were to be fixed rates per annum
and (II) on the third Business Day prior to the proposed Bid Borrowing, if the
Company shall have instead specified in the Notice of Bid Borrowing that the
rates of interest to be offered by the Revolving Lenders were to be Eurodollar
Rates, either,

 

40



--------------------------------------------------------------------------------

(x)    cancel such Bid Borrowing by giving the Administrative Agent notice by
telephone, confirmed immediately in writing, to that effect, or

(y)    accept one or more of the offers made by any Revolving Lender or
Revolving Lenders pursuant to paragraph (B) above, in ascending order of the
effective cost to the Company (and if two or more of such offers have an equal
effective cost to the Company, the Company shall accept each such equal offer in
the proportion that the amount of each such equal offer bears to the aggregate
amount of all offers at such equal effective cost made by the Revolving Lenders
making such equal offers), provided that if the order referred to above would
result in the acceptance of an offer by any Revolving Lender in an aggregate
amount of less than US$5,000,000, the Company shall accept such amounts as, in
its discretion, it chooses to ensure that no offer of a Revolving Lender is
accepted for an aggregate amount of less than US$5,000,000; such acceptance
shall be made by the Company giving notice by telephone, confirmed immediately
in writing, to the Administrative Agent of the amount of each Bid Advance (which
amount shall be equal to or less than the maximum amount notified to the Company
by such Lender for such Bid Advance pursuant to paragraph (B) above) to be made
by such Lender as part of such Bid Borrowing, and reject any remaining offers
made by Revolving Lenders pursuant to paragraph (B) above by giving the
Administrative Agent notice to that effect.

(D)    If the Company notifies the Administrative Agent that such Bid Borrowing
is cancelled pursuant to paragraph (C)(x) above, the Administrative Agent shall
give prompt notice thereof to the Revolving Lenders and such Bid Borrowing shall
not be made.

(E)    If the Company accepts one or more of the offers made by any Revolving
Lender or Revolving Lenders pursuant to paragraph (C)(y) above, the
Administrative Agent shall in turn promptly notify by telephone, confirmed
immediately in writing, (I) each Revolving Lender that has made an offer as
described in paragraph (B) above, of the date and aggregate amount of such Bid
Borrowing and whether or not any offer or offers made by such Lender pursuant to
paragraph (B) above have been accepted by the Company, (II) each Revolving
Lender that is to make a Bid Advance as part of such Bid Borrowing, of the
amount of each Bid Advance to be made by such Lender as part of such Bid
Borrowing, and (III) each Revolving Lender that is to make a Bid Advance as part
of such Bid Borrowing, upon receipt, that the Administrative Agent has received
forms of documents appearing to fulfill the applicable conditions set forth in
Article III. Each Revolving Lender that is to make a Bid Advance as part of such
Bid Borrowing shall, before 12:00 noon (New York City time) on the date of such
Bid Borrowing specified in the notice received from the Administrative Agent
pursuant to clause (I) of the preceding sentence or any later time when such
Lender shall have received notice from the Administrative Agent pursuant to
clause (III) of the preceding sentence, make available for the account of its
Applicable Lending Office to the Administrative Agent, in the Administrative
Agent’s Account, in same day funds, such Lender’s portion of such Bid Borrowing.
Upon fulfillment of the applicable conditions set forth in Article III and after
receipt by the Administrative Agent of such funds, the Administrative Agent will
make such funds available to the Company at the Administrative Agent’s address
set forth on Schedule 10.02. Promptly after each Bid Borrowing the
Administrative Agent will notify each Revolving Lender of the amount of the Bid
Borrowing and the dates upon which such Bid Borrowing commenced and will
terminate.

 

41



--------------------------------------------------------------------------------

(F)    The Company shall indemnify each Revolving Lender against any loss, cost,
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified for such Bid Borrowing the applicable conditions set
forth in Article III, including any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired or maintained by such Lender to fund the Bid
Advance to be made by such Lender as part of such Bid Borrowing when such Bid
Advance, as a result of such failure, is not made on such date. Each Revolving
Lender claiming indemnity for such loss, cost or expense under this
subclause (F) shall provide, at the time of making such claim, the Company (with
a copy to the Administrative Agent) with reasonable details, including the basis
for the calculation thereof, of such loss, cost or expense, provided that, in
the absence of manifest error, the amount of such claim so notified shall be
conclusive and binding upon the Company.

(G)    In the case of a proposed Bid Borrowing comprised of Eurodollar Rate
related Bid Advances, the Administrative Agent shall, as soon as possible,
notify the Company and the Revolving Lenders of the applicable Eurodollar Rate.

(ii)    Each Bid Borrowing shall be in an aggregate amount not less than
US$5,000,000 or an integral multiple of US$1,000,000 in excess thereof and,
following the making of such Bid Borrowing, shall not result in the limitations
set forth in the proviso to the first sentence of Section 2.02(d)(i) being
exceeded.

(iii)    Within the limits and on the conditions set forth in this
Section 2.02(d), the Company may from time to time borrow under this
Section 2.02(d), repay or prepay pursuant to subsection (iv) below, and reborrow
prior to the Revolving Termination Date under this Section 2.02(d); provided,
that a Bid Borrowing shall not be made within three Business Days of the date of
any other Bid Borrowing.

(iv)    The Company shall repay to the Administrative Agent for the account of
each Revolving Lender which has made a Bid Advance on the maturity date of each
Bid Advance (such maturity date being that specified by the Company for
repayment of such Bid Advance in the related Notice of Bid Borrowing delivered
pursuant to subsection (i)(A) above and provided in the Bid Note evidencing such
Bid Advance), the then unpaid principal amount of such Bid Advance. The Company
shall have no right to prepay any principal amount of any Bid Advance unless,
and then only on the terms, specified by the Company for such Bid Advance in the
related Notice of Bid Borrowing delivered pursuant to subsection (i)(A) above
and provided in the Bid Note evidencing such Bid Advance (or with the consent of
the Revolving Lender holding such Bid Note).

(v)    The Company shall pay interest on the unpaid principal amount of each Bid
Advance from the date of such Bid Advance to the date the principal amount of
such Bid Advance is repaid in full, at the rate of interest for such Bid Advance
specified by the Revolving Lender making such Bid Advance in its notice with
respect thereto delivered pursuant to subsection (i)(B) above, payable on the
interest payment date or dates specified by the Company for such Bid Advance in
the related Notice of Bid Borrowing delivered pursuant to subsection (i)(A)
above, as provided in the Bid Note evidencing such Bid Advance; provided that
any amount of principal which is not paid when due (whether at stated maturity,
by acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to 2.00% per annum above the Base Rate.

 

42



--------------------------------------------------------------------------------

(vi)    The Indebtedness of the Company resulting from each Bid Advance made to
the Company as part of a Bid Borrowing shall be evidenced by a separate Bid Note
of the Company payable to the Revolving Lender making such Bid Advance and its
registered assigns.

Section 2.03    Fees.

(a)    Commitment Fee. Subject to Section 2.19(a)(iii)(A), the Company agrees to
pay to the Administrative Agent for the account of each Lender (other than any
Defaulting Lender) a commitment fee on the average daily aggregate amount of the
Lenders’ Unused Revolving Commitments from the Closing Date in the case of each
Lender as of the Closing Date and from the effective date specified in the
Assignment and Assumption or Assumption Agreement pursuant to which any other
Person became a Lender in the case of each other Lender until the Revolving
Termination Date at the Commitment/Ticking Fee Rate, payable quarterly in
arrears after the Closing Date.

(b)    Letter of Credit Fees.

(i)    The Company shall pay to the Administrative Agent for the account of each
Revolving Lender a commission on such Lender’s Pro Rata Share of the average
daily aggregate Available Amount of all Letters of Credit outstanding from time
to time at a rate per annum equal to the Applicable Margin for Eurodollar Rate
Advances, payable quarterly in arrears and on the Revolving Termination Date.

(ii)    The Company shall pay to each Issuing Bank, for its own account, a
fronting fee equal to 0.125% per annum on the daily Available Amount of each
Letter of Credit issued by such Issuing Bank, payable quarterly in arrears, and
shall pay such other commissions, issuance fees, transfer fees and other fees
and charges in connection with the issuance or administration of each Letter of
Credit as the Company and such Issuing Bank shall agree.

(c)    Initial Term Loan Ticking Fee. Subject to Section 2.19(a)(iii)(A), the
Company agrees to pay to the Administrative Agent for the account of each
Initial Term Loan Lender, a non-refundable ticking fee on the daily aggregate
amount of the unfunded Initial Term Loan Commitments from the sixty-first (61st)
day after the Closing Date until the earliest to occur of (i) the Initial Term
Loan Funding Date, (ii) the termination in full of the Initial Term Loan
Commitments and (iii) the Initial Term Loan Funding Deadline, at the
Commitment/Ticking Fee Rate, payable quarterly in arrears after the Closing
Date.

(d)    Administrative Agent’s Fees. The Company shall pay to the Administrative
Agent for its own account such fees as may from time to time be agreed between
the Company and the Administrative Agent.

Section 2.04    Reduction, Increase and Extension of the Commitments/Incremental
Term Loans/Substitution of Lenders.

(a)    Voluntary Commitment Reductions. The Company shall have the right, upon
at least two Business Days’ notice to the Administrative Agent, to terminate in
whole or permanently reduce ratably in part the Term Loan Commitments or the
Revolving Commitments of the Lenders or the Letter of Credit Commitments of the
Issuing Banks, provided that (i) each partial reduction shall be in the

 

43



--------------------------------------------------------------------------------

aggregate amount of US$10,000,000 or an integral multiple of US$1,000,000 in
excess thereof and (ii) any notice of termination may state that such notice is
conditioned upon the effectiveness of other credit facilities, the incurrence of
other Indebtedness or the issuance of equity interests of the Company or any of
its Subsidiaries, in which case such notice may be revoked by the Company (by
notice to the Administrative Agent) if such condition is not satisfied.

(b)    Extension of Termination Date. Not later than the date 45 days prior to
the applicable Termination Date then in effect, the Company may deliver to the
Administrative Agent a notice requesting that the Commitments and Term Loans be
extended to such date as the Company may specify in such notice (the “Extended
Termination Date”), and the Administrative Agent shall promptly forward such
notice to the Lenders. Within 10 days after its receipt of any such notice, each
Lender shall notify the Administrative Agent of its willingness or unwillingness
so to extend all of its Commitment(s) and Term Loans. Any Lender which shall
fail so to notify the Administrative Agent within such period shall be deemed to
have declined to extend its Commitment and Term Loans. In the event that Lenders
having Commitments and outstanding Term Loans equal to 35% or more of the
aggregate Commitments and Term Loans outstanding at such time shall be willing
to extend their respective Commitments and Term Loans, the Administrative Agent
shall so notify the Company and each Lender and the applicable Termination Date
for each consenting Lender shall without further action be extended to the
Extended Termination Date. In the event that any Lender shall be unwilling to
extend its Commitment(s) and Term Loans, the Commitment(s) and Term Loans of
such Lender will not be extended and the applicable Termination Date as to that
Lender shall remain unchanged. The scheduled amortization payments of principal
of any extended Term Loans occurring after the original applicable Termination
Date shall be determined by the Term Loan Lenders that have agreed to such
extension and the Company. The Company may replace any Lender that has not
agreed to extend its Commitments and Term Loans (a “Non-Extending Lender”) with
an Assuming Lender pursuant to Section 2.04(c). Notwithstanding the terms of
Section 10.01, the Company and the Administrative Agent shall be entitled (with
the consent of the extending Lenders, but without the consent of any other
Lenders) to enter into any amendments to this Agreement that the Administrative
Agent and the Company believe are necessary to appropriately reflect any
extension pursuant to this Section 2.04(b).

(c)    Optional Termination and Substitution of Non-Extending Lenders. The
Company may, upon not less than two Business Days prior notice to a
Non-Extending Lender or Non-Extending Lenders, terminate in whole the
Commitment(s) of such Lender or Lenders and arrange in respect of each
terminated Lender for one or more banks or other financial institutions
(“Assuming Lender or Lenders”), which may include one or more of the Lenders,
but no Lender shall have any obligation, to assume a Commitment equal to or
Commitments in aggregate amount equal to the amount of the Commitment of the
terminated Lender, provided that no such termination shall be made unless, at
such time, no event has occurred and is continuing which constitutes an Event of
Default. Such termination shall be effective (i) with respect to each such
terminated Lender’s Term Loan Commitment, Term Loans and Revolving Commitment,
on the date set forth in such notice, provided, however, that such date shall be
no earlier than two Business Days after receipt of such notice or (ii) in the
event that an Advance is outstanding from such terminated Lender which is to be
paid in connection with such termination, on the last day of the then current
Interest Period relating to such Advance. Such assumption shall be effective on
the date specified in (i) or (ii) above, as the case may be, provided, however,
that each Assuming Lender shall have delivered to the other Lenders, on or prior
to such date, an agreement in form and substance satisfactory to the Company and
the Administrative Agent (an “Assumption Agreement”) in substantially the form
of Exhibit D hereto. The term “Lender” as used in this Agreement immediately
following such assumption shall include an Assuming Lender. Notwithstanding the
provisions of this Section 2.04(c), termination or substitution shall not be
effective unless the Assuming Lender meets, at the time of substitution, the
criteria set forth in this Agreement for an “Eligible Assignee” and shall have
received any consents required by Section 9.02 as if such Assuming Lender were
acquiring its Commitment or Advance by assignment in accordance with
Section 9.02.

 

44



--------------------------------------------------------------------------------

Upon the termination of a Non-Extending Lender’s Commitment(s) under this
Section 2.04(c), the Company will pay or cause to be paid all principal of, and
interest accrued to the date of such payment on, Advances owing to such Lender
and pay any fees accrued to such Lender pursuant to the provisions of
Section 2.03 with respect to the Commitment which is terminated, any amounts
payable pursuant to the provisions of Section 10.04 and any other amounts
payable to such Lender hereunder with respect to the Commitment which is
terminated or Advances which are paid; and upon such payments, the obligations
of such Lender hereunder shall, by the provisions hereof, be released and
discharged, and it shall be deemed to have relinquished its rights under this
Agreement (other than any rights under Section 10.06).

(d)    Revolving Commitment Increases and Incremental Term Loans.

(i)    The Company may at any time after the Closing Date but in any event,
unless the Administrative Agent otherwise agrees, not more than twice in any
calendar year prior to the applicable Termination Date, by notice to the
Administrative Agent, request (x) the establishment of one or more incremental
term loan commitments (an “Incremental Term Loan Commitment”) to make
incremental term loans to the Company (each, an “Incremental Term Loan”) and/or
(y) that the aggregate amount of the Revolving Commitments be increased (each, a
“Revolving Commitment Increase” and, together with the Incremental Term Loan
Commitments, the “Incremental Loan Commitments”), to be effective as of, in the
case of a Revolving Commitment Increase, a date that is at least 90 days prior
to the applicable scheduled Termination Date then in effect for the Revolving
Commitments or, in the case of an Incremental Term Loan Commitment, a date prior
to the applicable scheduled Termination Date then in effect for the Initial Term
Loans (the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided that (A) the total aggregate principal amount for
all such Incremental Loan Commitments incurred pursuant to this Section 2.04(d)
(other than Incremental Loan Commitments referred to in the immediately
succeeding sentence) shall not exceed US$500,000,000, (B) no Default or Event of
Default, shall have occurred and be continuing on such Increase Date, (C) the
non-pricing related terms and conditions of any Incremental Term Loan (taken as
a whole) shall be no more restrictive to the Company and its Subsidiaries than
those applicable to the Initial Term Loan as set forth herein (taken as a
whole), (D) no Incremental Term Loan shall have a shorter weighted average life
to maturity than the remaining weighted average life to maturity of the Initial
Term Loan or a maturity date earlier than the current applicable Termination
Date, (E) the Incremental Term Loans shall rank pari passu in right of payment
with the Revolving Credit Facility and the Initial Term Loans, (F) the
Incremental Term Loans shall have the same Guarantees from the same Guarantors
as then Guarantee the Initial Term Loans and (G) the Incremental Term Loans
shall be unsecured. Each Incremental Loan Commitment shall be a minimum amount
of US$10,000,000 and in multiples of US$1,000,000 in excess thereof.

(ii)    The Administrative Agent shall notify the applicable Lenders and such
other Eligible Assignees as the Company may identify thereof promptly of a
request by the Company for an Incremental Loan Commitment, which notice shall
include (x) the proposed amount of such requested Incremental Loan Commitment
and whether such Incremental Loan Commitment is an Incremental Term Loan
Commitment or Revolving Commitment Increase, (y) the proposed Increase Date and
(z) the date by which Lenders or other Eligible Assignees wishing to participate
in the Incremental Loan Commitment must commit to any increase in the amount of
their respective Commitments, which date shall not be less than 10 Business Days
from the date of delivery of such notice to the Lenders or other Eligible
Assignees (the “Commitment Date”).

 

45



--------------------------------------------------------------------------------

Each such Lender that is willing to participate in such Incremental Loan
Commitment (an “Incremental Lender”) and each such Eligible Assignee that agrees
to participate in such Incremental Loan Commitment (a “New Lender”), in its sole
discretion, shall give written notice to the Administrative Agent on or prior to
the Commitment Date of the amount by which it is willing to participate in such
Incremental Loan Commitment; provided that the minimum Commitment of each such
New Lender that becomes a party to this Agreement pursuant to this
Section 2.04(d), shall be at least equal to US$5,000,000. If agreement is
reached on or prior to the Commitment Date with any Incremental Lenders and New
Lenders as to an Incremental Loan Commitment (which may be less than but not
greater than specified in the applicable notice from the Company), such
agreement to be evidenced by a notice in reasonable detail from the Company to
the Administrative Agent on or prior to the Commitment Date, such New Lenders,
if any, shall become Lenders hereunder as of the Increase Date and the
Commitments of such Incremental Lenders and such New Lenders shall become or be,
as the case may be, as of the Increase Date, the amounts specified in such
notice; provided that:

(1)    the Administrative Agent shall have received (with copies for each
Lender, including each such New Lender) by no later than 10:00 A.M. (New York
City time) on the Increase Date a copy, certified on the Increase Date by the
Secretary, an Assistant Secretary or a comparable official of the Company of the
resolutions adopted by the Board of Directors of the Company authorizing such
Incremental Loan Commitment;

(2)    each such New Lender shall have delivered to the Administrative Agent, by
no later than 10:00 A.M. (New York City time) on the Increase Date, an
appropriate Assumption Agreement, duly executed by such New Lender, the Company
and any applicable Additional Borrower;

(3)    each such Incremental Lender shall have delivered to the Administrative
Agent, by no later than 10:00 A.M. (New York City time) on the Increase Date,
(A) its existing Revolving Note or Term Loan Note (if applicable) and
(B) confirmation in writing satisfactory to the Administrative Agent as to its
amount of the Incremental Loan Commitment; and

(4)    to the extent required by Section 9.02 if the applicable Incremental
Lender or New Lender were acquiring its Incremental Loan Commitments by
assignment, the consent of the Company, the Administrative Agent and the Issuing
Banks shall have been received with respect to such Incremental Lender or New
Lender by no later than 10:00 A.M. (New York City time) on the Increase Date.

(iii)    In the event that the Administrative Agent shall have received notice
from the Company as to its agreement to an Incremental Loan Commitment on or
prior to the Commitment Date and each of the actions provided for in
clauses (ii)(1) through (ii)(4) above shall have occurred prior to 10:00 A.M.
(New York City time) on the Increase Date to the satisfaction of the
Administrative Agent, the Administrative Agent shall notify the Lenders
(including any New Lenders) and the Company of the occurrence of such
Incremental Loan Commitment promptly and in any event no later than 1:00 P.M.
(New York City time) on the Increase Date and shall record in the Register the
relevant information with respect to each Incremental Lender and New Lender.

(iv)    In the event that (A) the Administrative Agent shall not have received
notice from the Company as to such agreement on or prior to the Commitment Date,
(B) the Company

 

46



--------------------------------------------------------------------------------

shall, by notice to the Administrative Agent prior to the Increase Date,
withdraw its proposal for an Incremental Loan Commitment or (C) any of the
actions provided for above in clauses (ii)(1) through (ii)(4) above shall not
have occurred by 10:00 A.M. (New York City time) on the Increase Date, such
proposal by the Company shall be deemed not to have been made. In such event,
any actions theretofore taken under clauses (ii)(1) through (ii)(3) above shall
be deemed to be of no effect and all the rights and obligations of the parties
shall continue as if no such proposal had been made.

(v)    In the case of each Revolving Commitment Increase, if (x) Revolving
Advances are outstanding under the Revolving Commitments and (y) the applicable
Revolving Commitment Increase is not ratable among the Revolving Lenders, each
applicable Incremental Lender and each New Lender shall, (1) in the case of a
New Lender, before 2:00 P.M. (Local Time) on the Increase Date, make available
(A) for the account of its Domestic Lending Office to the Administrative Agent,
in the Administrative Agent’s Account, in US Dollars in same day funds, an
amount equal to such New Lender’s ratable portion of the Revolving Borrowings
denominated in US Dollars then outstanding (calculated based on its Revolving
Commitment as a percentage of the aggregate Revolving Commitments after giving
effect to the relevant Revolving Commitment Increase) and (B) for the account of
its Eurodollar Lending Office to the Administrative Agent, in the Administrative
Agent’s Account, an amount equal to such New Lender’s ratable portion of the
Revolving Borrowings denominated in Committed Alternative Currencies then
outstanding (calculated based on its Revolving Commitment as a percentage of the
aggregate Revolving Commitments after giving effect to the relevant Revolving
Commitment Increase), which amount shall be paid in the applicable Alternative
Currencies in same day funds (with payment in each such currency to be made
ratably according to the outstanding Revolving Borrowings denominated in such
Alternative Currency) and (2) in the case of an Incremental Lender, before
2:00 P.M. (Local Time) on the Increase Date, make available (A) for the account
of its Domestic Lending Office, to the Administrative Agent’s Account, in US
Dollars in same day funds, (i) such Incremental Lender’s ratable portion of the
Revolving Borrowings denominated in US Dollars then outstanding (calculated
based on its Revolving Commitment as a percentage of the aggregate Revolving
Commitments outstanding after giving effect to the relevant Revolving Commitment
Increase) over (ii) such Incremental Lender’s ratable portion of the Revolving
Borrowings denominated in US Dollars then outstanding (calculated based on its
Revolving Commitment (without giving effect to the relevant Revolving Commitment
Increase) as a percentage of the aggregate Revolving Commitments (without giving
effect to the relevant Revolving Commitment Increase)) and (B) for the account
of its Eurodollar Lending Office, to the Administrative Agent’s Account, an
amount (which amount shall be paid in the applicable Committed Alternative
Currencies in same day funds) equal to (i) such Incremental Lender’s ratable
portion of the Revolving Borrowings denominated in Committed Alternative
Currencies then outstanding (calculated based on its Revolving Commitment as a
percentage of the aggregate Revolving Commitments outstanding after giving
effect to the relevant Revolving Commitment Increase) over (ii) such Incremental
Lender’s ratable portion of the Revolving Borrowings denominated in Committed
Alternative Currencies then outstanding (calculated based on its Revolving
Commitment (without giving effect to the relevant Revolving Commitment Increase)
as a percentage of the aggregate Revolving Commitments (without giving effect to
the relevant Revolving Commitment Increase)), with payment in each such currency
to be made ratably according to the outstanding Revolving Borrowings denominated
in such Committed Alternative Currency. After the Administrative Agent’s receipt
of such funds from each such Incremental Lender and each such New Lender, the
Administrative Agent will promptly thereafter cause to be distributed like funds
to the other Revolving Lenders for the account of their respective Applicable
Lending Offices in an amount to each other Revolving Lender such that the
aggregate amount of the outstanding Revolving Advances owing to each Revolving
Lender in each

 

47



--------------------------------------------------------------------------------

currency after giving effect to such distribution equals such Revolving Lender’s
ratable portion of the Revolving Borrowings in such currency then outstanding
(calculated based on its Revolving Commitment as a percentage of the aggregate
Revolving Commitments outstanding after giving effect to the relevant Revolving
Commitment Increase).

(vi)    Notwithstanding the foregoing, with respect to any Incremental Revolving
Increase made at any time in which there are Revolving Advances outstanding in
any Committed Alternative Currency (other than Canadian Dollars), all timing
requirements set forth in this Section 2.04(d) shall be adjusted as reasonably
agreed by the Administrative Agent and the Company in order to allow the
reallocation described in Section 2.04(d)(v) in a timely manner.

(vii)    Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increase Date, this Agreement shall
be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Loan Commitments evidenced thereby. Any
such amendment may be effected in writing by the Administrative Agent with the
Company’s consent (not to be unreasonably withheld) and furnished to the other
parties hereto.

Section 2.05    Repayment. (a) Revolving Advances. Each Borrower shall repay to
the Administrative Agent for the ratable account of the applicable Lenders the
principal amount of each Revolving Advance owing by such Borrower on the
Revolving Termination Date in the currency of such Revolving Advance.

(b)    Initial Term Loans. The Company shall repay to the Administrative Agent
for the ratable account of the applicable Initial Term Loan Lenders, on the last
Business Day of each fiscal quarter ending after the Initial Term Loan Funding
Date (commencing with the first full fiscal quarter after the Initial Term Loan
Funding Date), a principal amount of the Initial Term Loans equal to (i) for
each of the first eight full fiscal quarters ending after the Initial Term Loan
Funding Date, 1.250%, (ii) for each of the next four full fiscal quarters,
1.875% and (iii) for each fiscal quarter thereafter prior to the applicable
Termination Date, 2.500%, in each case of the aggregate outstanding principal
amount of the Initial Term Loans as of the Initial Term Loan Funding Date. If
not sooner paid, the Initial Term Loans shall be paid in full, together with
accrued interest thereon, on the applicable Termination Date.

(c)    Incremental Term Loans. The Company shall repay to the Administrative
Agent for the ratable account of the applicable Term Loan Lenders the aggregate
outstanding principal amount of each Incremental Term Loan (if any) as
determined pursuant to, and in accordance with, Section 2.04(d).

(d)    Obligations Unconditional. The obligations of the Company under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument
relating to any Letter of Credit shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement, such
Letter of Credit Agreement and such other agreement or instrument under all
circumstances, including the following circumstances (it being understood that
any such payment by the Company is without prejudice to, and does not constitute
a waiver of, any rights the Company might have or might acquire as a result of
the payment by any Lender of any draft or the reimbursement by the Company
thereof):

(i)    any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

 

48



--------------------------------------------------------------------------------

(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Company in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;

(iii)    the existence of any claim, set-off, defense or other right that the
Company may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Administrative Agent, any
Lender or any other Person, whether in connection with the transactions
contemplated by the L/C Related Documents or any unrelated transaction;

(iv)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v)    payment by an Issuing Bank under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(vi)    any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Company in respect of the L/C Related
Documents;

(vii)    any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit, except for
errors, omissions, interruptions or delays resulting from the gross negligence
or willful misconduct of such Issuing Bank or its employees;

(viii)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(ix)    any payment made by the applicable Issuing Bank in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the Uniform Commercial
Code, the ISP or the UCP, as applicable;

(x)    any payment made by the applicable Issuing Bank under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(xi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or a
guarantor.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable Issuing Bank. The Company shall be
conclusively deemed to have waived any such claim against the applicable Issuing
Bank and its correspondents unless such notice is given as aforesaid

 

49



--------------------------------------------------------------------------------

Section 2.06    Interest. Each Borrower shall pay interest on the unpaid
principal amount of each Revolving Advance and each Term Loan owing by it to
each Lender from the date of such Revolving Advance or Term Loan until such
principal amount shall be paid in full, at the following rates per annum:

(a)    Base Rate Advances. If such Revolving Advance or Term Loan is a Base Rate
Advance, a rate per annum equal at all times to the sum of the Base Rate in
effect from time to time, plus the Applicable Margin, payable in arrears on
(A) the last day of each quarter and (B) the date such Base Rate Advance shall
be paid in full; provided that any amount of principal which is not paid when
due (whether at stated maturity, by acceleration or otherwise) shall bear
interest, from the date on which such amount is due until such amount is paid in
full, payable on demand, at a rate per annum equal at all times to 2.00% per
annum above the Base Rate plus the Applicable Margin.

(b)    Eurodollar Rate Advances. If such Revolving Advance or Term Loan is a
Eurodollar Rate Advance, a rate per annum equal at all times during the Interest
Period for such Revolving Advance or Term Loan to the sum of the Eurodollar Rate
for such Interest Period, plus the Applicable Margin, payable in arrears on
(A) if the Interest Period in respect of such Advance is less than or equal to
three months, the last day of such Interest Period, or (B) if the Interest
Period in respect of such Advance is greater than three months, the last day of
each three-month period (beginning the first day of such Interest Period)
occurring during that Interest Period, and also on the last day of such Interest
Period; provided that any amount of principal which is not paid when due
(whether at stated maturity, by acceleration or otherwise) shall bear interest,
from the date on which such amount is due until such amount is paid in full,
payable on demand, at a rate per annum equal at all times to 2.00% per annum
above the Base Rate in effect from time to time plus the Applicable Margin.

Section 2.07    Additional Interest on Eurodollar Rate Advances. Each Borrower
shall pay to the Administrative Agent for the account of each Lender additional
interest on the unpaid principal amount of each Eurodollar Rate Advance of such
Lender made to such Borrower, from the date of such Revolving Advance or Term
Loan until such principal amount is paid in full, at an interest rate per annum
equal at all times to the remainder obtained by subtracting (i) the Eurodollar
Rate for the Interest Period for such Revolving Advance or Term Loan from
(ii) the rate obtained by dividing such Eurodollar Rate by a percentage equal to
100% minus the Eurodollar Rate Reserve Percentage of such Lender for such
Interest Period, payable on each date on which interest is payable on such
Revolving Advance or Term Loan. Such additional interest shall be determined by
such Lender and notified to the applicable Borrower and the Administrative
Agent. Each Lender notifying the applicable Borrower and the Administrative
Agent of such additional interest shall provide the applicable Borrower (with a
copy to the Administrative Agent), at the time of such notification, with
reasonable details, including the basis for the calculation thereof, of such
additional interest, provided that, in the absence of manifest error, the amount
of such additional interest so notified shall be conclusive and binding upon
such Borrower.

Section 2.08    Interest Rate Determination. (a) Subject to Section 2.08(c), if
the Eurodollar Rate cannot be determined by reference to the Reuters Screen
LIBOR01 Page or any successor page (as provided in the definition of “Eurodollar
Rate”) or by reference to an Interpolated Rate, each Reference Bank agrees to
furnish to the Administrative Agent timely information for the purpose of
determining each Eurodollar Rate. Subject to Section 2.02(a)(ii)(B), if any of
the Reference Banks shall not furnish such timely information to the
Administrative Agent for the purpose of determining any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Bank.

(b)    The Administrative Agent shall give prompt notice to the applicable
Borrower and the applicable Lenders of the applicable interest rate determined
by the Administrative Agent for purposes of Section 2.06(a) or (b), and the
applicable rate, if any, furnished by each Reference Bank for the purpose of
determining the applicable interest rate or, in the case of Section 2.02(d),
applicable Eurodollar Rate under Sections 2.02(d) or 2.06(b).

 

50



--------------------------------------------------------------------------------

(c)    Effect of Benchmark Transition Event.

(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Company may amend this Agreement to replace any Benchmark with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Company so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Majority Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Majority Lenders
have delivered to the Administrative Agent written notice that such Majority
Lenders accept such amendment. No replacement of any Benchmark with a Benchmark
Replacement pursuant to this Section 2.08(c) will occur prior to the applicable
Benchmark Transition Start Date.

(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(iii)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Company and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section 2.08(c), including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.08(c).

(iv)    Benchmark Unavailability Period. Upon the Company’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Company may revoke
any request for a Eurodollar Rate Advance of, conversion to or continuation of
Eurodollar Rate Advances to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Company will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Advances. During any Benchmark Unavailability Period, the component of
the Base Rate based upon the Eurodollar Rate will not be used in any
determination of the Base Rate.

Section 2.09    Prepayments. (a) Optional Prepayments. The Borrowers shall have
the right to prepay any principal amount of any Term Loans or Revolving Advances
(i) upon same-day notice

 

51



--------------------------------------------------------------------------------

in the case of Base Rate Advances or (ii) upon at least two Business Days’
notice in the case of Eurodollar Rate Advances, to the Administrative Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given, such Borrower shall prepay the outstanding principal
amounts of the Term Loans or the Revolving Advances comprising part of the same
Term Loan Borrowing or Revolving Borrowing in whole or ratably in part, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that (i) each partial prepayment shall be in an
aggregate principal amount not less than the Borrowing Minimum or the Borrowing
Multiple in excess thereof and (ii) in the event of any such prepayment of a
Eurodollar Rate Advance, the applicable Borrower shall be obligated to reimburse
the Lenders in respect thereof pursuant to Section 10.04(b). Each prepayment of
Term Loans shall be applied to reduce in direct order of maturity (or as
otherwise directed by the Company) the remaining scheduled principal
installments of such Term Loans.

(b)    Mandatory Prepayments.

(i)    On the date of any termination or reduction of Revolving Commitments
pursuant to this Agreement, the applicable Borrower shall pay or prepay so much
of the Advances as shall be necessary in order that the aggregate Usage will not
exceed the aggregate Revolving Commitments, in each case after giving effect to
such termination or reduction.

(ii)    If (A) the Usage shall exceed the aggregate Revolving Commitments,
(B) the sum of (i) the US Dollar Equivalent of the total principal amount of
Revolving Advances made by any Revolving Lender (in its capacity as a Revolving
Lender) and outstanding at such time and (ii) the L/C Exposure of such Revolving
Lender shall exceed such Revolving Lender’s Revolving Commitment or (C) the L/C
Obligations of any Issuing Bank in respect of Letters of Credit issued by such
Issuing Bank exceed such Issuing Bank’s Letter of Credit Commitment, the Company
shall prepay such Revolving Advances or cash collateralize such Letters of
Credit in the amount of such excess.

(iii)    Each prepayment made pursuant to this Section 2.09 shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid. The Administrative Agent shall give prompt notice of
any prepayment required under Section 2.09(b)(i) or (ii) to the Borrowers and
the Lenders.

Section 2.10    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirements reflected in the Eurodollar Rate
Reserve Percentage) or any Issuing Bank; or

(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this
Agreement, Eurodollar Rate Advances made by such Lender or any Letter of Credit
or participation therein;

 

52



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Bank or such other Recipient of making, converting to,
continuing or maintaining any Advance (or of maintaining its obligation to make
any such Advance), or to increase the cost to such Lender, such Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender, any Issuing Bank or other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Bank or other Recipient, the applicable Borrower shall
promptly pay to any such Lender, such Issuing Bank or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
such Issuing Bank or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or any Issuing Bank determines that
any Change in Law affecting such Lender or such Issuing Bank or any lending
office of such Lender or such Lender’s or such Issuing Bank’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitment of such
Lender or the Advances made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time upon written request of
such Lender or such Issuing Bank the applicable Borrower shall promptly pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c)    Additional Borrowers. If any Change in Law shall make it unlawful for any
Lender or Issuing Bank to make, convert, continue, maintain, fund or charge
interest with respect to any extension of credit to any Additional Borrower or
to give effect to its obligations as contemplated by this Agreement with respect
to any extension of credit to any Additional Borrower, then, upon written notice
by such Lender or such Issuing Bank, as applicable (each such Lender or Issuing
Bank providing such notice, an “Impacted Lender”), to the Company and the
Administrative Agent:

(i)    the obligations of the Lenders or such Issuing Bank, as applicable,
hereunder to make extensions of credit to such Additional Borrower shall
forthwith be (x) suspended until each Impacted Lender notifies the Company and
the Administrative Agent in writing that it is no longer unlawful for such
Lender or Issuing Bank, as applicable, to issue, make, maintain, fund or charge
interest with respect to any extension of credit to such Additional Borrower or
(y) to the extent required by law, cancelled;

(ii)    if it shall be unlawful for any Impacted Lender to maintain or charge
interest with respect to any outstanding Advance to such Additional Borrower,
such Additional Borrower shall repay (or at its option and to the extent
permitted by law, assign to the Company) (x) all outstanding Base Rate Advances
made to such Additional Borrower within three Business Days or such earlier
period as required by law and (y) all outstanding Eurodollar Rate Advances made
to such Additional Borrower on the last day of the then current Interest Periods
with respect to such Eurodollar Rate Advance or within such earlier period as
required by law; and

 

53



--------------------------------------------------------------------------------

(iii)    if it shall be unlawful for any Impacted Lender to maintain, charge
interest or hold any participation with respect to any Letter of Credit issued
on behalf of such Additional Borrower, such Additional Borrower shall deposit in
a cash collateral account opened by the Administrative Agent an amount equal to
the L/C Obligations with respect to such Letters of Credit within three Business
Days or within such earlier period as required by law.

(d)    Certificates for Reimbursement. A certificate of a Lender, an Issuing
Bank or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, such Issuing Bank, such other Recipient or any of their
respective holding companies, as the case may be, as specified in paragraph
(a) or (b) of this Section and delivered to the Company, shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender, such
Issuing Bank or such other Recipient, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.

(e)    Delay in Requests. Failure or delay on the part of any Lender, any
Issuing Bank or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, such Issuing Bank’s or
such other Recipient’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate any Lender, any Issuing Bank or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than 270 days prior to the date that such Lender, such
Issuing Bank or such other Recipient, as the case may be, notifies the Company
of the Change in Law giving rise to such increased costs or reductions, and of
such Lender’s, such Issuing Bank’s or such other Recipient’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof).

(f)    Bid Advances. Notwithstanding the foregoing provisions of this Section, a
Lender shall not be entitled to compensation pursuant to this Section in respect
of any Bid Advances if the Change in Law which would otherwise entitle it to
such compensation shall have been publicly announced prior to submission of the
Notice of Bid Borrowing pursuant to which such Advance was made.

(g)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

Section 2.11    Payments and Computations. (a) Each Borrower shall make each
payment required to be made by it hereunder and under the Notes, irrespective of
any right of counterclaim or set-off, not later than 1:00 P.M. (New York City
time) on the day when due to the Administrative Agent for the account of the
applicable Lender, in the Administrative Agent’s Account, in US Dollars in same
day funds; provided that payment of principal and interest on Advances
denominated in Committed Alternative Currencies or other amounts required
hereunder to be paid in Committed Alternative Currencies shall be made not later
than 1:00 P.M. Local Time on the day when due to the Administrative Agent for
the account of the applicable Lender, in the Administrative Agent’s Account, in
the applicable Committed Alternative Currency in same day funds. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or fees ratably (other than
amounts payable pursuant to Sections 2.02(d), 2.07, 2.10, 2.14 or 10.04(b)) to
the Lenders entitled thereto for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register pursuant to Section 9.02, from
and after the effective date specified in each Assignment and Assumption, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

 

54



--------------------------------------------------------------------------------

(b)    All computations of interest with respect to the Advances based on clause
(a) of the definition of Base Rate and of fees (other than the commitment fee
and ticking fee) shall be made by the Administrative Agent on the basis of a
year of 365 or 366 days, as the case may be, and all computations of
(i) interest with respect to the Bid Advances, (ii) interest with respect to the
Term Loans or Revolving Advances based on clause (b) of the definition of Base
Rate, the Eurodollar Rate or the Federal Funds Rate, (iii) letter of credit
commissions, (iv) the commitment fee and ticking fee and (v) interest pursuant
to Section 2.07 shall be made by the Administrative Agent on the basis of a year
of 360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest, fee
or commission is payable. Each determination by the Administrative Agent (or, in
the case of Section 2.07, by a Lender) of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(c)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest and fees, as the case may be;
provided, however, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(d)    Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the Lenders
hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender or the
applicable Issuing Bank, as the case may be, on such due date an amount equal to
the amount then due such Lender or such Issuing Bank, as the case may be. If and
to the extent the applicable Borrower shall not have so made such payment in
full to the Administrative Agent, each Lender or the applicable Issuing Bank, as
the case may be, shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender or such Issuing Bank, as the case may be,
together with interest thereon, for each day from the date such amount is
distributed to such Lender or such Issuing Bank, as the case may be, until the
date such Lender or such Issuing Bank, as the case may be, repays such amount to
the Administrative Agent, in the case of payments made in US Dollars at the
Federal Funds Rate, in the case of payments made in Canadian Dollars, at the
Canadian Interbank Rate and in the case of payments made in any other currency,
at a rate determined by the Administrative Agent in accordance with banking
rules on interbank compensation in the relevant currency.

(e)    For the purposes of the Interest Act (Canada) and disclosure under such
act, whenever any interest or fees to be paid under this Agreement are to be
calculated on the basis of a year of 365 days or 360 days or any other period of
time that is less than a calendar year, the yearly rate of interest to which the
rate determined pursuant to such calculation is equivalent is the rate so
determined multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by either 365, 360 or such other
period of time, as the case may be.

(f)    Notwithstanding any provision of this Agreement, in no event shall the
aggregate “interest” (as defined in section 347 of the Criminal Code (Canada))
payable under this Agreement exceed the effective annual rate of interest on the
“credit advanced” (as defined in that section) under this Agreement lawfully
permitted by that section and, if any payment, collection or demand pursuant to
this Agreement in respect of “interest” (as defined in that section) is
determined to be contrary to the

 

55



--------------------------------------------------------------------------------

provisions of that section, such payment, collection or demand shall be deemed
to have been made by mutual mistake of the Borrowers, the Administrative Agent
and the Lenders and the amount of such payment or collection shall be refunded
to the applicable Borrower. For the purposes of this Agreement, the effective
annual rate of interest shall be determined in accordance with generally
accepted actuarial practices and principles over the relevant term and, in the
event of dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Administrative Agent will be prima facie evidence of
such rate.

Section 2.12    Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Revolving
Advance or Term Loan owing to such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder in respect of Revolving Advances or Term Loans. Each Borrower
agrees that upon notice by any Lender to such Borrower (with a copy of such
notice to the Administrative Agent) to the effect that a Revolving Note or Term
Loan Note is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Revolving
Advances or Term Loans owing to, or to be made by, such Lender, such Borrower
shall promptly execute and deliver to such Lender a Revolving Note or Term Loan
Note, as applicable, payable to such Lender and its registered assigns, which
Revolving Note shall be (i) in the case of the Company, in a principal amount up
to the Revolving Commitment of such Lender and (ii) in the case of any
Additional Borrower, in a principal amount up to the Revolving Commitment of
such Lender, and which Term Loan Note shall be in a principal amount up to the
Term Loan Commitment (or outstanding Term Loan) of such Lender.

(b)    The Register maintained by the Administrative Agent pursuant to
Section 9.02 shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, the Type of Advances comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assignment and Assumption delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iv) the amount of
any sum received by the Administrative Agent from each Borrower hereunder and
each Lender’s share thereof.

(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrowers under this Agreement.

Section 2.13    Sharing of Payments, Etc. If any Revolving Lender or Term Loan
Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of the Term Loans or
Revolving Advances owing by the Borrowers to it (other than pursuant to
Sections 2.04(b), 2.04(c), 2.07, 2.10, 2.14 or 2.17(b)) in excess of its ratable
share of payments on account of the Term Loans or Revolving Advances made to the
Borrowers obtained by all the Lenders, such Lender shall notify the
Administrative Agent of such fact and forthwith purchase (for cash at face
value) from the other Lenders such participations in the Term Loans or Revolving
Advances made to the Borrowers owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them,
provided, however, that (i) if all or any portion of such excess payment is
thereafter recovered from such purchasing Term Loan Lender or Revolving Lender,
such

 

56



--------------------------------------------------------------------------------

purchase from each Term Loan Lender or Revolving Lender shall be rescinded and
such Term Loan Lender or Revolving Lender shall repay to the purchasing Term
Loan Lender or Revolving Lender the purchase price to the extent of such
recovery together with an amount equal to such Term Loan Lender or Revolving
Lender’s ratable share (according to the proportion of (A) the amount of such
Term Loan Lender or Revolving Lender’s required repayment to (B) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Term Loan Lender or Revolving Lender in
respect of the total amount so recovered and (ii) the provisions of this
paragraph shall not be construed to apply to (x) any payment made by a Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.19 or
(z) any payment obtained by a Term Loan Lender or Revolving Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans or Revolving Advances or participations and Letters of Credit to any
assignee or participant, other than to the Borrowers or any of their respective
Subsidiaries (as to which the provisions of this paragraph shall apply). The
Borrowers agree that any Term Loan Lender or Revolving Lender so purchasing a
participation from another Term Loan Lender or Revolving Lender pursuant to this
Section 2.13 may, to the fullest extent permitted by law, exercise all its
rights of payment, set-off and counterclaim with respect to such participation
as fully as if such Term Loan Lender or Revolving Lender were the direct
creditor of the applicable Borrower in the amount of such participation.

Section 2.14    Taxes.

(a)    Issuing Bank. For purposes of this Section 2.14, the term “Lender”
includes any Issuing Bank.

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrowers shall be increased as necessary so that, after such deduction
or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section), the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(c)    Payment of Other Taxes by the Company. The Company shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)    Indemnification by the Company. The Company shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.

 

57



--------------------------------------------------------------------------------

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.03 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)    Evidence of Payments. Within 30 days after any payment of Taxes by the
Borrowers to a Governmental Authority pursuant to this Section 2.14, the
applicable Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the applicable Borrower and the Administrative Agent, at the time or
times reasonably requested by the applicable Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the applicable Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the applicable Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the applicable Borrower or the
Administrative Agent as will enable the applicable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a US Person:

(A)    Any Lender that is a US Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall

 

58



--------------------------------------------------------------------------------

be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, United States federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)    executed originals of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “US Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Company or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender

 

59



--------------------------------------------------------------------------------

shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Company or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.15    Interest Elections. (a) Each Term Loan Borrowing or Revolving
Borrowing initially shall be of the Type specified in the applicable Notice of
Borrowing and, in the case of a Eurodollar Rate Advance, shall have an initial
Interest Period as specified in such Notice of Borrowing, provided, that each
Revolving Advance made as a result of a drawing under a Letter of Credit shall
be a Base Rate Advance unless and until each Revolving Lender shall have
acquired participations equal to such Lender’s Pro Rata Share of the amount
drawn under such Letter of Credit pursuant to Section 2.02(b)(ii) (after which
time the Company shall be entitled, pursuant to the immediately succeeding
sentence, to convert any such Base Rate Advance to a Eurodollar Rate Advance).
Thereafter, the applicable Borrower may elect to convert such Term Loan
Borrowing or Revolving Borrowing to a different Type of Term Loan or Revolving
Advance denominated in the same currency or to continue such Term Loan Borrowing
or Revolving Borrowing and, in the case of a Eurodollar Rate Advance, may elect
Interest Periods therefor, all as provided in this Section. The applicable
Borrower may elect different options with respect to different portions of the
affected Term Loan Borrowing or Revolving

 

60



--------------------------------------------------------------------------------

Borrowing, in which case each such Term Loan Borrowing or Revolving Borrowing
shall be allocated ratably among the Lenders having made the Advances comprising
such Term Loan Borrowing or Revolving Borrowing, and the Advances comprising
each such portion shall be considered a separate Term Loan Borrowing or
Revolving Borrowing. This Section shall not apply to Bid Borrowings, which may
not be converted or continued.

(b)    To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Notice of Borrowing would be required under Section 2.02 if such Borrower
were requesting a Term Loan Borrowing or Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request signed by the applicable Borrower.

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)    the Term Loan Borrowing or Revolving Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Term Loan Borrowing or Revolving Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Term Loan Borrowing or Revolving Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    the Type of Advances comprising such Term Loan Borrowing or Revolving
Borrowing; and

(iv)    in the case of a Eurodollar Rate Advance, the Interest Period for each
such Advance.

If any such Interest Election Request requests a Eurodollar Rate Advance but
does not specify an Interest Period, the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d)    If a Borrower fails to deliver a timely Interest Election Request with
respect to a Term Loan Borrowing or Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Term Loan Borrowing or
Revolving Borrowing is repaid as provided herein, (i) with respect to any such
Term Loan Borrowing or Revolving Borrowing denominated in US Dollars, at the end
of such Interest Period such Term Loan Borrowing or Revolving Borrowing shall be
continued as or converted to a Base Rate Advance and (ii) with respect to any
such Revolving Borrowing denominated in a Committed Alternative Currency, at the
end of such Interest Period such Revolving Borrowing shall be continued as a
Eurodollar Rate Advance with a one-month Interest Period.

(e)    If, after the occurrence and during the continuance of any Event of
Default, the Majority Lenders so direct, (i) each Eurodollar Rate Advance
denominated in US Dollars will automatically, on the last day of the then
existing Interest Period therefor, be converted into Base Rate Advances,
(ii) with respect to Advances denominated in US Dollars, the obligation of the
Lenders to make, or to convert Advances into, Eurodollar Rate Advances shall be
suspended and (iii) each Advance denominated in a Committed Alternative Currency
shall be made, or continued, as a Eurodollar Rate Advance with an Interest
Period of no more than one month.

 

61



--------------------------------------------------------------------------------

Section 2.16    [Reserved].

Section 2.17    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.10, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.10 or Section 2.14, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.10, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14, and, in each case, such Lender has not
designated a different lending office in accordance with Section 2.17(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, or if any
Revolving Lender cannot make Advances to, or participate in Letters of Credit
for the account of, any proposed Additional Borrower as a result of such
Lender’s organizational policies or applicable law, then the Company may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.02), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.10 or Section 2.14) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if such Lender accepts such assignment); provided that:

(i)    the Company shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 9.02;

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.02(a)(iii) or (d)(i)(F), as applicable) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)    such assignment does not conflict with applicable law;

(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and

 

62



--------------------------------------------------------------------------------

(vi)    in the case of any assignment resulting from a Lender being unable to
make Advances to, or participate in Letters of Credit issued for the account of,
a proposed Additional Borrower, the applicable assignee is not so restricted.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this Section 2.17(b) may be effected pursuant to an Assignment and Assumption
executed by the Company, the Administrative Agent and the assignee, and that the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective.

Section 2.18    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or an Issuing Bank (with a copy to the Administrative
Agent), the Company shall Cash Collateralize the Fronting Exposure of the
applicable Issuing Bank with respect to such Defaulting Lender (determined after
giving effect to Section 2.19(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than 100% of such Fronting Exposure.

(a)    Grant of Security Interest. The Company, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to subsection (b) below. If
at any time the Administrative Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent and the
Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than 100% of such Fronting Exposure, the Company will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.18 or Section 2.19 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of an Issuing Bank shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.18
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and the applicable Issuing
Bank that there exists excess Cash Collateral; provided that, subject to
Section 2.19, the Person providing Cash Collateral and the applicable Issuing
Bank may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.

Section 2.19    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Facility Lenders,
Majority Lenders and Section 10.01.

 

63



--------------------------------------------------------------------------------

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.05 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks; third, to Cash Collateralize the
Fronting Exposure of the Issuing Banks with respect to such Defaulting Lender in
accordance with Section 2.18; fourth, as each Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Advance or funded
participation in any Letter of Credit in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the applicable Borrower, to be held in a deposit
account and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Advances and funded
participations in Letters of Credit under this Agreement and (B) Cash
Collateralize any Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.18; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or the Issuing Banks against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Advances or funded
participations in Letters of Credit in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Advances were made or
the related Letters of Credit were issued at a time when the conditions set
forth in Section 3.02 were satisfied or waived, such payment shall be applied
solely to pay the Advances of, and funded participations in Letters of Credit
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Advances of, or funded participations in Letters of Credit
owed to, such Defaulting Lender until such time as all Advances and funded and
unfunded participations in L/C Obligations are held by the Lenders pro rata in
accordance with the Revolving Commitments without giving effect to
Section 2.19(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.19(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any commitment fee
under Section 2.03(a) or ticking fee under Section 2.03(c) for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fees that otherwise would have been required to have
been paid to that Defaulting Lender).

 

64



--------------------------------------------------------------------------------

(B)    Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 2.03(b)(i) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Pro Rata Share
of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.19.

(C)    With respect to any commitment fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the applicable Borrower shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay
to each Issuing Bank, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
Fronting Exposure to such Defaulting Lender, and (3) not be required to pay the
remaining amount of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Shares of the L/C Obligations (calculated without regard to such
Defaulting Lender’s Pro Rata Share of the L/C Obligations) but only to the
extent that (x) the conditions set forth in Section 3.02 are satisfied at the
time of such reallocation (and, unless the Company shall have otherwise notified
the Administrative Agent at such time, the Company shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause (1) the sum of (A) the US Dollar Equivalent
of the Revolving Advances of any Non-Defaulting Lender and (B) the L/C Exposure
of such Non-Defaulting Lender (calculated giving effect to the reallocation
pursuant to this Section 2.19(a)(iv)) to exceed such Non-Defaulting Lender’s
Revolving Commitment or (2) the sum of (A) the US Dollar Equivalent of the
Revolving Advances of the Non-Defaulting Lenders (other than Revolving Advances
made by the Issuing Banks pursuant to Section 2.02(b)(iii) which have not then
been reimbursed), (B) the Bid Advances of the Non-Defaulting Lenders and (C) the
aggregate L/C Exposure of the Non-Defaulting Lenders (calculated after giving
effect to the reallocation pursuant to this Section 2.19(a)(iv)) to exceed the
Non-Defaulting Lenders’ Revolving Commitments. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Company shall, without prejudice
to any right or remedy available to it hereunder or under law, Cash
Collateralize the applicable Issuing Bank’s Fronting Exposure in accordance with
the procedures set forth in Section 2.18.

(b)    Defaulting Lender Cure. If the applicable Borrower, the Administrative
Agent and the applicable Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Advances of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Advances and funded and unfunded participations in Letters of Credit to be held
pro rata by the Lenders in accordance with the Revolving Commitments (without
giving effect to Section 2.19(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that

 

65



--------------------------------------------------------------------------------

no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of such Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

ARTICLE III

CONDITIONS OF LENDING

Section 3.01    Condition Precedent to Closing. The effectiveness of this
Agreement is subject to the execution and delivery of counterparts of this
Agreement by the Loan Parties, the Administrative Agent and the Lenders and the
satisfaction of the following additional conditions precedent:

(a)    The Administrative Agent shall have received the following, each dated
the date hereof, in form and substance satisfactory to the Administrative Agent:

(i)    A Revolving Note and/or Term Loan Note to any Lender requesting such note
pursuant to Section 2.12.

(ii)    A certificate of the secretary or assistant secretary of each Loan Party
certifying as to the incumbency and genuineness of the signature of each officer
of such Loan Party executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (A) the
articles or certificate of incorporation or formation (or equivalent), as
applicable, of such Loan Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, (B) the
bylaws or governing documents of such Loan Party as in effect on the Closing
Date, (C) resolutions of the Board of Directors of each Loan Party (or an
authorized committee thereof) approving the Loan Documents, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to the Loan Documents, and (D) certificates as of a recent date of
the good standing of each Loan Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent).

(iii)    A favorable opinion of a senior counsel of the Company, in form and
substance reasonably acceptable to the Administrative Agent.

(iv)    A favorable opinion of a special New York counsel of the Company, in
form and substance reasonably acceptable to the Administrative Agent.

(b)    The Administrative Agent and the Lenders shall have received, at least
five Business Days prior to the Closing Date, all documentation and other
information requested by the Administrative Agent or any Lender or required by
regulatory authorities in order for the Administrative Agent and the Lenders to
comply with requirements of any Anti-Money Laundering Laws, including the
PATRIOT Act and any applicable “know your customer” rules and regulations.

 

66



--------------------------------------------------------------------------------

(c)    The Company shall have paid all accrued and previously invoiced fees and
expenses of the Administrative Agent and the Lenders (including the accrued and
previously invoiced fees and expenses of counsel to the Administrative Agent).

(d)    The Company shall have terminated (or shall concurrently terminate) the
commitments, and paid (or shall concurrently pay) in full all Indebtedness,
interest, fees and other amounts outstanding under the Existing Credit
Agreement, and each of the Lenders that is a party to such Credit Agreement
hereby waives any requirement of prior notice to the termination of the
commitments or prepayment of any amounts thereunder.

Section 3.02    Conditions Precedent to Each Borrowing Increasing the Aggregate
Amount of Advances and each Letter of Credit Issuance. The obligation of each
Lender to make a Revolving Advance or Term Loan on the occasion of each
Revolving Borrowing or Term Loan which would increase the aggregate outstanding
amount of Term Loans or Revolving Advances owing by a Borrower to such Lender
over the aggregate outstanding amount of Term Loans or Revolving Advances owing
by such Borrower to such Lender immediately prior to the making of such Term
Loan or Revolving Advance, and the obligation of each Issuing Bank to issue a
Letter of Credit, shall be subject to the further conditions precedent that on
the date of such Term Loan, Revolving Borrowing or issuance the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing, Notice of Issuance and the acceptance by the applicable Borrower of
the proceeds of such Term Loan, of such Revolving Borrowing or of such Letter of
Credit shall constitute a representation and warranty by such Borrower that on
the date of such Term Loan, Revolving Borrowing or issuance such statements are
true):

(a)    the representations and warranties contained in this Agreement (other
than, while an Investment Grade Rating Period is in effect, Section 4.01(e)(ii))
are correct in all material respects (or in all respects if qualified by
materiality) on and as of the date of such Term Loan, Revolving Borrowing or
Letter of Credit issuance, before and after giving effect to such Term Loan,
Revolving Borrowing or issuance and to the application of the proceeds
therefrom, as though made on and as of such date, and

(b)    no event has occurred and is continuing, or would result from such Term
Loan Borrowing or Revolving Borrowing, such issuance or from the application of
the proceeds therefrom, which constitutes a Default or an Event of Default.

Section 3.03    Conditions Precedent to Each Bid Borrowing. The obligation of
each Lender which is to make a Bid Advance on the occasion of a Bid Borrowing
(including the initial Bid Borrowing) to make such Bid Advance as part of such
Bid Borrowing is subject to the conditions precedent that (a) the Administrative
Agent shall have received the written confirmatory Notice of Bid Borrowing with
respect thereto, (b) on or before the date of such Bid Borrowing, but prior to
such Bid Borrowing, the Administrative Agent shall have received a Bid Note
payable to such Lender and its registered assigns for each of the one or more
Bid Advances to be made by such Lender as part of such Bid Borrowing, in a
principal amount equal to the principal amount of the Bid Advance to be
evidenced thereby and otherwise on such terms as were agreed to for such Bid
Advance in accordance with Section 2.02(d), and (c) on the date of such Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Bid Borrowing and the acceptance by the Company of the
proceeds of such Bid Borrowing shall constitute a representation and warranty by
the Company that on the date of such Bid Borrowing such statements are true):

(a)    The representations and warranties contained in this Agreement (other
than, while an Investment Grade Rating Period is in effect, Section 4.01(e)(ii))
are correct in all material respects (or in all respects if qualified by
materiality) on and as of the date of such Bid Borrowing, before and after
giving effect to such Bid Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date.

 

67



--------------------------------------------------------------------------------

(b)    No event has occurred and is continuing, or would result from such Bid
Borrowing or from the application of the proceeds therefrom, which constitutes a
Default or an Event of Default.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01    Representations and Warranties of the Company. As of each date
provided for in Article III, the Company represents and warrants as follows:

(a)    Each Loan Party is a corporation or other organization duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization indicated at the beginning of this Agreement, has
all requisite corporate or other organizational power and authority to conduct
its business, to own its properties and assets as it is now conducted and as
proposed to be conducted and is qualified or licensed to do business as a
foreign corporation or organization in good standing in all jurisdictions in
which the conduct of its business requires it to so qualify or be licensed
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to materially and adversely affect the ability of such
Loan Party to perform its obligations under any Loan Document.

(b)    The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party, including each Loan Party’s use of the
proceeds hereof, are (i) within such Loan Party’s corporate or other
organizational powers, have been duly authorized by all necessary corporate or
other organizational action, and (ii) do not (x) contravene such Loan Party’s
charter, articles, by-laws or other organizational documents or (y) contravene
law (including Regulations T, U and X issued by the Board of Governors of the
Federal Reserve Board) or any material contractual restriction binding on or
affecting such Loan Party or (z) result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of the Company or any
of its Subsidiaries.

(c)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for the
consummation of the Acquisition or due execution, delivery and performance by
the Loan Parties of any Loan Documents, except (i) for authorization, approvals,
notices or filings that have been obtained or made and are in full force and
effect or (ii) where the failure to obtain such authorization or approval or
give such notice or make such filing would not reasonably be expected to have a
material adverse effect on the business, financial condition or results of
operations of the Company and its Subsidiaries taken as a whole.

(d)    This Agreement is, and each of other Loan Documents to which it is a
party, when delivered hereunder will be, the legal, valid and binding obligation
of each Loan Party party thereto, enforceable against such Loan Party in
accordance with their respective terms.

(e)    (i) The consolidated balance sheet of the Company and its Subsidiaries as
at December 31, 2018, and the related consolidated statements of income,
stockholders’ equity and cash flows of the Company and its Subsidiaries for the
fiscal year then ended, accompanied by an opinion of KPMG LLP, independent
public accountants, fairly present the consolidated financial condition of the
Company and its Subsidiaries as at such date and the consolidated results of the
operations of the Company and its Subsidiaries for the period ended on such
date, all in accordance with GAAP.

 

68



--------------------------------------------------------------------------------

(ii)    Except as publicly disclosed prior to the Closing Date, since
December 31, 2018, there has been no material adverse change in the business,
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole.

(f)    There are no actions, suits or proceedings pending or, to the knowledge
of the Company, threatened, against the Company or any Subsidiary the reasonably
anticipated outcome of which (i) would materially and adversely affect the
ability of any Loan Party to perform its obligations under the Loan Documents or
(ii) purport to affect the legality, validity or enforceability of any Loan
Document.

(g)    No Loan Party is engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock, except in compliance
with Regulations T, U and X issued by the Board of Governors of the Federal
Reserve Board.

(h)    Neither the Company nor any Subsidiary is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.

(i)    The Company and each Subsidiary have filed all material Tax returns
(federal, state, provincial and local) required to be filed and paid all taxes
shown thereon to be due, including interest and penalties, or provided adequate
reserves for payment thereof.

(j)    In the ordinary course of its business, the Company conducts an ongoing
review of the effect of Environmental Laws on the operations and properties of
the Company, in the course of which it identifies and evaluates associated
liabilities and costs (including any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any
liabilities in connection with off-site disposal of Hazardous Substances and any
capital or operating expenditures) required to achieve or maintain compliance
with Environmental Laws. On the basis of this review, the Company has reasonably
concluded that, except with respect to any matter disclosed in Items 1 or 3 in
the Company’s 2018 Form 10-K or in the Commitments and Contingencies Note to the
consolidated financial statements incorporated therein, such associated
liabilities and costs are unlikely to cause a material adverse change in the
business, financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole, from that shown on the consolidated financial
statements as at, and for the fiscal year ended, December 31, 2018, provided
that the inclusion of such exception does not indicate that any such matter will
cause such a material adverse change.

(k)    (i) Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, employee, agent, or Affiliate of the Company or
any of its Subsidiaries, (x) is currently the subject of any economic or
financial sanctions or trade embargoes imposed, administered or enforced by the
U.S. government (including those administered by the Office of Foreign Assets
Control of the U.S. Treasury Department or the U.S. Department of State), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”), (y) is located,
operating, organized or residing in any country or territory that is the subject
or target of Sanctions (as of the Closing Date, the Crimea region of Ukraine,
Cuba, Iran, North Korea and Syria) (any such country or territory, a “Designated
Jurisdiction”) or (z) is owned or controlled by any Person or Persons that is
described in the foregoing clauses (x) or (y).

(ii)    No borrowing under this Agreement, nor the proceeds from any borrowing
under this Agreement, will be used by any Borrower directly or, to the knowledge
of the Company,

 

69



--------------------------------------------------------------------------------

indirectly, to lend, contribute, provide or will otherwise be made available
(x) to fund any activity or business in any Designated Jurisdiction, (y) to the
knowledge of the Company, to fund any activity or business of any Person who is
the subject of any Sanctions or (z) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

(l)    The Company and its Subsidiaries are in compliance, in all material
respects, with all Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions.

(m)    Neither the Company nor any Subsidiary will use the proceeds from any
borrowing or Letter of Credit under this Agreement (i) to make an unlawful
offer, promise or payment to a foreign public official or (ii) in any manner
that would cause the Borrowers or any Subsidiary to violate any Anti-Corruption
Laws in any material respect.

(n)    After giving effect to the consummation of the transactions occurring on
the Closing Date (including the execution and delivery of this Agreement, the
making of the Advances and Letters of Credit and the use of proceeds of such
Advances and Letters of Credit on the Closing Date), the Company and its
Subsidiaries on a consolidated basis are Solvent.

(o)    The Borrowers are not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans for the repayment of any Advances, Letters of Credit or the
Commitments.

ARTICLE V

COVENANTS OF THE COMPANY

Section 5.01    Affirmative Covenants. From and after the Closing Date, so long
as any Advance shall remain unpaid, any Letter of Credit shall be outstanding or
any Lender shall have any Commitment hereunder, the Company will, unless the
Majority Lenders shall otherwise consent in writing:

(a)    Compliance with Laws, Etc. Comply, and cause each Subsidiary to comply,
with all applicable laws, rules, regulations and orders (such compliance to
include paying before the same become delinquent all Taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
contested in good faith) the failure to comply with which would have a material
adverse effect on the business, financial condition or results of operations of
the Company and its Subsidiaries taken as a whole.

(b)    Consolidated Net Leverage Ratio. Maintain a Consolidated Net Leverage
Ratio as of the last day of each Reference Period (commencing with the first
fiscal quarter ending on or after the Closing Date) of not more than the ratio
set forth below opposite such period:

 

Period

   Consolidated
Net
Leverage
Ratio  

September 30, 2019 through and including September 30, 2020

     4.00:1.00  

December 31, 2020 and thereafter

     3.75:1.00  

(c)    Consolidated Interest Coverage Ratio. Maintain a Consolidated Interest
Coverage Ratio for each Reference Period (commencing with the Reference Period
that includes the first fiscal quarter ending after the Closing Date) of not
less than 3.50:1.0.

 

70



--------------------------------------------------------------------------------

(d)    Preservation of Existence, Etc. Preserve and maintain, and cause each of
its Subsidiaries to preserve and maintain, its corporate or other organizational
existence, and the rights (charter and statutory) and franchises material to the
business of the Company and its Subsidiaries, taken as a whole; provided,
however, that (i) the Company and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(c), (ii) neither the Company nor any
of its Subsidiaries shall be required to preserve any such right or franchise if
the Company or such Subsidiary shall determine that the preservation thereof is
no longer desirable in the conduct of the business of the Company or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Company, such Subsidiary or the Lenders and
(iii) no Subsidiary shall be required to preserve its corporate or other
organizational existence if the Company has determined to liquidate or dissolve
such Subsidiary and such liquidation or dissolution will not violate any other
provision of this Agreement.

(e)    Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Company
and each such Subsidiary in a manner which will permit the preparation of
consolidated financial statements in accordance with GAAP.

(f)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are
material to the conduct of the business of the Company and its Subsidiaries,
taken as a whole, in good working order and condition, ordinary wear and tear
excepted.

(g)    Insurance. Maintain, and cause each Subsidiary to maintain, insurance
with reputable insurance companies or associations in such amount and covering
such risks as the Company, in its good faith business judgment, believes
necessary.

(h)    ERISA. Ensure that the Company and each ERISA Affiliate will meet its
minimum funding requirements and all of its other obligations under ERISA with
respect to all of its Plans and satisfy all of its obligations to Multiemployer
Plans, including any Withdrawal Liability, except, in each case, where the
failure to do so would not have a material adverse effect on the business,
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole.

(i)    Reporting Requirements. Furnish to each Lender:

(i)    as soon as available and in any event within 60 days after the end of
each of the first three quarters of each year, balance sheets of the Company and
the Subsidiaries, on a consolidated basis, as of the end of such quarter and
statements of income and retained earnings and cash flow of the Company and the
Subsidiaries, on a consolidated basis, for the period commencing at the end of
the previous year and ending with the end of such quarter, certified by the
chief financial officer of the Company, subject to audit and year-end
adjustments;

(ii)    as soon as available and in any event within 120 days after the end of
each year, a copy of the balance sheets of the Company and the Subsidiaries, on
a consolidated basis, as of the end of such year and the statements of income
and retained earnings and cash flow of the Company and the Subsidiaries, on a
consolidated basis, for such year, certified by Deloitte & Touche LLP, KPMG LLP
or another independent nationally recognized firm of public accountants;

(iii)    as soon as possible and in any event within 10 days after an officer of
the Company becomes aware of the occurrence of each Default or Event of Default,
an Officer’s Certificate setting forth details of such Default or Event of
Default and the action which the Company has taken and proposes to take with
respect thereto;

 

71



--------------------------------------------------------------------------------

(iv)    contemporaneously with each delivery of the statements referred to in
clauses (i) and (ii) above, (A) either an Officer’s Certificate stating that no
Default or Event of Default (other than by reason of non-compliance with the
covenants referred to in Sections 5.01(b) and (c)) occurred during such quarter
or, if applicable, an Officer’s Certificate pursuant to clause (iii) above,
(B) an Officer’s Certificate stating that, as of the last day of the preceding
quarter, and to the best of his or her knowledge, at all times during the
preceding quarter, the Company was in compliance with the covenants referred to
in Sections 5.01(b) and (c) and providing reasonable details of the calculations
evidencing the Company’s compliance with such covenants and (C) reasonable
details of each material change in GAAP from those applied in preparing the
statements referred to in Section 4.01(e)(i) insofar as such changes are
applicable to the statements referred to in clauses (i) and (ii) above;

(v)    promptly after the sending or filing thereof, copies of all reports which
the Company sends to any of its shareholders, and copies of all reports and
registration statements which the Company or any Subsidiary files with the SEC
or any national securities exchange (other than those pertaining to employee
benefit plans); and

(vi)    such other information respecting the condition or operations, financial
or otherwise, of the Company or any Subsidiary as any Lender through the
Administrative Agent may from time to time reasonably request.

Reports and financial statements required to be delivered by the Company
pursuant to paragraphs (i), (ii) and (v) of this Section 5.01(i) shall be deemed
to have been delivered on the date on which such reports containing such
financial statements are posted on the SEC’s website at www.sec.gov; provided
that the Company shall deliver paper copies of the reports and financial
statements referred to in paragraphs (i), (ii) and (v) of this Section 5.01(i)
to the Administrative Agent or any Lender who requests it to deliver such paper
copies until written notice to cease delivering paper copies is given by the
Administrative Agent or such Lender.

(j)    Use of Proceeds. Ensure that (i) the proceeds of the Initial Term Loans
are used solely by the Company to repay, redeem or otherwise satisfy and
discharge the outstanding 9.75% Senior Notes due 2023 issued by Spinco and
10.00% Senior Notes due 2025 issued by Spinco and to pay related fees and
expenses, (ii) the proceeds of the Revolving Advances and Bid Advances will be
used solely for working capital and other general corporate purposes (including
permitted acquisitions and other permitted investments) and (iii) the Letters of
Credit will used solely to support obligations of the Company and its
Subsidiaries incurred in the ordinary course of business.

(k)    Beneficial Ownership Regulation. The Company shall (a) notify the
Administrative Agent and each Lender that previously received a Beneficial
Ownership Certification of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein and (b) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
requested by it for purposes of complying with the Beneficial Ownership
Regulation.

 

72



--------------------------------------------------------------------------------

Section 5.02    Negative Covenants. From and after the Closing Date, so long as
any Advance shall remain unpaid, any Letter of Credit shall be outstanding or
any Lender shall have any Commitment hereunder, the Company will not, without
the written consent of the Majority Lenders:

(a)    Liens. Create, assume or suffer to exist or permit any Subsidiary of the
Company to create, assume or suffer to exist any Lien upon any of its property
or assets, whether now owned or hereafter acquired, except:

(i)    Permitted Encumbrances;

(ii)    other Liens incidental to the conduct of its business or the ownership
of its property and assets which were not incurred to secure Indebtedness, and
which do not in the aggregate materially detract from the value of its property
or assets or materially impair the use thereof in the operation of its business;

(iii)    Liens on property or assets of (x) a Domestic Subsidiary (other than
Spinco (for so long as Spinco shall be a Loan Party) or any Additional Borrower)
to secure obligations of such Subsidiary to the Company or another Domestic
Subsidiary and (y) a Foreign Subsidiary to secure obligations of such Subsidiary
to the Company or any other Subsidiary;

(iv)    any Lien on property of any Foreign Subsidiary to secure Indebtedness of
such Subsidiary, provided that, immediately after giving effect thereto and to
the concurrent repayment of any other Indebtedness, the aggregate principal
amount of outstanding Indebtedness secured by Liens permitted by this
clause (iv) or by clause (vi) or (ix) of this Section does not exceed 10% of
Consolidated Net Tangible Assets;

(v)    Liens incurred in connection with any Tax-Exempt Financing which do not
in the aggregate materially detract from the value of the property or assets
affected thereby or materially impair the use of such property or assets in the
operation of its business;

(vi)    Liens on property or assets granted in connection with applications for
or reimbursement obligations with respect to letters of credit issued at the
request of the Company or a Subsidiary by a banking institution to secure the
performance of obligations of the Company or a Subsidiary relating to such
letters of credit, to the extent such banking institution requested the granting
to it of such Lien as a condition for its issuance of the letter of credit;
provided that, immediately after giving effect thereto and to the concurrent
repayment of any other Indebtedness, the aggregate principal amount of
outstanding Indebtedness secured by Liens permitted by this clause (vi) or by
clause (iv) or (ix) of this Section does not exceed 10% of Consolidated Net
Tangible Assets;

(vii)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the Closing Date prior to the time
such Person becomes a Subsidiary; provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (B) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (C) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(viii)    Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary; provided that (A) with respect to Liens securing
Indebtedness of any Domestic Subsidiary, such Liens secure Indebtedness
permitted by clauses (iii) or (iv) of Section 5.02(b), (B) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after
acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (D) such Liens shall
not apply to any other property or assets of the Company or any Subsidiary;

 

73



--------------------------------------------------------------------------------

(ix)    Liens on assets securing other obligations of the Company and its
Subsidiaries not expressly permitted by clauses (i) through (viii) above;
provided that, immediately after giving effect thereto and to the concurrent
repayment of any other secured obligations, the aggregate principal amount of
outstanding obligations secured by Liens permitted by this clause (ix) or by
clause (iv) or (vi) of this Section does not exceed 10% of Consolidated Net
Tangible Assets;

(x)    Liens on Margin Stock, if and to the extent the value of all Margin Stock
of the Company and its Subsidiaries exceeds 25% of the value of the total assets
subject to this Section 5.02(a) (it being understood that Margin Stock not in
excess of 25% of the value of such assets will be subject to the restrictions of
this Section 5.02(a)); and

(xi)    Liens on Receivables Related Assets of a Receivables Subsidiary pursuant
to a Permitted Receivables Facility.

(b)    Domestic Subsidiary Indebtedness. Permit any Domestic Subsidiary (other
than Spinco (for so long as Spinco shall be a Loan Party) or any Additional
Borrower) to create, incur, assume or permit to exist any Indebtedness, except:

(i)    Indebtedness of any Domestic Subsidiary to the Company or any other
Domestic Subsidiary;

(ii)    Indebtedness of any Domestic Subsidiary outstanding on the Closing Date;

(iii)    Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Finance Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement;

(iv)    Indebtedness of any Person that becomes a Domestic Subsidiary after the
Closing Date; provided that such Indebtedness exists at the time such Person
becomes a Domestic Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Domestic Subsidiary;

(v)    Indebtedness of any Receivables Subsidiaries in respect of any Permitted
Receivables Facilities in an aggregate principal amount not exceeding
US$500,000,000 at any time outstanding; and

(vi)    other Indebtedness in an aggregate principal amount not exceeding
US$85,000,000 at any time outstanding.

(c)    Mergers, Etc. (i) Merge or consolidate with or into any other Person
(other than a Subsidiary), including by division, or (ii) convey, transfer,
lease or otherwise dispose of, or permit a Subsidiary to convey, transfer,
lease, or otherwise dispose of (whether in one transaction or in a series of

 

74



--------------------------------------------------------------------------------

related transactions) all or substantially all of the property or assets of the
Company and its Subsidiaries taken as a whole (whether now owned or hereafter
acquired), directly or indirectly, to any Person, including through a merger or
consolidation of a Subsidiary with an unaffiliated party or by division, unless
(A) in each case of (i) or (ii), after giving effect to such proposed
transaction, no Default or Event of Default would exist and (B) in the case of
clause (i), the surviving corporation is the Company, provided that to the
extent that the value of all Margin Stock owned by the Company and its
Subsidiaries taken as a whole exceeds 25% of the value of the total assets of
the Company and its Subsidiaries subject to this Section 5.02(c), nothing in
this Section 5.02(c) shall prohibit the sale of such Margin Stock (it being
understood that Margin Stock not in excess of 25% of the value of such assets
will be subject to the restrictions of this Section 5.02(c)).

(d)    Change in Nature of Business. Engage, or permit any of its Subsidiaries
to engage, to any material extent, in any business other than the businesses of
the type conducted by the Company and its Subsidiaries on the Closing Date and
businesses reasonably related thereto.

(e)    ERISA. Create, assume or suffer to exist or permit any ERISA Affiliate to
create, assume or suffer to exist (i) any Insufficiency of any Plan with respect
to which an ERISA Event has occurred (or, in the case of a Plan with respect to
which an ERISA Event described in clauses (iii) through (v) of the definition of
ERISA Event shall have occurred and then exist, the liability of the Company and
the ERISA Affiliates related thereto), or (ii) any Withdrawal Liability under
any Multiemployer Plan, in each case, if the sum of (A) any such Insufficiency
or Withdrawal Liability, as applicable, (B) the Insufficiency of any and all
other Plans with respect to which an ERISA Event shall have occurred and then
exist (or, in the case of a Plan with respect to which an ERISA Event described
in clauses (iii) through (v) of the definition of ERISA Event shall have
occurred and then exist, the liability of the Company and the ERISA Affiliates
related thereto), (C) amounts then required to be paid to any and all other
Multiemployer Plans by the Company or the ERISA Affiliates as Withdrawal
Liability and (D) the aggregate principal amount of all Indebtedness of the
Company and all the Subsidiaries secured by Liens permitted by clauses (iv),
(vi), (vii), (viii) and (ix) of Section 5.02(a), shall exceed 10% of
Consolidated Net Tangible Assets.

(f)    Use of Proceeds. Request any Advance or Letter of Credit, and the Company
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Advance or Letter of Credit (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding or financing any activities, business or transaction of
or with any Sanctioned Person, or in any Designated Jurisdiction, to the extent
such activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state or (c) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing after the Closing Date:

(a)    Any Borrower shall fail to pay (i) any principal of any Advance made to
such Borrower when the same becomes due and payable or (ii) any interest on any
Advance made to such Borrower or any fees or other amounts payable under this
Agreement within five days of the same becoming due and payable; or

 

75



--------------------------------------------------------------------------------

(b)    Any representation or warranty made by any Borrower herein or by any
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

(c)    Any Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 5.01(b), (c) or (i)(iii) or Section 5.02, or
(ii) any term, covenant or agreement contained in any Loan Document (other than
as referred to in subsection (a) or clause (i) above) on its part to be
performed or observed if, in the case of this clause (ii), such failure shall
remain unremedied for 30 days after written notice thereof shall have been given
to the Company by the Administrative Agent or any Lender; or

(d)    The Company or any Subsidiary shall fail to pay any installment of
principal of or any premium or interest on any Indebtedness, which is
outstanding in a principal amount of at least US$50,000,000 in the aggregate
(but excluding Indebtedness outstanding hereunder) of the Company or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness, or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness, or any Indebtedness of the
Company or any Subsidiary which is outstanding in an aggregate principal amount
of at least US$50,000,000 shall, for any reason, be accelerated (it being
understood that a mandatory prepayment on the sale of any asset shall be deemed
not to be an acceleration of the Indebtedness secured by such asset); or

(e)    Any Borrower or any Significant Subsidiary or any two or more
Subsidiaries which (when taken together) would have aggregate total assets
constituting those of a Significant Subsidiary shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against such Borrower or
any such Subsidiary seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Debtor Relief
Law, and, in the case of any such proceeding instituted against a Borrower or
such Subsidiary (but not instituted by it), either such proceeding shall not be
dismissed or stayed for 60 days or any of the actions sought in such proceeding
(including the entry of an order for relief against it or the appointment of a
trustee, custodian or other similar official for it or any substantial part of
its property) shall occur; or a Borrower or any such Subsidiary shall take any
corporate or other organizational action to authorize any of the actions set
forth above in this subsection (e); or

(f)    Any judgment or order for the payment of money in excess of US$50,000,000
shall be rendered against the Company or any Subsidiary and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and, within 60 days of the commencement of such proceedings,
such judgment shall not have been satisfied or (subject to clause (ii) below)
shall have been stayed or (ii) there shall be any period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(g)    The Company or any of its ERISA Affiliates shall incur liability in
excess of US$50,000,000 in the aggregate as a result of one or more of the
following: (i) the occurrence of any ERISA Event with respect to a Plan;
(ii) the partial or complete withdrawal of the Company or any of its ERISA
Affiliates from a Multiemployer Plan; or (iii) the insolvency or termination of
a Multiemployer Plan; or

 

76



--------------------------------------------------------------------------------

(h)    Article VII hereof shall for any reason cease to be valid and binding on
or enforceable against any Guarantor, or any Borrower shall so state in writing;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent of the Majority Lenders, by notice to the Borrowers
declare the obligation of each Lender to make Advances (other than Revolving
Advances by an Issuing Bank or a Lender pursuant to Section 2.02(b)) and of the
Issuing Banks to issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent of the Majority Lenders, by notice to the Borrowers, declare the Notes,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Notes, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrowers; provided, however, that in the event of an Event of
Default resulting from the actual or deemed entry of an order for relief with
respect to a Borrower under the Federal Bankruptcy Code, (A) the obligation of
each Lender to make Advances (other than Revolving Advances by an Issuing Bank
or a Lender pursuant to Section 2.02(b)) and of the Issuing Banks to issue
Letters of Credit shall automatically be terminated and (B) the Notes, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrowers.

Section 6.02    Actions in Respect of the Letters of Credit upon Event of
Default. If any Event of Default shall have occurred and be continuing, the
Administrative Agent may with the consent, or shall at the request, of the
Lenders having more than 50% of the Revolving Commitments, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Company to, and forthwith upon such demand the Company
will, (a) pay to the Administrative Agent on behalf of the Revolving Lenders in
same day funds at the Administrative Agent’s office designated in such demand,
for deposit in the L/C Cash Collateral Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding or (b) make such
other arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Lenders having more than 50% of the Revolving Commitments;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to a Borrower under the Federal Bankruptcy Code, an
amount equal to the aggregate Available Amount of all outstanding Letters of
Credit shall be immediately due and payable to the Administrative Agent for the
account of the Lenders without notice to or demand upon the Borrowers, which are
expressly waived by each Borrower, to be held in the L/C Cash Collateral
Account. If at any time the Administrative Agent determines that any funds held
in the L/C Cash Collateral Account are subject to any right or claim of any
Person other than the Administrative Agent and the Revolving Lenders or that the
total amount of such funds is less than the aggregate Available Amount of all
Letters of Credit, the Company will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the L/C Cash Collateral Account, an amount equal to the excess of
(a) such aggregate Available Amount over (b) the total amount of funds, if any,
then held in the L/C Cash Collateral Account that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit, to the extent funds are on deposit in the L/C Cash
Collateral Account, such funds shall be applied to reimburse the Issuing Bank or
the Revolving Lenders, as applicable, to the extent permitted by applicable law.
The Administrative Agent, in its sole discretion and at the risk and expense of
the Company, may invest the funds in the L/C Cash Collateral Account, and
interest or profits therefrom (if any) shall accumulate in the L/C Cash
Collateral Account. At any time that the amount of funds in the L/C Cash
Collateral Account exceeds the Available Amount of all Letters of Credit
outstanding, the Administrative Agent shall promptly return such excess amount
to the Company. All amounts in the L/C Cash Collateral Account shall be returned
to the Company upon the earlier of (x) the date that all Letters of Credit shall
have expired or been fully drawn upon and all reimbursement obligations shall
have been satisfied and (y) the date on which no Event of Default shall be
continuing or on which every Event of Default shall have been waived.

 

77



--------------------------------------------------------------------------------

Section 6.03    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Advance or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the applicable
Borrower) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, L/C Obligations and all
other obligations in respect of this Agreement and the Notes that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.03, 10.04 and 10.06) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Banks to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.03, 10.04 and 10.06.

ARTICLE VII

GUARANTY

Section 7.01    Guaranty. Each Guarantor hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of the Other Borrowers now or hereafter existing
under or in respect of this Agreement and the Notes (including any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”; provided that, with respect to any Guarantor, the Guaranteed
Obligations shall not include its obligations under this Agreement and the
Notes). Each Guarantor agrees that its Guaranty constitutes a guarantee of
payment and not merely of collection. Without limiting the generality of the
foregoing, the liability of each Guarantor shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any Other
Borrower to the Administrative Agent or any Lender under or in respect of this
Agreement and the Notes but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving any such Other Borrower.

 

78



--------------------------------------------------------------------------------

Section 7.02    Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Lender with respect thereto. The obligations of each
Guarantor under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other obligations of any Other Borrower under or in respect
of this Agreement and the Notes, and a separate action or actions may be brought
and prosecuted against any Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against any Other Borrower or whether any Other
Borrower is joined in any such action or actions. The liability of each
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:

(a)    any lack of validity or enforceability of this Agreement, any Note or any
agreement or instrument relating thereto;

(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any Other Borrower under or in respect of this Agreement and the Notes, or any
other amendment or waiver of or any consent to departure from this Agreement or
any Note, including any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Other Borrower or any of its
Subsidiaries or otherwise;

(c)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d)    any manner of application of any collateral, or proceeds thereof, to all
or any of the Guaranteed Obligations, or any manner of sale or other disposition
of any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Other Borrower under this Agreement and the Notes or any
other assets of any Other Borrower or any of its Subsidiaries;

(e)    any change, restructuring or termination of the corporate structure or
existence of any Other Borrower or any of its Subsidiaries;

(f)    any failure of the Administrative Agent or any Lender to disclose to any
Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any Other
Borrower now or hereafter known to the Administrative Agent or such Lender (each
Guarantor waiving any duty on the part of the Administrative Agent and the
Lenders to disclose such information);

(g)    the failure of any other Person to execute or deliver this Guaranty or
any other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

(h)    any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by the Administrative Agent or
any Lender that might otherwise constitute a defense available to, or a
discharge of, any Other Borrower or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender or any
other Person upon the insolvency, bankruptcy or reorganization of any Other
Borrower or otherwise, all as though such payment had not been made.

 

79



--------------------------------------------------------------------------------

Section 7.03    Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any Lender protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Other Borrower, any other guarantor or any other Person or any collateral.

(b)    Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c)    Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Administrative Agent or any Lender that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any Other Borrower, any other
guarantor or any other Person or any collateral and (ii) any defense based on
any right of set-off or counterclaim against or in respect of the obligations of
such Guarantor hereunder.

(d)    Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of the Administrative Agent or any Lender to disclose to such Guarantor
any matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any Other
Borrower or any of its Subsidiaries now or hereafter known by the Administrative
Agent or such Lender.

(e)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.

Section 7.04    Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any Other Borrower or any other insider guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor’s
obligations under or in respect of this Guaranty, including any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Administrative Agent or any
Lender against any Other Borrower, any other Guarantor or any other insider
guarantor or any collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including the right to take
or receive from any Other Borrower, any other Guarantor or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
(x) unless and until all of the Guaranteed Obligations shall have been paid in
full in cash and the Revolving Commitments shall have expired or been terminated
or (y) unless no Event of Default shall have occurred and be continuing. If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the later of (a) the payment in full in cash of
the Guaranteed Obligations and (b) the latest Termination Date, such amount
shall be received and held in trust for the benefit of the Administrative Agent
and the Lenders, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as

 

80



--------------------------------------------------------------------------------

so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the Notes, or to be held as
collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) any Guarantor shall make payment to the
Administrative Agent or any Lender of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations shall have been paid in full
in cash and (iii) the latest Termination Date shall have occurred, the
Administrative Agent and the Lenders will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to this
Guaranty.

Section 7.05    Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other obligations owed to such Guarantor by the Other
Borrowers (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.05:

(a)    Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Law relating to any Other Borrower), the Guarantors may receive
regularly scheduled payments from the Other Borrowers on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Debtor Relief Law relating to any Other Borrower), however, unless the
Majority Lenders otherwise agree, no Guarantor shall demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.

(b)    Prior Payment of Guaranteed Obligations. In any proceeding under any
Debtor Relief Law relating to any Other Borrower, each Guarantor agrees that the
Administrative Agent and the Lenders shall be entitled to receive payment in
full in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Debtor Relief Law,
whether or not constituting an allowed claim in such proceeding (“Post-Petition
Interest”)) before such Guarantor receives payment of any Subordinated
Obligations.

(c)    Turn-Over. After the occurrence and during the continuance of any Event
of Default (including the commencement and continuation of any proceeding under
any Debtor Relief Law relating to any Other Borrower), each Guarantor shall, if
the Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Administrative Agent
and the Lenders and deliver such payments to the Administrative Agent on account
of the Guaranteed Obligations (including all Post-Petition Interest), together
with any necessary endorsements or other instruments of transfer, but without
reducing or affecting in any manner the liability of such Guarantor under the
other provisions of this Guaranty.

(d)    Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Debtor Relief Law relating to any Other Borrower),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of any applicable Guarantor, to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post-Petition Interest), and (ii) to require
any applicable Guarantor (A) to collect and enforce, and to submit claims in
respect of, Subordinated Obligations and (B) to pay any amounts received on such
obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post-Petition Interest).

 

81



--------------------------------------------------------------------------------

Section 7.06    Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Guaranteed Obligations and (ii) the
latest Termination Date, (b) be binding upon the Guarantors, their respective
successors and assigns and (c) inure to the benefit of and be enforceable by the
Administrative Agent and the Lenders and their successors, transferees and
assigns. Without limiting the generality of clause (c) of the immediately
preceding sentence, the Administrative Agent or any Lender may assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including all or any portion of its Commitments, the Advances owing
to it and the Note or Notes held by it) to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to the Administrative Agent or such Lender herein or otherwise, in each
case as and to the extent provided in Section 9.02. No Guarantor shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Administrative Agent and the Lenders.

Section 7.07    Release of Guarantees. (a) Notwithstanding any other provision
of this Agreement, the Guaranty made by any Subsidiary hereunder shall be
automatically released on a Business Day specified by the Company (a “Guarantee
Release Date”), provided, that:

(i)    the Company shall have given written notice to the Administrative Agent
at least five Business Days prior to such Guarantee Release Date, specifying the
proposed Guarantee Release Date and the Subsidiary or Subsidiaries to be
released;

(ii)    on the Guarantee Release Date, upon the effectiveness of the release of
such Subsidiary hereunder, such Subsidiary (x) shall not Guarantee any
Indebtedness of the Company in an aggregate outstanding principal amount in
excess of US$50,000,000 and (y) shall not be directly liable in respect of any
Indebtedness, other than Indebtedness that would then be permitted to be
incurred by Section 5.02(b);

(iii)    no Default or Event of Default shall have occurred and be continuing as
of such Guarantee Release Date; and

(iv)    on such Guarantee Release Date, the Administrative Agent shall have
received an Officer’s Certificate, dated such Guarantee Release Date, confirming
the satisfaction of the conditions set forth in clauses (ii) and (iii) above.

(b)    The Lenders hereby expressly authorize the Administrative Agent to, and
the Administrative Agent hereby agrees to, execute and deliver to the Loan
Parties all such instruments and documents as the Loan Parties may reasonably
request to effectuate, evidence or confirm any release provided for in this
Section 7.07, all at the sole cost and expense of the Loan Parties.

ARTICLE VIII

THE AGENT

Section 8.01    Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except to the extent expressly provided in Section 8.07, the provisions
of this Article are solely for the benefit of the Administrative Agent, the
Lenders and the Issuing Banks, and neither the Borrowers nor any of their
respective Subsidiaries shall have rights as a third-party beneficiary of any of
such provisions. It is

 

82



--------------------------------------------------------------------------------

understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

Section 8.02    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank prior to the making of such Advance or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

Section 8.03    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 8.04    Exculpatory Provisions.

(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing;

(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

83



--------------------------------------------------------------------------------

(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their respective
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 6.01 and Section 10.01) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Company, a Lender or an
Issuing Bank.

(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of a Default or an Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 8.05    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Lender, any other Issuing Bank
or any of their Related Parties, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender and each Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
other Lender, any other Issuing Bank or any of their Related Parties, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under, or based upon, this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 8.06    Indemnification. (a) Each Lender severally agrees to indemnify
the Administrative Agent (to the extent not reimbursed by the Company), from and
against such Lender’s ratable share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the
Administrative Agent under this Agreement (collectively, the “Indemnified
Costs”), provided that no Lender shall be liable for any portion of the
Indemnified Costs resulting from the Administrative Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender agrees
to reimburse the Administrative Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Administrative Agent is not reimbursed for such expenses by the Company. In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.06 applies whether any such investigation,
litigation or proceeding is brought by the Administrative Agent, any Lender or a
third party.

 

84



--------------------------------------------------------------------------------

(b)    Each Revolving Lender severally agrees to indemnify each Issuing Bank (to
the extent not promptly reimbursed by the Company) from and against such
Lender’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against such Issuing Bank in any way
relating to or arising out of this Agreement or any action taken or omitted by
such Issuing Bank hereunder or in connection herewith; provided, however, that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Issuing Bank’s gross negligence or willful
misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Revolving Lender agrees
to reimburse each Issuing Bank promptly upon demand for its ratable share of any
costs and expenses (including fees and expenses of counsel) payable by the
Company under Section 10.04, to the extent that the Issuing Bank is not promptly
reimbursed for such costs and expenses by the Company.

(c)    For purposes of this Section 8.06, the Lenders’ respective ratable shares
of any amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Term Loans (or prior to the funding thereof,
Term Loan Commitments) and Revolving Advances outstanding at such time and owing
to the respective Lenders, (ii) their respective Pro Rata Shares of the
aggregate Available Amount of all Letters of Credit outstanding at such time and
(iii) their respective Unused Revolving Commitments at such time; provided that
the aggregate principal amount of Revolving Advances made as a result of a
drawing under a Letter of Credit owing to the Issuing Bank shall be considered
to be owed to the Lenders ratably in accordance with their respective Revolving
Commitments. The failure of any Lender to reimburse the Administrative Agent or
the Issuing Bank, as the case may be, promptly upon demand for its ratable share
of any amount required to be paid by the Lenders to such Administrative Agent or
the Issuing Bank, as the case may be, as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse such Administrative Agent
or Issuing Bank, as the case may be, for its ratable share of such amount, but
no Lender shall be responsible for the failure of any other Lender to reimburse
the Administrative Agent or the Issuing Bank, as the case may be, for such other
Lender’s ratable share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.06 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.

Section 8.07    Successor Agent. The Administrative Agent may resign at any time
by giving written notice thereof to the Lenders and the Company and may be
removed at any time with or without cause by the Majority Lenders. Upon any such
resignation or removal, the Majority Lenders shall have the right to appoint a
successor Administrative Agent, subject, so long as no Event of Default has
occurred and is continuing, to the Company’s approval, whereupon such successor
Administrative Agent shall succeed to and become vested with all the rights,
powers, discretion, privileges and duties of the former Administrative Agent,
and the term “Administrative Agent” shall mean such successor agent effective
upon such appointment and approval, and the former Agent shall be discharged
from its duties and obligations under this Agreement, other than the obligations
provided in Section 10.12, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Agreement or
any holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Majority Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.

 

85



--------------------------------------------------------------------------------

Section 8.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the an Issuing Bank hereunder.

Section 8.09    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Commitments as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

Section 8.10    Other Agents. Each Lender hereby acknowledges that no
syndication agent, documentation agent or any other Lender designated as any
other type of agent (other than administrative agent) on the signature pages
hereto has any liability hereunder other than in its capacity as a Lender.

ARTICLE IX

SUCCESSORS, ASSIGNS AND PARTICIPATIONS

Section 9.01    Binding Effect. This Agreement shall become effective when it
shall have been executed by the parties hereto and thereafter shall be binding
upon and inure to the benefit of the Borrowers, the Administrative Agent and
each Lender and their respective successors and assigns, except that no Borrower
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders.

Section 9.02    Assignments.

(a)    Each Lender may, upon at least 15 Business Days’ notice to the Company,
the Administrative Agent and (in the case of an assignment of Revolving
Commitments) the Issuing Banks, assign to one or more banks or other entities
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment(s), the Advances owing to it and the Note or
Notes held by); provided that

(i)    prior written consent (such consent not to be unreasonably withheld or
delayed) of the following shall be required:

(x)    the Company; provided that no such consent is required if an Event of
Default under Section 6.01(a) or (e) has occurred or is continuing or for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund; provided
further that the Company shall be deemed to have consented to any assignment
unless it shall object thereto by written notice to the Administrative Agent
within 15 Business Days after having received notice thereof;

 

86



--------------------------------------------------------------------------------

(y)    the Administrative Agent; provided that no such consent is required for
an assignment of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund; and

(z)    each Issuing Bank, in the case of any assignment of all or a portion of a
Revolving Commitment;

(ii)    parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Assumption, together with any Note or Notes subject to such
assignment and a processing and recordation fee of US$3,500 payable by the
parties to each such assignment;

(iii)    each such assignment shall be only to an Eligible Assignee; and

(iv)    except in the case of an assignment to a Lender or an Affiliate of a
Lender, the amount of the Term Loan or Revolving Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Assumption with respect to such assignment) shall in
no event be less than US$5,000,000, unless otherwise agreed by the Company and
the Administrative Agent.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Assumption, (A) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender hereunder and (B) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Assumption,
relinquish its rights (other than its rights under Sections 2.07, 2.10, 2.14,
10.04 and 10.06 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations (other than those
provided in Section 10.12) under this Agreement (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

(b)    By executing and delivering an Assignment and Assumption, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Assumption, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01(e) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or

 

87



--------------------------------------------------------------------------------

not taking action under this Agreement; (v) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender; (vi) such
assignee confirms that it is an Eligible Assignee; and (vii) such assignee
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under this Agreement as
are delegated to the Administrative Agent by the terms hereof, together with
such powers and discretion as are reasonably incidental thereto.

(c)    Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Revolving Note or Notes subject to such assignment and the fee referred
to in clause (a)(ii) above, the Administrative Agent shall (subject to any
consents to such assignment required pursuant to the terms of this Agreement),
if such Assignment and Assumption has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Assumption, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Company.

(d)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain, at its address set forth
on Schedule 10.02, a copy of each Assignment and Assumption delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment(s) of, and principal amount (and stated interest)
of the Advances owing to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
demonstrable error, provided, that the failure of the Administrative Agent to
make an entry, or any finding that an entry is incorrect, in the Register shall
not limit or otherwise affect the obligations of the Borrowers under this
Agreement and the Borrowers, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
any Borrower or any Lender (but only to the extent of entries in the Register
that are applicable to such Lender) at any reasonable time and from time to time
upon reasonable prior notice.

(e)    Each Lender may assign to one or more banks or other entities any Bid
Note or Bid Notes held by it.

(f)    Any Lender may pledge all or a portion of its Advances to any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any Operating Circular issued by
such Federal Reserve Bank. No such assignment shall release the assigning Lender
from its obligations under the Agreement.

(g)    Each Issuing Bank may, with the prior written consent of the Company,
assign to any other Lender all of its rights and obligations under the undrawn
portion of its Letter of Credit Commitment at any time; provided that no such
consent is required if an Event of Default under Section 6.01(a) or (e) has
occurred or is continuing or for an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund; provided further that (i) that the Company shall be
deemed to have consented to any assignment unless it shall object thereto by
written notice to the assignor Issuing Bank within 10 Business Days after having
received notice thereof, (ii) the amount of the Letter of Credit Commitment of
the assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Assumption with respect to such
assignment) shall in no event be less than US$10,000,000 or an integral multiple
of US$1,000,000 in excess thereof, and (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Assumption, together with a
processing and recordation fee of US$3,500.

 

88



--------------------------------------------------------------------------------

Section 9.03    Participations.

(a)    Each Lender may sell (other than to the Company, any Subsidiary of the
Company or any natural Person) participations to one or more banks or other
entities (each, a “Participant”) in or to all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s), and the Advances owing to it and the Note or Notes held by it);
provided, however, that (i) such Lender’s obligations under this Agreement
(including its Commitment(s) to the Borrowers hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Agreement, (iv) each Borrower and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) such participation is not prohibited by applicable law. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Person acquiring such participation,
agree to any amendment, modification or waiver described in clause (a), (b) or
(c) of the proviso to Section 10.01 that directly affects such Person. The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.10 and 2.14 (subject to the requirements and limitations therein,
including the requirements under Section 2.14(g) (it being understood that the
documentation required under Section 2.14(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.02; provided that such
Participant (i) agrees to be subject to the provisions of Sections 2.10 and 2.14
as if it were an assignee under Section 9.02 and (ii) shall not be entitled to
receive any greater payment under Section 2.10 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any Change in Law or compliance by any Lender
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the Closing Date
that occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.05 as though it were a Lender, provided such Participant shall be
subject to Section 2.13 as though it were a Lender.

(b)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts of
(and stated interest on) each Participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

Section 9.04    Pledge. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. Each Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in this Section 9.04.

 

89



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by any Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall:
(a) increase or extend the Commitment(s) of any Lender or subject any Lender to
any additional obligations without the written consent of such Lender,
(b) reduce the principal of, or interest (other than any default interest) on,
any Term Loan Note, Revolving Note, Term Loan, Revolving Advance, or any fee or
other amount payable hereunder or change Section 2.13 in a manner that would
alter the pro rata sharing of payments or order of application required thereby,
in each case without the written consent of each Lender affected thereby,
(c) postpone any date fixed for any payment of principal of, or interest on, the
Term Loan Notes, Revolving Notes, Term Loans, Revolving Advances, or any fees or
other amounts payable hereunder without the written consent of each Lender
affected thereby, (d) change the definition of “Majority Lenders” or the number
of Lenders or percentage in interests of Lenders which shall be required for the
Lenders or any of them to take any action hereunder without the written consent
of all the Lenders, (e) (i) release the Company from its obligations under
Article VII without the written consent of all of the Lenders or (ii) except as
set forth in Section 7.07, release Spinco from its obligations under Article VII
without the written consent of all of the Revolving Lenders (and, with respect
to any Incremental Term Loans, the Lenders in respect of such Incremental Term
Loans) or (f) amend this Section 10.01 without the written consent of all the
Lenders and provided further that no amendment, waiver or consent shall, unless
in writing and signed by the Majority Facility Lenders in respect of the
applicable Facility in addition to the Lenders required above to take such
action, adversely affect the rights of the Lenders of such Facility in respect
of payments in a manner different than such amendment, waiver or consent affects
the rights of Lenders of any other Facility in respect of payments and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by the Administrative Agent in addition to the Lenders required above to take
such action, affect the rights or duties of the Administrative Agent under this
Agreement or any Note; and provided further that no amendment, waiver or consent
shall, unless in writing and signed by the affected Issuing Bank in addition to
the Lenders required above to take such action, affect the rights or obligations
of such Issuing Bank under this Agreement. Notwithstanding anything herein to
the contrary, no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that a Defaulting Lender
shall retain its voting rights in respect of matters set forth in clauses (a),
(b) and (c) above.

Notwithstanding the foregoing, this Agreement may be amended in form reasonably
satisfactory to the Administrative Agent with the written consent of:

(i)    the Company and the Lenders providing the relevant Replacement Term Loans
(as defined below) to permit the refinancing, replacement or modification of all
or any portion of the outstanding Term Loans (“Replaced Term Loans”) with a
replacement term loan hereunder (“Replacement Term Loans”); provided, that
(w) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans plus the
reasonable costs, expenses, accrued interest or premiums in connection with such
refinancing, replacement or modification, (x) the terms of such Replacement Term
Loans (excluding pricing, fees, rate floors and optional prepayment or
redemption terms) are no more

 

90



--------------------------------------------------------------------------------

favorable to the lenders providing such Replacement Term Loans than those
applicable to the Replaced Term Loans (other than any covenants or other
provisions applicable only to periods after the latest Termination Date in
effect immediately prior to the incurrence of such Replacement Term Loans), (y)
the maturity date of such Replacement Term Loans shall not be earlier than the
maturity date of the Replaced Term Loans and (z) the weighted average life to
maturity of such Replacement Term Loans shall not be shorter than the weighted
average life to maturity of such Replaced Term Loans at the time of such
refinancing; and

(ii)    the Company and the Lenders providing the relevant Replacement Revolving
Commitments (as defined below) to permit the refinancing, replacement or
modification of all outstanding Revolving Commitments (“Replaced Revolving
Commitments”) with a replacement revolving facility hereunder (“Replacement
Revolving Commitments”), provided that (w) the aggregate amount of such
Replacement Revolving Commitments shall not exceed the aggregate principal
amount of the Replaced Revolving Commitments plus the reasonable costs,
expenses, accrued interest or premiums in connection with such refinancing,
replacement or modification, (x) the terms of such Replacement Revolving
Commitments (excluding pricing, fees, rate floors and optional prepayment or
redemption terms) are no more favorable to the lenders providing such
Replacement Revolving Commitments than those applicable to the Replaced
Revolving Commitments (other than any covenants or other provisions applicable
only to periods after the latest Termination Date in effect immediately prior to
the incurrence of such Replacement Revolving Commitments), (y) the termination
date of such Replacement Revolving Commitments shall not be earlier than the
termination date of the Replaced Revolving Commitments and (z) the
Administrative Agent and each Issuing Bank shall have consented (such consent
not to be unreasonably withheld) to the Lenders in respect of the Replacement
Revolving Commitments.

Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended to include Replacement Term Loans or Replacement
Revolving Commitments without the consent of any other Lenders, to the extent
necessary to (1) reflect the terms of such Replacement Term Loans or Replacement
Revolving Commitments, as applicable, incurred pursuant to the foregoing
clauses (i) or (ii) and (2) effect such other amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of the immediately preceding paragraph.

The Administrative Agent and the Borrower may, without the consent of any
Lender, enter into amendments or modifications to this Agreement or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Benchmark Replacement or any Benchmark Replacement Conforming Changes or
otherwise effectuate the terms of Section 2.08(c) in accordance with the terms
of Section 2.08(c).

Furthermore, notwithstanding the foregoing, (i) the Administrative Agent, with
the consent of the Company, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Majority Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document and (ii) the
Administrative Agent, with the consent of the Company, may amend, modify or
supplement Article II as contemplated by Section 10.17(c).

Section 10.02    Notices, Effectiveness, Electronic Communication.

(a)    All notices and other communications provided for hereunder shall be
either (i) in writing (including telecopy communication) and mailed, telecopied
or delivered or (ii) by electronic

 

91



--------------------------------------------------------------------------------

communication as and to the extent set forth in Section 10.02(b) and in the
proviso to this Section 10.02(a), and shall be delivered if to a Borrower, at
the Company’s address specified on Schedule 10.02; if to any other Lender, at
its Domestic Lending Office specified in its Administrative Questionnaire or in
the Assignment and Assumption pursuant to which it became a Lender; and if to
the Administrative Agent, at its address specified on Schedule 10.02; or, as to
any Borrower or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrowers and the Administrative Agent, provided that
materials required to be delivered pursuant to Section 5.01(i)(i), (ii), (iv)
and (v) may be delivered to the Administrative Agent as specified in
Section 10.02(b) or as otherwise specified to the Borrowers by the
Administrative Agent. All such notices and communications shall, when mailed or
telecopied, be effective only when received by the relevant party. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders and Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Article II
if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, e-mail or
other communication is not sent during the normal business hours of the
recipient, such notice, e-mail or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth on Schedule 10.02, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrowers and Lenders, as the Administrative Agent’s office referred to herein,
to which payments due are to be made and at which Advances will be disbursed.

(d)    Platform. So long as Wells Fargo or any of its Affiliates is the
Administrative Agent, materials required to be delivered pursuant to
Section 5.01(i)(i), (ii), (iv) and (v) may be delivered to the Administrative
Agent in an electronic medium in a format acceptable to the Administrative Agent
and the Lenders by e-mail at the addresses set forth on Schedule 10.02. Each
Borrower agrees that the

 

92



--------------------------------------------------------------------------------

Administrative Agent may, but is not obligated to, make such materials, as well
as any other written information, documents, instruments and other material
relating to the Company, any of its Subsidiaries or any other materials or
matters relating to this Agreement, the Notes or any of the transactions
contemplated hereby (collectively, the “Communications”) available to the
Lenders by posting such notices on Intralinks, SyndTrak or a substantially
similar electronic system (the “Platform”). The Company acknowledges that
(i) the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Administrative Agent nor any of its Related Parties warrants
the accuracy, adequacy or completeness of the Borrower Materials, the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Borrower Materials, the Communications or the Platform. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Borrower Materials or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender or any other
Person or entity for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of communications through the Internet
(including the Platform), except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided that in no
event shall any Agent Party have any liability to any Borrower, any Lender, the
Issuing Banks or any other Person for indirect, special, incidental,
consequential or punitive damages, losses or expenses (as opposed to actual
damages, losses or expenses). “Borrower Materials” mean, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of the Borrowers pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform.

Section 10.03    No Waiver; Remedies. No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 10.04    Costs and Expenses; Damage Waiver.

(a)    The Company shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates in connection with (x) the structuring, arrangement and
syndication of the Commitments (including the reasonable and documented fees,
charges and disbursements of one outside counsel for the Administrative Agent,
the Arrangers and their respective Affiliates and, if necessary, one local
counsel in each appropriate jurisdiction) and (y) the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof, whether or not the transactions contemplated hereby or thereby shall
be consummated (including the reasonable and documented fees, charges and
disbursements of one outside counsel for the Administrative Agent, the Arrangers
and their respective Affiliates), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Banks in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the Issuing Banks (including the reasonable fees, charges
and disbursements of any outside counsel for the Administrative Agent, any
Lender or the Issuing Banks), in connection with the enforcement of its rights
in connection with this Agreement and the other Loan Documents.

 

93



--------------------------------------------------------------------------------

(b)    If any payment of principal of any Eurodollar Rate Advance is made by any
Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such Advance, as a result of a payment pursuant to
Section 2.09(b), acceleration of the maturity of the Notes pursuant to
Section 6.01 or for any other reason (including as a result of the replacement
of such Lender in accordance with Section 2.04(c) or Section 2.17(b)), such
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses which it may reasonably incur as a result of such payment,
including any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance. Each Lender demanding
payment of such amount shall provide, at the time of making such demand, the
applicable Borrower and the Administrative Agent with reasonable details,
including the basis for the calculation thereof, of such increase, provided
that, in the absence of manifest error, the amount so notified shall be
conclusive and binding upon such Borrower.

(c)    Each party’s obligations under this Section shall survive the termination
of the Loan Documents and payment of the obligations hereunder.

Section 10.05    Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Borrower against any and all of the obligations of
such Borrower now or hereafter existing under this Agreement and the other Loan
Documents whether or not such Lender shall have made any demand under this
Agreement or the Note held by such Lender and although such obligations may be
unmatured. Each Lender agrees promptly to notify the applicable Borrower after
any such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of set-off) that such Lender may have.

Section 10.06    Indemnification by Company. The Company agrees to indemnify and
hold harmless the Administrative Agent, the Arrangers, the Issuing Banks, the
Lenders and the respective affiliates of the foregoing and each of their
respective Related Parties (each, an “Indemnified Party”) from and against any
and all claims, damages, liabilities, obligations, losses, penalties, actions,
judgments, suits, costs and reasonable and documented out-of-pocket expenses and
disbursements (including reasonable fees and disbursements of one outside
counsel for all Indemnified Parties, taken as a whole, and, if necessary, of a
single firm of local counsel in each appropriate jurisdiction (which may include
a single firm of special counsel acting in multiple jurisdictions) for all such
Indemnified Parties, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnified Party affected by such
conflict informs the Company of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected Indemnified Party and, if
necessary, of a single firm of local counsel in each appropriate jurisdiction
(which may include a single firm of special counsel in multiple jurisdictions)
for such affected Indemnified Party)) of any kind or nature whatsoever
(“Claims”) which may be imposed on, incurred by or asserted against such
Indemnified Party in connection with or arising out of any investigation,
litigation or proceeding (including any threatened investigation, litigation or
proceeding or preparation of a defense in connection therewith) related to the
Notes, this Agreement, any of the

 

94



--------------------------------------------------------------------------------

transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances; provided that the foregoing indemnity shall not apply to the
Claims of any Indemnified Party to the extent such Claims (i) are found in a
final and non-appealable judgment of a court of competent jurisdiction to have
resulted from the willful misconduct, bad faith or gross negligence of such
Indemnified Party, (ii) result from a claim brought by the Company or any of its
Subsidiaries against such Indemnified Party for material breach of such
Indemnified Party’s obligations under this Agreement if the Company or such
Subsidiary has obtained a final and non-appealable judgment in its or its
Subsidiary’s favor on such claim as determined by a court of competent
jurisdiction or (iii) result from a proceeding that does not involve an act or
omission by the Company or any of its Affiliates and that is brought by an
Indemnified Party against any other Indemnified Party (other than claims against
any arranger, bookrunner or agent in its capacity or in fulfilling its roles as
an arranger, bookrunner or agent hereunder or any similar role with respect to
this Agreement or any Commitments). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.06 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Company, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. Each Borrower also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to this Agreement or any of
the other Loan Documents or any agreement or instrument contemplated hereby, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances or Letters of Credit. Each party’s obligations under
this Section shall survive the termination of the Loan Documents and payment of
the obligations hereunder.

Section 10.07    Governing Law. This Agreement and the other Loan Documents and
any claim, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

Section 10.08    Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original, and all of which taken together shall constitute one and the
same agreement. This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent, the
Issuing Banks and/or the Arrangers, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 10.09    Special Prepayment Right. (a) In the event that a Change of
Control Date shall occur, the Company will, within 10 days after such Change of
Control Date, give the Administrative Agent written notice thereof and describe
in reasonable detail the facts and circumstances giving rise thereto, and the
applicable Borrower will prepay, if any Lender shall so request, all of the
Advances from such Lender plus interest accrued to the date of prepayment and
any other fees and amounts as may then be payable by such Borrower to such
Lender under this Agreement. Said request (the “Prepayment Notice”) shall be
made by a Lender in writing not later than 45 days after the Change of Control
Date and shall specify (i) the date (the “Special Prepayment Date”) upon which
each Borrower shall prepay the Advances made to it, which date shall be not less
than 15 days nor more than 45 days from the date of the Prepayment Notice and
(ii) the amount of the Advances to be prepaid. In the event of such request, the
Commitment(s) of such Lender to make Advances shall forthwith terminate.

 

95



--------------------------------------------------------------------------------

(b)    On the Special Prepayment Date, each Borrower shall prepay all of the
Advances of such Lender made to such Borrower plus interest accrued thereon to
the Special Prepayment Date and such other fees and amounts as may then be
payable by Borrower under this Agreement. Payment shall be made as provided in
this Agreement.

(c)    For the purposes of this Section 10.09:

(i)    the term “Change of Control Date” shall mean (A) the first day on which
any person, or group of related persons, has beneficial ownership of more than
33 1/3% of the outstanding voting stock of the Company or (B) the date
immediately following the first date on which the members of the Board of
Directors of the Company (the “Board”) at the commencement of any period of 730
consecutive days (together with any other Directors whose appointment or
election by the Board or whose nomination for election by the stockholders of
the Company was approved by a vote of at least a majority of the Directors then
in office who either were Directors at the beginning of such period or whose
appointment or election or nomination for election was previously so approved)
shall cease to constitute a majority of the Board at the end of such period;
provided, however, that a Change of Control Date shall not be deemed to have
occurred under clause (A) hereof if (x) the Company shall have merged or
disposed of a portion of its assets in compliance with the requirements of
Section 5.02(c) within 10 days after the acquisition of such beneficial
ownership shall have occurred and (y) no person or group of related persons
shall have beneficial ownership of more than 33 1/3% of the outstanding voting
stock of the Company after such merger or disposition, and

(ii)    the term “voting stock” shall mean stock of any class or classes
(however designated) having ordinary voting power for the election of a majority
of the directors of the Company other than stock having such power only by
reason of a contingency.

Section 10.10    Jurisdiction, Etc.

(a)    Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action or proceeding
may be heard and determined in any such New York State court or, to the extent
permitted by law, in such federal court. Each Borrower hereby further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to such Borrower at the address of the Company
specified pursuant to Section 10.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or the Lenders may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying

 

96



--------------------------------------------------------------------------------

of venue of any suit, action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents in any New York State or federal
court sitting in New York City. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Section 10.11    No Liability of the Issuing Banks. The Company assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by an Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Company shall have a
claim against an Issuing Bank, and such Issuing Bank shall be liable to the
Company, to the extent of any direct, but not consequential, damages suffered by
the Company that were caused by (i) such Issuing Bank’s willful misconduct or
gross negligence in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, each Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

Section 10.12    Confidentiality. Each of the Administrative Agent and the
Lenders expressly agrees, for the benefit of the Company and its Subsidiaries,
to maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (a) to its Affiliates and their
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(b) to any rating agency, or regulatory or similar authority having, or
purporting to have, jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners, or in connection with any regulatory examination of the
Administrative Agent or any Lender or in accordance with the Administrative
Agent’s or any Lender’s regulatory compliance policy if the Administrative Agent
or such Lender deems disclosure necessary for the mitigation of claims by those
authorities against the Administrative Agent or such Lender or any of its
Subsidiaries or Affiliates), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an express agreement for the benefit of the
Company and its Subsidiaries containing provisions substantially the same as
those of this Section, (i) to any Eligible Assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) to any actual or prospective party (or its
Affiliates) to any swap, derivative or other transaction under which payments
are to be made by reference to any of the Company and its obligations, this
Agreement or payments hereunder, (g) with the consent of the Company, (h) on a
confidential basis to (i) any rating agency in connection with rating the
Borrowers or their Subsidiaries or this Agreement or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers, (i) to Thomson Reuters and other similar bank trade publications,
such information to consist of deal terms and other information customarily
found in such publications, (j) to data service providers, including league
table providers, that serve the lending industry, such information to consist of
information customarily provided to such data service providers or (k) to the
extent such Confidential Information (i) becomes

 

97



--------------------------------------------------------------------------------

publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Company or any of its
Subsidiaries. For the purposes of this Section, “Confidential Information” means
all information, including material nonpublic information with the meaning of
Regulation FD promulgated by the SEC (“Regulation FD”), received from the
Company or its Subsidiaries relating to such entities or their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such entities; provided, that such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person customarily accords to its
own confidential information; provided, however, that with respect to
disclosures pursuant to clauses (b) and (c) of this Section, unless prohibited
by law or applicable court order, each Lender and the Administrative Agent shall
attempt to notify the Company of any request by any governmental agency or
representative thereof or other Person for disclosure of Confidential
Information after receipt of such request, and if reasonable, practicable and
permissible, before disclosure of such Confidential Information. It is
understood and agreed that the Company, its Subsidiaries and their respective
Affiliates may rely upon this Section for any purpose, including to comply with
Regulation FD.

The Administrative Agent agrees to keep confidential the Submitted Reference
Bank Rates to be used in the calculation of the Reference Bank Rate; provided
that the Submitted Reference Bank Rates may be shared with the Borrowers and any
of their respective employees, directors, agents, attorneys, accountants and
other professional advisors or those of any of its affiliates that have a
commercially reasonable business need to know such rates (provided that, prior
to receipt of such rates, any recipient thereof (other than the Borrowers) shall
(i) certify to the Administrative Agent that it is not an individual who is
formally designated as being involved in the ICE LIBOR submission process and
(ii) shall agree to comply with the provisions of this paragraph as if it were
the Administrative Agent). Each of the Borrowers hereby represents and warrants,
as of the Closing Date and each date on which it receives Submitted Reference
Bank Rates, that it is not an individual who is formally designated as being
involved in the ICE LIBOR submission process, and agrees to comply with the
provisions of this paragraph as if it were the Administrative Agent. For the
avoidance of doubt, the Reference Bank Rate shall be disclosed to Lenders in
accordance with Section 2.08(b).

Section 10.13    Patriot Act, Etc. Each Lender hereby notifies each Borrower
that, pursuant to the requirements of the USA Patriot Act (Title III of Pub.
L. 107-56 (signed into law October 26, 2001)) (the “Act”) and the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada), it is required to
obtain, verify and record information that identifies each borrower, guarantor
or grantor (the “Loan Parties”), which information includes the name and address
of each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act. The Company shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in relation to any Loan Party, in order to comply with its ongoing
obligations under applicable “know your customer” and Anti-Money Laundering
Laws.

Section 10.14    Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency at Citibank’s principal
office in London at 11:00 A.M. (London time) on the Business Day preceding that
on which final judgment is given.

 

98



--------------------------------------------------------------------------------

(b)    The obligation of any Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to such Borrower such excess.

Section 10.15    Waiver of Jury Trial. Each of the Borrowers, the Administrative
Agent and the Lenders hereby irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or any of the other Loan
Documents or the actions of the Administrative Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.

Section 10.16    Acknowledgments. Each of the Borrowers hereby acknowledges and
agrees that (a) no fiduciary, advisory or agency relationship between the
Borrowers and the Credit Parties is intended to be or has been created in
respect of any of the transactions contemplated by this Agreement or the other
Loan Documents, irrespective of whether the Credit Parties have advised or are
advising the Borrowers on other matters, and the relationship between the Credit
Parties, on the one hand, and the Borrowers, on the other hand, in connection
herewith and therewith is solely that of creditor and debtor, (b) the Credit
Parties, on the one hand, and the Borrowers, on the other hand, have an arm’s
length business relationship that does not directly or indirectly give rise to,
nor do the Borrowers rely on, any fiduciary duty to the Borrowers or their
affiliates on the part of the Credit Parties, (c) the Borrowers are capable of
evaluating and understanding, and the Borrowers understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Borrowers have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Borrowers’ interests and that the Credit Parties
have no obligation to disclose such interests and transactions to the Borrowers,
(e) the Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent the Borrowers have deemed appropriate in the negotiation,
execution and delivery of this Agreement and the other Loan Documents, (f) each
Credit Party has been, is, and will be acting solely as a principal and, except
as otherwise expressly agreed in writing by it and the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrowers, any of their affiliates or any other Person, (g) none of the Credit
Parties has any obligation to the Borrowers or their affiliates with respect to
the transactions contemplated by this Agreement or the other Loan Documents
except those obligations expressly set forth herein or therein or in any other
express writing executed and delivered by such Credit Party and the Borrowers or
any such affiliate and (h) no joint venture is created hereby or by the other
Loan Documents or otherwise exists by virtue of the transactions contemplated
hereby among the Credit Parties or among the Borrowers and the Credit Parties.

Section 10.17    Additional Borrowers. (a) The Company may, with the prior
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) designate any Wholly Owned Subsidiary as a Borrower under
the Revolving Credit Facility and upon the satisfaction of the conditions
specified in Section 10.17(d), such Subsidiary shall for purposes hereunder be a
party hereto as an Additional Borrower as fully as if it had executed and
delivered this Agreement. The

 

99



--------------------------------------------------------------------------------

Administrative Agent shall notify the Revolving Lenders and Issuing Banks at
least ten Business Days prior to granting such request and, if any Revolving
Lender or Issuing Bank notifies the Administrative Agent within ten Business
Days that it is not permitted by applicable law or any of its organizational
policies to make Advances to, or participate in Letters of Credit for the
account of (or, in the case of Issuing Banks, issue Letters of Credit for the
account of), the relevant Subsidiary, shall withhold such consent or give such
consent only upon effecting the changes to the provisions of this Agreement as
are contemplated by Section 2.17(b) or Section 10.17(c) that will assure that
such Revolving Lender is not required to make Revolving Advances to, or
participate in Letters of Credit for the account of (or, in the case of Issuing
Banks, issue Letters of Credit for the account of), such Subsidiary.

(b)    A Subsidiary shall cease to be an Additional Borrower hereunder at such
time as no Advances, fees or any other amounts due in connection therewith
pursuant to the terms hereof shall be outstanding by such Subsidiary, no Letters
of Credit issued for the account of such Subsidiary shall be outstanding and
such Subsidiary and the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination.

(c)    In order to accommodate (i) the addition of a Subsidiary as an Additional
Borrower or (ii) extensions of credit to an Additional Borrower, in each case,
where one or more Revolving Lenders or Issuing Banks are able and willing to
lend Revolving Advances to, and participate in Letters of Credit issued for the
account of (or, in the case of Issuing Banks, issue Letters of Credit for the
account of), such Subsidiary, but other Revolving Lenders or Issuing Banks are
not so able and willing, the Administrative Agent shall be permitted, with the
consent of the Company, to effect such changes to the provisions of Article II
as it reasonably believes are appropriate in order for such provisions to
operate in a customary and usual manner for “multiple-currency” syndicated
lending agreements to a corporation and certain of its subsidiaries, all with
the intention of providing procedures for the Revolving Lenders and Issuing
Banks who are so able and willing to extend credit to such Subsidiaries and for
the other Revolving Lenders and Issuing Banks not to be required to do so. Prior
to effecting any such changes, the Administrative Agent shall give all Revolving
Lenders and Issuing Banks at least five Business Days’ notice thereof and an
opportunity to comment thereon.

(d)    The addition of any Subsidiary as an Additional Borrower hereunder is
subject to satisfaction of the following conditions precedent:

(i)    the Administrative Agent shall have received all documentation and other
information with respect to such Person required by regulatory authorities and
requested by the Lenders (through the Administrative Agent) under applicable
“know your customer” and Anti-Money Laundering Laws;

(ii)    the Administrative Agent shall have received a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company;

(iii)    the Administrative Agent shall have received an opinion of counsel of
such Subsidiary addressed to the Administrative Agent and the Lenders and
otherwise reasonably acceptable to the Administrative Agent and covering such
matters relating to the transactions contemplated hereby relating to such
Subsidiary as the Administrative Agent may reasonably request;

(iv)    the Administrative Agent shall have received such documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of such Subsidiary, the authorization
of the transactions contemplated hereby relating to such Subsidiary, all in form
and substance reasonably satisfactory to the Administrative Agent, such
Subsidiary shall be a Borrower and a party to this Agreement and any other legal
matters relating to such Subsidiary, all in form and substance reasonably
satisfactory to the Administrative Agent; and

 

100



--------------------------------------------------------------------------------

(v)    unless otherwise agreed by the Administrative Agent, the following
representations and warranties shall be true and correct on and as of such date:

(w)    subject to applicable law, the obligations of such Additional Borrower
under this Agreement, when executed and delivered by such Additional Borrower,
will rank at least pari passu with all unsecured Indebtedness of such Additional
Borrower;

(x)    in the case of any Additional Borrower that is a Foreign Subsidiary, such
Additional Borrower is subject to civil and commercial law with respect to its
obligations under this Agreement and any Note, and the execution, delivery and
performance by such Additional Borrower of this Agreement constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Additional Borrower nor any of its property, whether or not held
for its own account, has any immunity (sovereign or other similar immunity) from
any suit or proceeding, from jurisdiction of any court or from set-off or any
legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or other
similar immunity) under laws of the jurisdiction in which such Additional
Borrower is organized and existing in respect of its obligations under this
Agreement or any Note. Such Additional Borrower has waived, and hereby does
waive, every immunity (sovereign or otherwise) to which it or any of its
properties would otherwise be entitled from any legal action, suit or
proceeding, from jurisdiction of any court and from set-off or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) under the laws of the
jurisdiction in which such Additional Borrower is organized and existing in
respect of its obligations under this Agreement and any Note. The waiver by such
Additional Borrower described in the immediately preceding sentence is the
legal, valid and binding obligation of such Additional Borrower, subject to
customary qualifications and limitations;

(y)    in the case of any Additional Borrower that is a Foreign Subsidiary, this
Agreement and each Note, if any, is in proper legal form under the law of the
jurisdiction in which such Additional Borrower is organized and existing for the
enforcement hereof or thereof against such Additional Borrower under the law of
such jurisdiction, and to ensure the legality, validity, enforceability or
admissibility in evidence of this Agreement and any such Note. It is not
necessary to ensure the legality, validity, enforceability or admissibility in
evidence of this Agreement and any such Note that this Agreement, any Note or
any other document be filed, registered or recorded with, or executed or
notarized before, any court or other authority in the jurisdiction in which such
Additional Borrower is organized and existing or that any registration charge or
stamp or similar tax be paid on or in respect of this Agreement, any Note or any
other document, except for any such filing, registration or recording, or
execution or notarization, as has been made or is not required to be made until
this Agreement, any Note or any other document is sought to be enforced and for
any charge or tax as has been timely paid; and

(z)     in the case of any Additional Borrower that is a Foreign Subsidiary, the
execution, delivery and performance by such Additional Borrower of this
Agreement, any Note or the other Loan Documents is, under applicable foreign
exchange control

 

101



--------------------------------------------------------------------------------

regulations of the jurisdiction in which such Additional Borrower is organized
and existing, not subject to any notification or authorization except (1) such
as have been made or obtained or (2) such as cannot be made or obtained until a
later date (provided any notification or authorization described in immediately
preceding clause (2) shall be made or obtained as soon as is reasonably
practicable).

Section 10.18    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 10.19    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit or the Commitments;

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

102



--------------------------------------------------------------------------------

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent, any
Arranger and their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

[Signature Pages Follow]

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

OLIN CORPORATION By:   /s/ Teresa M. Vermillion   Name:   Teresa M. Vermillion  
Title:   Vice President and Treasurer BLUE CUBE SPINCO LLC By:   /s/ Teresa M.
Vermillion   Name:   Teresa M. Vermillion   Title:   Vice President and
Treasurer

 

Olin Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Lender By:  
/s/ Daniel R. Van Aken   Name:   Daniel R. Van Aken   Title:   Managing Director

 

Olin Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:   /s/ Jason Payne   Name:   Jason Payne   Title:   Vice President

 

Olin Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Sabir Hashmy   Name:   Sabir
Hashmy   Title:   Managing Director

 

Olin Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:   /s/ Richard Rivera   Name:   Richard Rivera   Title:   Vice President

 

Olin Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

By:   /s/ Michael Maguire   Name:   Michael Maguire   Title:   Executive
Director

 

Olin Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Caleb A. Shapkoff   Name:
  Caleb A. Shapkoff   Title:   Vice President

 

Olin Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:   /s/ Eric Hill   Name:   Eric Hill   Title:  
Authorized Signatory

 

Olin Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ING BANK N.V., DUBLIN BRANCH,

as a Lender

By:   /s/ Barry Fehily   Name:   Barry Fehily   Title:   Managing Director By:  
/s/ Ciaran Dunne   Name:   Ciaran Dunne   Title:   Director

 

Olin Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, as a Lender

By:   /s/ Tabish Anjum   Name:   Tabish Anjum   Title:   Senior Analyst,
National Accounts By:   /s/ Maurice Moffet   Name:   Maurice Moffet   Title:  
Associate Vice President, Credit, National Accounts

 

Olin Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

INTESA SANPAOLO S.P.A.—NEW YORK BRANCH, as a Lender

By:   /s/ Alessandro Toigo   Name:   Alessandro Toigo   Title:   Regional
Business Manager By:   /s/ Lorenzo Rodinò di Miglione   Name:   Lorenzo Rodinò
di Miglione   Title:   Relationship Manager

 

Olin Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Sydney G. Dennis   Name:   Sydney G.
Dennis   Title:   Director

 

Olin Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:   /s/ Trevor H. Williams  
Name:   Trevor H. Williams   Title:   Assistant Vice President

 

Olin Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:   /s/ Molly Drennan   Name:   Molly
Drennan   Title:   Senior Vice President

 

Olin Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Marty McDonald   Name:  
Marty McDonald   Title:   Vice President

 

Olin Corporation

Credit Agreement

Signature Page